Exhibit 10.20


 














THIRD AMENDED AND RESTATED CREDIT AGREEMENT
dated as of December 15, 2017


among


RECEIVABLE ASSETS OF ONDECK, LLC,
as Borrower


VARIOUS LENDERS,


and


Suntrust Bank,
as Administrative Agent


and


WELLS FARGO BANK, N.A.,
as Paying Agent and Collateral Agent














________________________________________________________


$119,736,850 Credit Facility
________________________________________________________
















i
EAST\148781874.9



--------------------------------------------------------------------------------







                
 
TABLE OF CONTENTS
 
 
 
 
 
 
Page


 
 
 
SECTION 1.
DEFINITIONS AND INTERPRETATION
1


1.1
Definitions
1


1.2
Accounting Terms
35


1.3
Interpretation, etc.
36


 
 
 
SECTION 2.
LOANS
36


2.1
Revolving Loans
36


2.2
Pro Rata Shares
38


2.3
Use of Proceeds
39


2.4
Evidence of Debt; Register; Lenders’ Books and Records; Notes
39


2.5
Interest on Loans
40


2.6
Reserved
41


2.7
Fees.
41


2.8
Repayment on or Before Revolving Commitment Termination Date
41


2.9
Voluntary Commitment Reductions
41


2.10
Borrowing Base Deficiency
42


2.11
Controlled Accounts
42


2.12
Application of Proceeds
46


2.13
General Provisions Regarding Payments
48


2.14
Ratable Sharing
49


2.15
Increased Costs; Capital Adequacy
50


2.16
Taxes; Withholding, etc
52


2.17
Obligation to Mitigate
54


2.18
Defaulting Lenders
55


2.19
Removal or Replacement of a Lender
55


2.20
The Paying Agent
56


2.21
Duties of Paying Agent
61


2.22
Collateral Agent
64


2.23
Intention of Parties
65


 
 
 
SECTION 3.
CONDITIONS PRECEDENT
65


3.1
Conditions Precedent to Effectiveness of the Existing Credit Agreement
65


3.2
Conditions Precedent to Effectiveness of the Amended and Restated Credit
Agreement
65


3.2
Conditions to Each Credit Extension
67


 
 
 
SECTION 4.
REPRESENTATIONS AND WARRANTIES
68


4.1
Organization; Requisite Power and Authority; Qualification; Other Names
68


4.2
Capital Stock and Ownership
68





ii
EAST\148781874.9



--------------------------------------------------------------------------------





4.3
Due Authorization
68


4.4
No Conflict
68


4.5
Governmental Consents
69


4.6
Binding Obligation
69


4.7
Eligible Receivables
69


4.8
Historical Financial Statements
69


4.9
No Material Adverse Effect
69


4.10
Adverse Proceedings, etc.
69


4.11
Payment of Taxes
70


4.12
Title to Assets.
70


4.13
No Indebtedness.
70


4.14
No Defaults.
70


4.15
Material Contracts.
70


4.16
Government Contracts.
70


4.17
Governmental Regulation.
70


4.18
Margin Stock.
71


4.19
Employee Benefit Plans.
71


4.20
Solvency; Fraudulent Conveyance.
71


4.21
Compliance with Statutes, etc.
71


4.22
Matters Pertaining to Related Agreements
71


4.23
Disclosure
72


4.24
Patriot Act
72


4.25
Remittance of Collections.
72


 
 
 
SECTION 5.
AFFIRMATIVE COVENANTS
72


5.1
Financial Statements and Other Reports.
73


5.2
Existence
75


5.3
Payment of Taxes and Claims
76


5.4
Insurance
76


55
Inspections; Compliance Audits.
76


5.6
Compliance with Laws
77


5.7
Separateness
77


5.8
Further Assurances
77


5.9
Communication with Accountants.
77


5.10
Acquisition of Receivables from Holdings
78


 
 
 
SECTION 6.
NEGATIVE COVENANTS
78


6.1
Indebtedness
78


6.2
Liens
78


6.3
Equitable Lien
79


6.4
No Further Negative Pledges
79


6.5
Restricted Junior Payments
79


6.6
Subsidiaries
79


6.7
Investments
79


6.8
Fundamental Changes; Disposition of Assets; Acquisitions
79


6.9
Sales and Lease-Backs
80


6.10
Transactions with Shareholders and Affiliates
80





iii
EAST\148781874.9



--------------------------------------------------------------------------------





6.11
Conduct of Business
80


6.12
Fiscal Year
80


6.13
Servicer; Backup Servicer; Custodian
80


6.14
Acquisitions of Receivables
80


6.15
Independent Manager
80


6.16
Organizational Agreements
82


6.17
Changes in Underwriting or Other Policies
82


6.18
Receivable Program Agreements
83


 
 
 
SECTION 7.
EVENTS OF DEFAULT
83


7.1
Events of Default
83


 
 
 
SECTION 8.
AGENTS
87


8.1
Appointment of Agents
87


8.2
Powers and Duties
87


8.3
General Immunity
88


8.4
Agents Entitled to Act as Lender
89


8.5
Lenders’ Representations, Warranties and Acknowledgment
89


8.6
Right to Indemnity
89


8.7
Successor Administrative Agent and Collateral Agent
90


8.8
Collateral Documents
92


 
 
 
SECTION 9.
MISCELLANEOUS
93


9.1
Notices
93


9.2
Expenses.
93


9.3
Indemnity
93


9.4
Reserved
95


9.5
Amendments and Waivers
95


9.6
Successors and Assigns; Participations
97


9.7
Independence of Covenants
100


9.8
Survival of Representations, Warranties and Agreements
101


9.9
No Waiver; Remedies Cumulative
101


9.10
Marshalling; Payments Set Aside
101


9.11
Severability
101


9.12
Obligations Several; Actions in Concert
101


9.13
Headings
102


9.14
APPLICABLE LAW
102


9.15
CONSENT TO JURISDICTION
102


9.16
WAIVER OF JURY TRIAL
103


9.17
Confidentiality
103


9.18
Usury Savings Clause
104


9.19
Counterparts
105


9.20
Effectiveness
105


9.21
Patriot Act
105





iv
EAST\148781874.9



--------------------------------------------------------------------------------







APPENDICES:    A    Revolving Commitments
B    Notice Addresses
C    Eligibility Criteria
D    Excess Concentration Amounts
E    Portfolio Performance Covenants


SCHEDULES:    1.1(a)    Financial Covenants
1.1(b)    Class B Revolving Lenders


EXHIBITS:        A‑1    Form of Funding Notice
B-1    Form of Class A Revolving Loan Note
B-2    Form of Class B Revolving Loan Note
C-1    Form of Compliance Certificate
C-2    Form of Borrowing Base Report and Certificate
D    Form of Assignment Agreement
E    Form of Certificate Regarding Non-Bank Status
F‑1    Form of Third Amendment Effective Date Certificate
F‑2    Form of Solvency Certificate
G    Form of Controlled Account Voluntary Payment Notice
H    Form of Receivables Purchase Agreement


v
EAST\148781874.9



--------------------------------------------------------------------------------










THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 15, 2017,
is entered into by and among Receivable Assets of ONDECK, LLC, a Delaware
limited liability company (“Company”), the Lenders party hereto from time to
time and SUNTRUST BANK, as Administrative Agent for the Lenders (in such
capacity, “Administrative Agent”), WELLS FARGO BANK, N.A., as Paying Agent (in
such capacity, “Paying Agent”) and as Collateral Agent for the Secured Parties
(in such capacity, “Collateral Agent”).
RECITALS:
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
WHEREAS, Company, the Class A Lenders party hereto, the Administrative Agent,
the Collateral Agent and the Paying Agent are parties to that certain Second
Amended and Restated Credit Agreement dated as of May 25, 2017 (as amended,
modified or supplemented from time to time, the “Existing Credit Agreement”);
and
WHEREAS, in order to continue the existing indebtedness of the Company and to
increase the Class B Revolving Commitments to $19,736,850, the Company has
requested that the Existing Credit Agreement be amended and restated in its
entirety (the “Amendment and Restatement”), and the Class A Lenders and the
Class B Lenders party hereto are willing to do so on the terms and conditions
set forth herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1.
DEFINITIONS AND INTERPRETATION



1.1    Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:
“10-20 Day Delinquent Receivable” means, as of any date of determination, any
Receivable with a Missed Payment Factor of (x) with respect to Daily Pay
Receivables, more than ten (10) but less than twenty-one (21) and a Payment has
been received on such Receivable on at least one of the last three Payment
Dates, and (y) with respect to Weekly Pay Receivables, more than two (2) but
less than or equal to four (4), and a Payment has been received on such
Receivable on the last Payment Date.
“2017 Consolidated Net Income” means the Consolidated Net Income of Holdings and
its Subsidiaries for the Fiscal Year ending December 31, 2017.
“2018 Consolidated Net Income” means the Consolidated Net Income of Holdings and
its Subsidiaries for the Fiscal Year ending December 31, 2018.
“Accrued Interest Amount” means, as of any day, the aggregate amount of all
accrued and unpaid interest on the Revolving Loans payable hereunder.




EAST\148781874.9



--------------------------------------------------------------------------------





“ACH Agreement” has the meaning set forth in the Servicing Agreement.
“ACH Receivable” means each Receivable with respect to which the underlying
Receivables Obligor has entered into an ACH Agreement.
“Act” as defined in Section 4.25.
“Adjusted EPOB” means, as of any date of determination, the excess of (a) the
Eligible Portfolio Outstanding Principal Balance as of such date over (b) the
sum of, without duplication, (i) the aggregate Excess Concentration Amounts as
of such date and (ii) the product of 70% and the aggregate Eligible Portfolio
Outstanding Principal Balance of all 10-20 Day Delinquent Receivables as of such
date.
“Adjusted Interest Collections” means, with respect to all Receivables and any
Monthly Period, an amount equal to (a) the product of (i) the sum of (x) all
Collections received during such Monthly Period that were not applied by the
Servicer to reduce the Outstanding Principal Balances of the Pledged Receivables
in accordance with Section 2(a)(i) of the Servicing Agreement and (y) all
Collections received during such Monthly Period that were recoveries with
respect to Charged-Off Receivables (net of amounts, if any, retained by any
third party collection agent) and (ii) (A) for Daily Pay Receivables, the
quotient of 21 divided by the number of Business Days in such Monthly Period or
(B) for Weekly Pay Receivables, the quotient of 4.3333 divided by the number of
Payment Dates in such Monthly Period (which for the avoidance of any doubt may
be either 4 or 5 Payment Dates in any given Monthly Period) minus (b) the
aggregate amount paid by Company on the related Interest Payment Date pursuant
to clauses (a)(i), (a)(ii), (a)(iii), (a)(v) and (a)(vii) of Section 2.12.
“Administrative Agent” as defined in the preamble hereto.
“Adverse Effect” means, with respect to any action, that such action will (a)
result in the occurrence of an Event of Default or (b) materially and adversely
affect (i) the amount or timing of payments to be made to the Lenders pursuant
to this Agreement or (ii) the existence, perfection, priority or enforceability
of any security interest in a material amount of the Pledged Receivables taken
as a whole or in any material part.
“Adverse Proceeding” means any non-frivolous action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Company or Holdings) at law
or in equity, or before or by any Governmental Authority, domestic or foreign,
whether pending or, to the knowledge of Company or Holdings, threatened in
writing against Company or Holdings, or any of their respective property (it
being acknowledged that any action, suit, proceeding, governmental investigation
or arbitration by a Governmental Authority against Company and/or Holdings, as
applicable, will not be considered frivolous for purposes of this definition).
“Affected Party” means any Lender, SunTrust Bank, in its individual capacity and
in its capacity as Administrative Agent, Paying Agent and, with respect to each
of the foregoing, the parent company or holding company that controls such
Person.
“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control” means the power to direct the management and
policies of a Person, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and “controlled” and “controlling”
have meanings correlative to the foregoing.
“Agent” means each of the Administrative Agent, the Paying Agent and the
Collateral Agent.




EAST\148781874.9



--------------------------------------------------------------------------------





“Aggregate Amounts Due” as defined in Section 2.14.
“Agreement” means this Third Amended and Restated Credit Agreement, dated as of
December 15, 2017, as it may be amended, supplemented or otherwise modified from
time to time.
“Amendment and Restatement” as defined in the Recitals hereto.
“Applicable Class A Advance Rate” means 76%.
“Applicable Class B Advance Rate” means 91%.
“Approved Fund” means any Person that, in the ordinary course of its business,
is engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit that generally have an original par amount in excess of
$10,000,000 and that is administered or managed by an entity that is not
included in the list of entities set forth in clause (b) of the definition of
Direct Competitor or any Affiliate thereof.
“Approved State” shall mean each of the 50 United States of America and the
District of Columbia.
“Asset Purchase Agreement” means that certain Amended and Restated Asset
Purchase Agreement dated as of the Second Amendment Effective Date, by and
between Company, as Purchaser, and the Seller, as amended, modified or
supplemented from time to time, whereby the Seller has agreed to sell and
Company has agreed to purchase Eligible Receivables from time to time.
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, chief financial officer, general counsel, treasurer, corporate
secretary or controller (or, in each case, the equivalent thereof).
“Backup Servicer” means Portfolio Financial Servicing Company or any replacement
thereof appointed pursuant to the Backup Servicing Agreement.
“Backup Servicing Agreement” means that certain Backup Servicing Agreement dated
as of the Original Closing Date, among the Company, the Administrative Agent and
Backup Servicer, as amended by that certain Amendment No. 1 to Backup Servicing
Agreement, dated the First Amendment Effective Date and by that certain
Amendment No. 2 to Backup Servicing Agreement, as of the Second Amendment
Effective Date, and as it may be amended, modified or supplemented from time to
time.
“Backup Servicing Fee” shall have the meaning attributed to such term in the
Backup Servicing Agreement.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Base Rate” means, for any day, a rate per annum (rounded upward, if necessary,
to the next 1/100th of 1%) equal to the greatest of (a) the Prime Rate in effect
on such day (or if such day is not a Business Day, the immediately preceding
Business Day), (b) the Federal Funds Effective Rate in effect on such day




EAST\148781874.9



--------------------------------------------------------------------------------





(or if such day is not a Business Day, the immediately preceding Business Day)
plus 0.50%, and (c) the LIBO Rate for such day plus 1.00%.
“Blocked Account Control Agreement” shall have the meaning attributed to such
term in the Security Agreement.
“Borrower Distribution” as defined in Section 6.5.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit C-2, executed by an Authorized Officer of Company and delivered to
Administrative Agent, Paying Agent, Collateral Agent and each Lender, which sets
forth the calculation of the Class A Borrowing Base and the Class B Borrowing
Base, including a calculation of each component thereof.
“Borrowing Base Deficiency” means either a Class A Borrowing Base Deficiency or
a Class B Borrowing Base Deficiency, as applicable.
“Borrowing Base Report” means a report substantially in the form of Exhibit C-2,
executed by an Authorized Officer of Company and delivered to Administrative
Agent, Paying Agent, Collateral Agent and each Lender, which attaches a
Borrowing Base Certificate.
“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in New York are authorized or required by law or
other governmental action to close.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (i) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (ii) as lessee which is a transaction of a type
commonly known as a “synthetic lease” (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for Federal income tax purposes).
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
“Cash” means money, currency or a credit balance in any demand, securities
account or deposit account; provided, however, that notwithstanding anything to
the contrary contained herein, “Cash” shall exclude any amounts that would not
be considered “cash” under GAAP or “cash” as recorded on the books of Holdings
and its Subsidiaries.
“Cash Equivalents” means, as of any day, (a) marketable securities (i) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States Government or (ii) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such day; (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such day and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (c) commercial paper maturing no more than one year from the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (d) certificates of deposit
or bankers’ acceptances maturing




EAST\148781874.9



--------------------------------------------------------------------------------





within one year after such day and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (e) shares of any money market mutual fund that (i)
has substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000 and (iii) has the highest rating obtainable from either
S&P or Moody’s.
“Certificate Regarding Non-Bank Status” means a certificate substantially in the
form of Exhibit E.
“Change of Control” means, at any time: (a) any “person” or “group” of related
persons (as such terms are given meaning in the Exchange Act and the rules of
the SEC thereunder) is or becomes the owner, beneficially or of record, directly
or indirectly, of more than 35% (on a fully diluted basis) of the economic and
voting interests (including the right to elect directors or similar
representatives) in the Capital Stock of Holdings; (b) the sale, lease,
transfer, conveyance or other disposition, in one or a series of related
transactions, of all or substantially all of the assets of Holdings and its
Subsidiaries taken as a whole to any “person” (as such term is given meaning in
the Exchange Act and the rules of the SEC thereunder); (c) at any time during
any consecutive two-year period after the Original Closing Date, individuals who
at the beginning of such period constituted the board of directors of Holdings
(together with any new directors whose election or appointment by the board of
directors of Holdings or whose nomination for election by the shareholders of
Holdings was approved by a vote of a majority of the directors of Holdings then
still in office who were either directors at the beginning of such period or
whose election, appointment or nomination for election was previously so
approved) cease for any reason to constitute a majority of the board of
directors of Holdings then in office; or (d) Holdings shall cease to
beneficially own and control 100% on a fully diluted basis of the economic and
voting interest in the Capital Stock of Company free and clear of any Lien
(other than any Lien as to which the holder thereof (such holder, an “Equity
Lienholder”) has provided the Administrative Agent, for the benefit of the
Lenders, a Protective Undertakings Certification).
“Charged-Off Receivable” means a Receivable which, in each case, consistent with
the Underwriting Policies, has or should have been written off Company’s books
as uncollectable.
“Chattel Paper” means any “chattel paper”, as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by the
Company.
“Class” means a class of Revolving Loans hereunder, designated Class A Revolving
Loans or Class B Revolving Loans.
“Class A Applicable Margin” means with respect to each Class A Revolving Lender,
the “Class A Applicable Margin” described in the Fee Letter between Company and
such Class A Revolving Lender.
“Class A Borrowing Base” means, as of any day, an amount equal to the lesser of:
(a)     (i) the Applicable Class A Advance Rate multiplied by the Adjusted EPOB
at such time, plus (ii) the aggregate amount of Collections in the Lockbox
Account and the Collection Account to the extent such Collections and other
funds have already been applied to reduce the Eligible Portfolio Outstanding
Principal Balance minus (iii) 105% of the sum of the Accrued Interest Amount as
of such day and the aggregate amount of all accrued and unpaid fees and expenses
due hereunder and under the Servicing




EAST\148781874.9



--------------------------------------------------------------------------------





Agreement, the Backup Servicing Agreement, the Custodial Agreement and the
Successor Servicing Agreement; and
(b)    the Class A Revolving Commitments on such day.
With respect to any calculation of the Class A Borrowing Base with respect to
any Credit Date solely for the purpose of determining Class A Revolving
Availability for a requested Class A Revolving Loan, the Class A Borrowing Base
will be calculated on a pro forma basis giving effect to the Eligible
Receivables to be purchased with the proceeds of such Loan. With respect to any
calculation of the Class A Borrowing Base for any other purpose, the Class A
Borrowing Base at any time shall be determined by reference to the most recent
Borrowing Base Certificate delivered to the Collateral Agent and the
Administrative Agent, Paying Agent and each Lender with such adjustments as the
Paying Agent identifies pursuant to Section 2.21.
“Class A Borrowing Base Deficiency” means, as of any day, the amount, if any, by
which the Total Utilization of Class A Revolving Commitments exceeds the Class A
Borrowing Base.
“Class A Indemnitee” means an Indemnitee who is a Class A Revolving Lender, an
Affiliate of a Class A Revolving Lender or an officer, partner, director,
trustee, employee or agent of a Class A Revolving Lender.
“Class A Register” as defined in Section 2.4(b)(i).
“Class A Revolving Availability” means, as of any date of determination, the
amount, if any, by which the Class A Borrowing Base exceeds the Total
Utilization of Class A Revolving Commitments.
“Class A Revolving Commitment” means the commitment of a Class A Revolving
Lender to make or otherwise fund any Class A Revolving Loan and “Class A
Revolving Commitments” means such commitments of all Class A Revolving Lenders
in the aggregate. The amount of each Class A Revolving Lender’s Class A
Revolving Commitment, if any, is set forth on Appendix A or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. The Administrative Agent shall update Appendix A
from time to time to reflect any changes in Class A Revolving Commitments. The
aggregate amount of the Class A Revolving Commitments as of the Third Amendment
Effective Date is $100,000,000. The Class A Revolving Commitment of each Class A
Revolving Lender will be equal to zero on the Revolving Commitment Termination
Date.
“Class A Revolving Exposure” means, with respect to any Class A Revolving Lender
as of any date of determination, (i) prior to the termination of the Class A
Revolving Commitments, that Lender’s Class A Revolving Commitment; and
(ii) after the termination of the Class A Revolving Commitments, the aggregate
outstanding principal amount of the Class A Revolving Loans of that Lender.
“Class A Revolving Lender” means each financial institution listed on the
signature pages hereto as a Class A Revolving Lender, and any other Person that
becomes a party hereto as a Class A Revolving Lender pursuant to an Assignment
Agreement.
“Class A Revolving Loan” means a Loan made by a Class A Revolving Lender to
Company pursuant to Section 2.1.
“Class A Revolving Loan Note” means a promissory note in the form of Exhibit B-1
hereto, as it may be amended, supplemented or otherwise modified from time to
time.




EAST\148781874.9



--------------------------------------------------------------------------------





“Class B Applicable Margin” means with respect to each Class B Revolving Lender
the “Class B Applicable Margin” described in any Fee Letter between Company and
such Class B Revolving Lender.
“Class B Borrowing Base” means, as of any day, an amount equal to the lesser of:
(a)    (i) the sum of the Applicable Class B Advance Rate multiplied by the
Adjusted EPOB at such time, plus (ii) the aggregate amount of Collections in the
Lockbox Account and the Collection Account to the extent such Collections and
other funds have already been applied to reduce the Eligible Portfolio
Outstanding Principal Balance, minus (iii) 105% of the sum of the Accrued
Interest Amount as of such day and the aggregate amount of all accrued and
unpaid fees and expenses due hereunder and under the Servicing Agreement, the
Backup Servicing Agreement, the Custodial Agreement and the Successor Servicing
Agreement, minus (iv) the aggregate outstanding principal amount of the Class A
Revolving Loans as of such date; and
(b)    the Class B Revolving Commitments on such day.
With respect to any calculation of the Class B Borrowing Base with respect to
any Credit Date solely for the purpose of determining Class B Revolving
Availability for a requested Class B Revolving Loan, the Class B Borrowing Base
will be calculated on a pro forma basis giving effect to the Eligible
Receivables to be purchased with the proceeds of such Loan. With respect to any
calculation of the Class B Borrowing Base for any other purpose, the Class B
Borrowing Base at any time shall be determined by reference to the most recent
Borrowing Base Certificate delivered to the Collateral Agent, the Administrative
Agent, Paying Agent and each Lender, as adjusted to reflect any adjustments
identified by the Paying Agent pursuant to Section 2.21.
“Class B Borrowing Base Deficiency” means, as of any day, the amount, if any, by
which the Total Utilization of Class B Revolving Commitments exceeds the Class B
Borrowing Base.
“Class B Indemnitee” means an Indemnitee who is a Class B Revolving Lender, an
Affiliate of a Class B Revolving Lender or an officer, partner, director,
trustee, employee or agent of a Class B Revolving Lender.
“Class B Minimum Utilization Amount” means an amount equal to the percentage set
forth in any Fee Letter between Company and a Class B Revolving Lender.
“Class B Register” as defined in Section 2.4(b)(ii).
“Class B Revolving Availability” means, as of any date of determination, the
amount, if any, by which the Class B Borrowing Base exceeds the Total
Utilization of Class B Revolving Commitments.
“Class B Revolving Commitment” means the commitment of a Class B Revolving
Lender to make or otherwise fund any Class B Revolving Loan and “Class B
Revolving Commitments” means such commitments of all Class B Revolving Lenders
in the aggregate. The aggregate amount of the Class B Revolving Commitments as
of the Third Amendment Effective Date is $19,736,850. The Administrative Agent
shall update Appendix A from time to time to reflect any changes in Class B
Revolving Commitments. The Class B Revolving Commitment of each Class B
Revolving Lender will be equal to zero on the Revolving Commitment Termination
Date.
“Class B Revolving Exposure” means, with respect to any Class B Revolving Lender
as of any date of determination, (i) prior to the termination of the Class B
Revolving Commitments, that Lender’s




EAST\148781874.9



--------------------------------------------------------------------------------





Class B Revolving Commitment; and (ii) after the termination of the Class B
Revolving Commitments, the aggregate outstanding principal amount of the Class B
Revolving Loans of that Lender.
“Class B Revolving Lender” means each financial institution listed on the
signature pages hereto as a Class B Revolving Lender, and any other Person that
becomes a party hereto as a Class B Revolving Lender pursuant to an Assignment
Agreement. Each Class B Revolving Lender, as of the Third Amendment Effective
Date, is listed on Schedule 1.1(b) hereto.
“Class B Revolving Loan” means a Loan made by a Class B Revolving Lender to
Company pursuant to Section 2.1.
“Class B Revolving Loan Note” means a promissory note in the form of Exhibit
B-2, as it may be amended, supplemented or otherwise modified from time to time.
“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.
“Collateral Agent” as defined in the preamble hereto, and any successors or
assigns thereto.
“Collateral Documents” means the Security Agreement, the Control Agreements and
all other instruments, documents and agreements delivered by, or on behalf or at
the request of, Company or Holdings pursuant to this Agreement or any of the
other Credit Documents, as the case may be, in order to grant to, or perfect in
favor of, Collateral Agent, for the benefit of Secured Parties, a Lien on any
real, personal or mixed property of Company as security for the Obligations or
to protect or preserve the interests of Collateral Agent or the Secured Parties
therein.
“Collateral Receipt and Exception Report” shall mean the “Trust Receipt” as
defined in the Custodial Agreement.
“Collection Account” means a Securities Account with account number 84176300 at
Wells Fargo Bank, N.A. in the name of Company.
“Collections” means, with respect to each Pledged Receivable, any and all cash
collections and other cash proceeds of such Pledged Receivable (whether in the
form of cash, checks, wire transfers, electronic transfers or any other form of
cash payment), including, without limitation, all prepayments, all overdue
payments, all prepayment penalties and early termination penalties, all finance
charges, if any, all amounts collected as interest, fees (including, without
limitation, any servicing fees, any origination fees, any loan guaranty fees
and, any platform fees), or charges for late payments with respect to such
Pledged Receivable, all recoveries with respect to each Charged-Off Receivable
(net of amounts, if any, retained by any third party collection agent), all
investment proceeds and other investment earnings (net of losses and investment
expenses) on Collections as a result of the investment thereof pursuant to
Section 6.7, all proceeds of any sale, transfer or other disposition of any
Pledged Receivable by Company and all deposits, payments or recoveries made in
respect of any Pledged Receivable to any Controlled Account, or received by
Company in respect of a Pledged Receivable, and all payments representing a
disposition of any Pledged Receivable.
“Company” as defined in the preamble hereto.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C-1.




EAST\148781874.9



--------------------------------------------------------------------------------





“Compliance Review” as defined in Section 5.5(b).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Liquidity” means, as of any day, an amount determined for Holdings
and its Subsidiaries, on a consolidated basis, equal to the sum of (i)
unrestricted Cash and Cash Equivalents of Holdings and its Subsidiaries, as of
such day, (ii) amounts (if any) in the Reserve Account as of such date, (iii)
the sum of the Class A Revolving Availability and the Class B Revolving
Availability as of such day and (iv) the aggregate amount of all unused and
available credit commitments under any credit facilities of Holdings and its
Subsidiaries, as of such day; provided, that, as of such day, all of the
conditions to funding such amounts under clause (iii) and (iv), as the case may
be, have been fully satisfied (other than delivery of prior notice of funding
and pre-funding notices, opinions and certificates that are reasonably capable
of delivery as of such day) and no lender under such credit facilities shall
have refused to make a loan or other advance thereunder at any time after a
request for a loan was made thereunder.
“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Holdings and its Subsidiaries
determined on a consolidated basis in accordance with GAAP, including all
accrued and unpaid interest on the foregoing, provided, that accounts payable,
accrued expenses, liabilities for leasehold improvements and deferred revenue of
Holdings and its Subsidiaries shall not be included in any determination of
Consolidated Total Debt.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Control Agreements” means collectively, the Lockbox Account Control Agreement,
the Securities Account Control Agreement and the Blocked Account Control
Agreement.
“Controlled Account” means each of the Reserve Account, the Collection Account
and the Lockbox Account, and the “Controlled Accounts” means all of such
accounts.
“Controlled Account Bank” means Wells Fargo Bank, N.A.
“Convertible Indebtedness” means any Indebtedness of Holdings that (a) is
convertible to equity, including convertible preferred stock, (b) requires no
payment of principal thereof or interest thereon and (c) is fully subordinated
to all indebtedness for borrowed money of Holdings, as to right and time of
payment and as to any other rights and remedies thereunder, including, an
agreement on the part of the holders of such Indebtedness that the maturity of
such Indebtedness cannot be accelerated prior to the maturity date of such
indebtedness for borrowed money.
“Credit Date” means the date of a Credit Extension.
“Credit Document” means any of this Agreement, the Revolving Loan Notes, if any,
the Collateral Documents, the Asset Purchase Agreement, any Receivables Purchase
Agreement, the Servicing Agreement, the Backup Servicing Agreement, the
Custodial Agreement and all other documents, instruments or agreements executed
and delivered by Company or Holdings for the benefit of any Agent or any Lender
in connection herewith.
“Credit Extension” means the making of a Revolving Loan.




EAST\148781874.9



--------------------------------------------------------------------------------





“Custodial Agreement” mean the Custodial Services Agreement, dated as of the
Original Closing Date, by and between the Company, Servicer, Custodian,
Collateral Agent and Administrative Agent, as it may be amended, supplemented or
otherwise modified from time to time.
“Custodian” means Wells Fargo Bank, N.A., in its capacity as the provider of
services under the Custodial Agreement, or any successor thereto in such
capacity appointed in accordance with the Custodial Agreement.
“Daily Pay Receivable” means any Receivable for which a Payment is generally due
on every Business Day.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Revolving Loans of all Lenders (calculated as if all
Defaulting Lenders (other than such Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Revolving Loans of such Defaulting Lender.
“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default, and ending on the
earliest of the following dates: (i) the date on which all Revolving Commitments
are cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any payments of the Revolving Loans
in accordance with the terms of this Agreement), and (b) such Defaulting Lender
shall have delivered to Company and Administrative Agent a written reaffirmation
of its intention to honor its obligations hereunder with respect to its
Revolving Commitments, and (iii) the date on which Company, Administrative Agent
and Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing.
“Defaulted Loan” as defined in Section 2.18.
“Defaulted Receivable” means, with respect to any date of determination, a
Receivable which (i) is a Charged-Off Receivable or (ii) has a Missed Payment
Factor of (x) with respect to Daily Pay Receivables, sixty (60) or higher or (y)
with respect to Weekly Pay Receivables, twelve (12) or higher.
“Defaulting Lender” as defined in Section 2.18.
“Delinquent Receivable” means, as of any date of determination, any Receivable
with a Missed Payment Factor of one (1) or higher as of such date.
“Deposit Account” means a “deposit account” (as defined in the UCC), including a
demand, time, savings, passbook or like account with a bank, savings and loan
association, credit union or like organization, other than an account evidenced
by a negotiable certificate of deposit.




EAST\148781874.9



--------------------------------------------------------------------------------





“Designated Officer” means, with respect to Company, any Person with the title
of Chief Executive Officer, Chief Financial Officer or Chief Legal Officer.
“Determination Date” means the last day of each Monthly Period.
“Direct Competitor” means (a) any Person engaged in the same or similar line of
business as Holdings, (b) any Person that is a direct competitor of Holdings or
any Subsidiary of Holdings and is identified as such by the Company to the
Administrative Agent prior to the Original Closing Date (as such list is updated
by the Company from time to time, and acknowledged in writing by the
Administrative Agent (such acknowledgment not to be unreasonably withheld)) in
the list set forth in the Undertakings Agreement, or (c) any Affiliate of any
such Person; provided that, any Person (other than any Person listed in clause
(b) and their Affiliates) that either (i) both (A) has a market capitalization
equal to or greater than $5 billion and (B) that is in the business of investing
in commercial loans that generally have an original par amount in excess of
$10,000,000 or (ii) that is an Approved Fund, shall in either case not be deemed
a “Direct Competitor” hereunder.
“Disposition Notice” as defined in Section 8.8(a).
“Document Checklist” shall have the meaning attributed to such term in the
Custodial Agreement.
“Dollars” and the sign “$” mean the lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any State or territory thereof or the District of
Columbia.
“E-Sign Receivable” means any Receivable for which the signature or record of
agreement of the Receivables Obligor is obtained through the use and capture of
electronic signatures, click-through consents or other electronically recorded
assents.
“Eligible Assignee” means (i) any Lender or any Lender Affiliate (other than a
natural person), and (ii) any other Person (other than a natural Person)
approved by Company and Administrative Agent (each such approval not to be
unreasonably withheld), so long as no Default or Event of Default has occurred
and is continuing; provided, that (y) neither Holdings nor any Affiliate of
Holdings shall, in any event, be an Eligible Assignee, and (z) no Direct
Competitor shall be an Eligible Assignee so long as no Specified Event of
Default has occurred and is continuing.
“Eligible Non-Select Portfolio Outstanding Principal Balance” means, as of any
date of determination, the sum of the Outstanding Principal Balance for all
Eligible Receivables that are Non-Select Receivables as of such date.
“Eligible Portfolio Outstanding Principal Balance” means, as of any date of
determination, the sum of the Outstanding Principal Balance for all Eligible
Receivables as of such date.
“Eligible Product” means the following Receivable product types: On Deck Core
Loans and Select Receivables.
“Eligible Receivable” means a Receivable with respect to which the Eligibility
Criteria are satisfied as of the applicable date of determination.




EAST\148781874.9



--------------------------------------------------------------------------------





“Eligible Receivables Obligor” means a Receivables Obligor that satisfies the
criteria specified in Appendix C hereto under the definition of “Eligible
Receivables Obligor”, subject to any changes agreed to by the Requisite Class A
Revolving Lenders, the Requisite Class B Revolving Lenders and Company from time
to time after the Original Closing Date.
“Eligible Select Portfolio Outstanding Principal Balance” means, as of any date
of determination, the sum of the Outstanding Principal Balance for all Eligible
Receivables that are Select Receivables as of such date.
“Eligibility Criteria” means the criteria specified in Appendix C hereto under
the definition of “Eligibility Criteria”, subject to any changes agreed to by
the Requisite Class A Revolving Lenders, the Requisite Class B Revolving Lenders
and Company from time to time after the Original Closing Date.
“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Holdings, any of its Subsidiaries or any
of their respective ERISA Affiliates.
“Equity Lienholder” has the meaning set forth in the definition of “Change of
Control”.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended to
the date hereof and from time to time hereafter, and any successor statute.
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of a Person shall
continue to be considered an ERISA Affiliate of such Person within the meaning
of this definition with respect to the period such entity was an ERISA Affiliate
of such Person and with respect to liabilities arising after such period, but
only to the extent that such Person could be liable under the Internal Revenue
Code or ERISA as a result of its relationship with such former ERISA Affiliate.
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty (30) day notice to the PBGC
has been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(c) of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 430(j) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Holdings, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the




EAST\148781874.9



--------------------------------------------------------------------------------





application of Section 4212(c) of ERISA; (vii) the withdrawal of Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Holdings, any of its Subsidiaries or, with respect to any Pension Plan or
Multiemployer Plan, any of their respective ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (ix) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan of
Holdings, any of its Subsidiaries, or, with respect to any Pension Plan or
Multiemployer Plan, any of their respective ERISA Affiliates, or the assets
thereof, or against Holdings, any of its Subsidiaries or, with respect to any
Pension Plan or Multiemployer Plan, any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(xi) the imposition of a Lien pursuant to Section 430(k) of the Internal Revenue
Code or pursuant to Section 303(k) of ERISA with respect to any Pension Plan.
“Event of Default” means each of the events set forth in Section 7.1.
“Excess Concentration Amounts” means the amounts set forth on Appendix D hereto.
“Excess Spread” means, with respect to any Determination Date for any Monthly
Period, the product of (a) 12 times (b) the percentage equivalent of a fraction
(i) the numerator of which is the excess, if any, of (x) the Adjusted Interest
Collections for such Monthly Period over (y) the aggregate Outstanding Principal
Balance of all Pledged Receivables that became Defaulted Receivables during such
Monthly Period and (ii) the denominator of which is the average daily
Outstanding Principal Balance of Pledged Receivables for such Monthly Period.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender, (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Revolving Loan or
Revolving Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Revolving Loan or Revolving Commitment or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.16(b), amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient's failure to comply with Section
2.16(d)(i) or Section 2.16(d)(ii) and (d) any U.S. federal withholding Taxes
imposed under FATCA.
“Existing Credit Agreement” as defined in the Recitals hereto.




EAST\148781874.9



--------------------------------------------------------------------------------





“Existing Credit Documents” as defined in Section 1.4.
“Existing Obligations” as defined in Section 1.4.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code of 1986,
as amended, as of the date of this agreement (or any amended or successor
version that is substantially comparable and not materially more onerous to
comply with), and any current or future regulations promulgated thereunder or
official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary to the next 1/100th of 1%) of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.
“Fee Letters” means (a) the letter agreement dated as of the Second Amendment
Effective Date between the Company and each Class A Revolving Lender party
thereto and (b) the letter agreement dated as of the Third Amendment Effective
Date between the Company and each Class B Revolving Lender a party thereto, as
such Fee Letters are amended, modified or supplemented from time to time.
“Financial Covenants” means the financial covenants set forth on Schedule 1.1(a)
hereto.
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer (or the equivalent thereof) of Holdings that such
financial statements fairly present, in all material respects, the financial
condition of Holdings and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year‑end adjustments.
“First Amendment Effective Date” means February 26, 2016.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is perfected and
is the only Lien to which such Collateral is subject.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.
“Funding Default” as defined in Section 2.18.
“Funding Account” has the meaning set forth in Section 2.11(a).
“Funding Notice” means a notice substantially in the form of Exhibit A‑1.
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or




EAST\148781874.9



--------------------------------------------------------------------------------





political subdivision thereof or any entity or officer exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to any government or any court, in each case whether associated with a state of
the United States, the United States, or a foreign entity or government.
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“Highest Concentration Industry Code” means, on any date of determination, the
Industry Code shared by Receivables Obligors of Eligible Receivables having the
highest aggregate Outstanding Principal Balance.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
“Historical Financial Statements” means as of the Third Amendment Effective
Date, (i) the audited financial statements of Holdings and its Subsidiaries, for
the Fiscal Year ended 2016, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Year, and (ii) for the interim period from January 1, 2017 to the Third
Amendment Effective Date, internally prepared, unaudited financial statements of
Holdings and its Subsidiaries, consisting of a balance sheet and the related
consolidated statements of income, stockholders’ equity and cash flows for each
quarterly period completed prior to forty-six (46) days before the Third
Amendment Effective Date, in the case of clauses (i) and (ii), certified by the
chief financial officer (or the equivalent thereof) of Holdings that they fairly
present, in all material respects, the financial condition of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject, if applicable, to changes
resulting from audit and normal year-end adjustments.
“Holdings” means On Deck Capital, Inc., a Delaware corporation.
“Increased-Cost Lenders” as defined in Section 2.19.
“Indebtedness” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding trade payables incurred in the ordinary course
of business that are unsecured and not overdue by more than six (6) months
unless being contested in good faith and any such obligations incurred under
ERISA); (v) all indebtedness secured by any Lien on any property or asset owned
or held by that Person regardless of whether the indebtedness secured thereby
shall have been assumed by that Person or is nonrecourse to the credit of that
Person; (vi) the face amount of any letter of credit issued for the account of
that Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (viii) any obligation of such Person the primary purpose or intent
of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto
will be complied with, or the holders thereof will be protected (in whole or in
part) against loss in respect thereof; (ix) any liability of such Person for an
obligation of another through any Contractual Obligation (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such




EAST\148781874.9



--------------------------------------------------------------------------------





obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (b) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (a) or (b) of this clause (ix), the primary
purpose or intent thereof is as described in clause (viii) above; and (x) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, whether entered into for hedging or speculative
purposes.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements of any kind or nature whatsoever (excluding any amounts not
otherwise payable by Company under Section 2.16(b)(iii) but including the
reasonable and documented fees and disbursements of one (1) counsel for Class A
Indemnitees, one counsel for Class B Indemnitees and one (1) counsel for the
Collateral Agent and Paying Agent in connection with any investigative,
administrative or judicial proceeding commenced or threatened by any Person,
whether or not any such Indemnitee shall be designated as a party or a potential
party thereto, and any reasonable and documented fees or expenses incurred by
Indemnitees in enforcing this indemnity), whether direct, indirect or
consequential and whether based on any federal, state or foreign laws, statutes,
rules or regulations (including securities and commercial laws, statutes, rules
or regulations), on common law or equitable cause or on contract or otherwise,
that may be imposed on, incurred by, or asserted against any such Indemnitee, in
any manner relating to or arising out of this Agreement or the other Credit
Documents, any Related Agreement, or the transactions contemplated hereby or
thereby (including the Lenders’ agreement to make Credit Extensions or the use
or intended use of the proceeds thereof, or any enforcement of any of the Credit
Documents (including any sale of, collection from, or other realization upon any
of the Collateral)).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitee” as defined in Section 9.3.
“Indemnitee Agent Party” as defined in Section 8.6.
“Independent Manager” as defined in Section 6.15.
“Industry Code” means, with respect to any Receivables Obligor of an Eligible
Receivable, the NAICS industry code under which the business of such Receivables
Obligor has been classified by Holdings.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Intercreditor Side Letter” means that certain letter agreement, dated as of the
Third Amendment Effective Date, among the Administrative Agent, the Class A
Revolving Lenders party thereto, the Class B Revolving Lenders party thereto,
the Company, the Paying Agent and the Collateral Agent.
“Interest Payment Date” means the fifteenth calendar day after the end of each
Monthly Period, and if such date is not a Business Day, the next succeeding
Business Day.
“Interest Period” means an interest period (i) initially, commencing on and
including the Original Closing Date and ending on but excluding the initial
Interest Payment Date; and (ii) thereafter,




EAST\148781874.9



--------------------------------------------------------------------------------





commencing on and including each Interest Payment Date and ending on and
excluding the immediately succeeding Interest Payment Date; provided, that no
Interest Period with respect to any portion of the Revolving Loans shall extend
beyond the Revolving Commitment Termination Date.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is four (4) Business Days prior to each Interest Payment Date.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
“Investment” means (i) any direct or indirect purchase or other acquisition by
Company of, or of a beneficial interest in, any of the Securities of any other
Person; (ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, from any Person, of any Capital Stock of such Person; and
(iii) any direct or indirect loan, advance (other than advances to employees for
moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contributions by
Company to any other Person, including all indebtedness and accounts receivable
from that other Person that are not current assets or did not arise from sales
to that other Person in the ordinary course of business. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.
“Largest OPB Receivable” means, as of any date of determination, the aggregate
Eligible Receivables owing by the single Receivables Obligor having the largest
aggregate Outstanding Principal Balance.
“Lender” means each Class A Revolving Lender and each Class B Revolving Lender.
“Lender Affiliate” means, as applied to any Lender or Agent, any Related Fund
and any Person directly or indirectly controlling (including any member of
senior management of such Person), controlled by, or under common control with,
such Lender or Agent. For the purposes of this definition, “control” (including,
with correlative meanings, the terms “controlling,” “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
“Leverage Ratio” means the ratio as of any day of (a) Consolidated Total Debt,
excluding Subordinated Indebtedness and Convertible Indebtedness, as of such
day, to (b) the sum of (i) Holdings’ total stockholders’ equity as of such day,
(ii) Warranty Liability as of such day and (iii) the sum of Subordinated
Indebtedness and Convertible Indebtedness as of such day.
“LIBO Rate” means, for any Revolving Loan (or portion thereof) for any Interest
Period, the rate per annum determined by, with respect to the (i) Class A
Revolving Loans, the Administrative Agent, and (ii) Class B Revolving Loans, the
Administrative Agent, in each case at approximately 11:00 a.m., London time, on
the second Business Day before the first day of such Interest Period by
reference to the 30-day ICE Benchmark Administration Limited London interbank
offered rate per annum for deposits in Dollars for a




EAST\148781874.9



--------------------------------------------------------------------------------





period equal to one month (as set forth by the Bloomberg Information Service or
any successor thereto or any other service selected by the Administrative Agent
in its sole discretion); provided, that if such rate is not available at such
time for any reason, then the “LIBO Rate” shall be the rate per annum (rounded
upward to the nearest 1/16th of 1%) listed in The Wall Street Journal, “Money
Rates” table at or about 10:00 a.m., New York City time, two Business Days prior
to the beginning of the related Interest Period (or, if no such rate is listed
two Business Days prior to the beginning of the related Interest Period, the
rate listed on the Business Day on which such rate was last listed), and
provided, further, that this rate shall not be less than zero at any time. If at
any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate (including, without limitation, because the
LIBO Rate is not available or published on a current basis), then the
Administrative Agent and the Company shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 9.5, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from each of the Class A Requisite Lenders and the Class B
Requisite Lenders stating that such Lenders object to such amendment.
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.
“Limited Liability Company Agreement” means the Amended and Restated Limited
Liability Company Agreement of the Company, dated as of May 22, 2015.
“Lockbox Account” means a Deposit Account with account number 1830043117 at MB
Financial Bank, N.A. in the name of Company.
“Lockbox Account Control Agreement” shall have the meaning attributed to such
term in the Security Agreement.
“Lockbox System” as defined in Section 2.11(d).
“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
“Master Record” as defined in the Custodial Agreement.
“Material Adverse Effect” means, with respect to any event or circumstance and
any Person, a material adverse effect on: (i) the business, assets, financial
condition or results of operations of such Person and its consolidated
Subsidiaries, if any, taken as a whole; (ii) the ability of such Person to
perform its material obligations under the Credit Documents; (iii) the validity
or enforceability of any Credit Document to which such Person is a party; or
(iv) the existence, perfection, priority or enforceability of any security
interest in a material amount of the Pledged Receivables taken as a whole or in
any material part.




EAST\148781874.9



--------------------------------------------------------------------------------





“Material Contract” means any contract or other arrangement to which Company is
a party (other than the Credit Documents or the Related Agreements) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.
“Material Modification” means, with respect to any Receivable, a reduction in
the interest rate, an extension of the term, a reduction in, or change in
frequency of, any required Payment or extension of a Payment Date (other than a
temporary modification made in accordance with the Underwriting Policies) or a
reduction in the Outstanding Principal Balance.
“Materials” as defined in Section 5.5(b).
“Maximum 15 Day Delinquency Rate” means, with respect to any Monthly Period, the
percentage equivalent of a fraction (i) the numerator of which is the aggregate
Outstanding Principal Balance of all Delinquent Receivables (other than
Defaulted Receivables) that are Pledged Receivables that have a Missed Payment
Factor of (x) with respect to Daily Pay Receivables, fifteen (15) or higher or
(y) with respect to Weekly Pay Receivables, three (3) or higher, in each case,
as of the last day of such Monthly Period and (ii) the denominator of which is
the aggregate Outstanding Principal Balance of all Receivables (other than
Defaulted Receivables) that are Pledged Receivables as of the last day of such
Monthly Period.
“Maximum Default Rate” means, with respect to any Monthly Period, the percentage
equivalent of a fraction (i) the numerator of which is the aggregate Outstanding
Principal Balance of all Pledged Receivables that became Defaulted Receivables
during such Monthly Period and (ii) the denominator of which is the average
daily Outstanding Principal Balance of all Pledged Receivables for such Monthly
Period.
“Maximum Delinquency Rate” means, with respect to any Monthly Period, the
percentage equivalent of a fraction (i) the numerator of which is the aggregate
Outstanding Principal Balance of all Delinquent Receivables (other than
Defaulted Receivables) that are Pledged Receivables as of the last day of such
Monthly Period and (ii) the denominator of which is the aggregate Outstanding
Principal Balance of all Receivables (other than Defaulted Receivables) that are
Pledged Receivables as of the last day of such Monthly Period.
“Maximum Upfront Fee” means, with respect to each Receivable, the greater of
(a) $695 and (b) 5.0% of the original aggregate unpaid principal balance of such
Receivable.
“Missed Payment Factor” means, in respect of any Receivable, an amount equal to
the sum of (a) the amount equal to (i) the total past due amount of Payments in
respect of such Receivable, divided by (ii) the required periodic Payment in
respect of such Receivable as set forth in the related Receivables Agreement and
(b) the number of Payment Dates, if any, past the Receivable maturity date on
which a Payment was due but not received.
“Monthly Period” means the period from and including the first day of a calendar
month to and including the last day of such calendar month, provided, however,
that the initial Monthly Period commenced on the Original Closing Date and ended
on the last day of the calendar month in which the Original Closing Date
occurred.
“Monthly Reporting Date” means the third Business Day prior to each Interest
Payment Date.
“Monthly Servicing Report” shall have the meaning attributed to such term in the
Servicing Agreement.




EAST\148781874.9



--------------------------------------------------------------------------------





“Moody’s” means Moody’s Investor Services, Inc.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
“NAICS” means the North American Industry Classification System.
“Net Asset Sale Proceeds” means, with respect to any Permitted Asset Sale, an
amount equal to: (i) Cash payments received by, or on behalf of, Company from
such Permitted Asset Sale, minus (ii) any bona fide direct costs incurred in
connection with such Permitted Asset Sale to the extent paid or payable to
non-Affiliates, including (a) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Permitted Asset Sale
during the tax period the sale occurs and (b) a reasonable reserve for any
recourse for a breach of the representations and warranties made by Company to
the purchaser in connection with such Permitted Asset Sale; provided that upon
release of any such reserve, the amount released shall be considered Net Asset
Sale Proceeds.
“Net Cash Proceeds” shall mean with respect to any equity issuance, the cash
proceeds thereof, net of all taxes and reasonable investment banker’s fees,
underwriting discounts or commissions, reasonable legal fees and other
reasonable costs and other expenses incurred in connection therewith.
“Non-Consenting Lender” as defined in Section 2.19.
“Non-Select Portfolio Weighted Average Receivable Yield” means as of any date of
determination, the quotient, expressed as a percentage, obtained by dividing (a)
the sum, for all Eligible Receivables that are Non-Select Receivables, of the
product of (i) the Receivable Yield for each such Non-Select Receivable
multiplied by (ii) the Outstanding Principal Balance of such Non-Select
Receivable as of such date, by (b) the Eligible Non-Select Portfolio Outstanding
Principal Balance as of such date.
“Non-Select Receivable” means a Receivable that is not an Select Receivable.
“Non-US Lender” as defined in Section 2.16(d)(i).
“Obligations” means all obligations of every nature of Company from time to time
owed to the Agents (including former Agents), the Lenders or any of them, in
each case under any Credit Document, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
Company, would have accrued on any Obligation, whether or not a claim is allowed
against Company for such interest in the related bankruptcy proceeding), fees,
expenses, indemnification or otherwise.
“On Deck Core Loans” means Receivables designated as such in the Underwriting
Policies.
“On Deck Score” means that numerical value that represents Holdings’ evaluation
of the creditworthiness of a business and its likelihood of default on a
commercial loan or other similar credit arrangement generated by “version 5” of
the proprietary methodology developed and maintained by Holdings, as such
methodology is applied in accordance with the other aspects of the Underwriting
Policies, as such methodology may be revised and updated from time to time in
accordance with Section 6.17.




EAST\148781874.9



--------------------------------------------------------------------------------





“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by‑laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization or certificate of formation, as amended, and its
operating agreement, as amended. In the event any term or condition of this
Agreement or any other Credit Document requires any Organizational Document to
be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.
“Original Closing Date” means May 22, 2015.
“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Revolving Loan or Credit Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Outstanding Principal Balance” means, as of any date with respect to any
Receivable, the unpaid principal balance of such Receivable as set forth on the
Servicer’s books and records as of the close of business on the immediately
preceding Business Day; provided, however, that the Outstanding Principal
Balance of any Pledged Receivable that has become a Charged-Off Loan will be
zero.
“Participant Register” as defined in Section 9.6(h).
“Paying Agent” as defined in the preamble hereto, and any successors or assigns
thereto.
“Payment” means, with respect to any Receivable, the required scheduled loan
payment in respect of such Receivable, as set forth in the applicable Receivable
Agreement.
“Payment Dates” means, with respect to any Receivable, the date a payment is due
in accordance with the Receivable Agreement with respect to such Receivable as
in effect as of the date of determination.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
“Permitted Asset Sale” means so long as all Net Asset Sale Proceeds are
contemporaneously remitted to the Collection Account, (a) the sale by Company of
Receivables to Holdings pursuant to any repurchase obligations of Holdings under
the Asset Purchase Agreement, (b) the sale by the Servicer on behalf of Company
of Charged-Off Receivables to any third party in accordance with the Servicing
Standard, provided, that such sales are made without representation, warranty or
recourse of any kind by Company




EAST\148781874.9



--------------------------------------------------------------------------------





(other than customary representations regarding title and absence of liens on
the Charged-Off Receivables, and the status of Company, due authorization,
enforceability, no conflict and no required consents in respect of such sale),
(c) the sale by Company of Receivables to Holdings who immediately thereafter
sells such Receivables to a special-purpose Subsidiary of Holdings, so long as,
(i) the amount received by Company therefore and deposited into the Collection
Account is no less than the aggregate Outstanding Principal Balances of such
Receivables, (ii) such sale is made without representation, warranty or recourse
of any kind by Company (other than customary representations regarding title,
absence of liens on the Receivables, status of Company, due authorization,
enforceability, no conflict and no required consents in respect of such sale),
(iii) the manner in which such Receivables were selected by Company does not
adversely affect the Lenders and (iv) the agreement pursuant to which such
Receivables were sold to Holdings or such special-purpose Subsidiary, as the
case may be, contains an obligation on the part of Holdings or such
special-purpose Subsidiary to not file or join in filing any involuntary
bankruptcy petition against Company prior to the end of the period that is one
year and one day after the payment in full of all Obligations of Company under
this Agreement and not to cooperate with or encourage others to file involuntary
bankruptcy petitions against Company during the same period, and (d) the sale by
Company of Receivables with the written consent of the Administrative Agent, the
Requisite Class A Revolving Lenders and the Requisite Class B Revolving Lenders.
“Permitted Discretion” means, with respect to any Person, a determination or
judgment made by such Person in good faith in the exercise of reasonable (from
the perspective of a secured lender) credit or business judgment.
“Permitted Investments” means the following, subject to qualifications
hereinafter set forth: (i) obligations of, or obligations guaranteed as to
principal and interest by, the U.S. government or any agency or instrumentality
thereof, when such obligations are backed by the full faith and credit of the
United States of America; (ii) federal funds, unsecured certificates of deposit
and time deposits of any bank, the short-term debt obligations of which are
rated A-1+ (or the equivalent) by each of the rating agencies and, if it has a
term in excess of three months, the long-term debt obligations of which are
rated AAA (or the equivalent) by each of the Moody’s and S&P; (iii) deposits
that are fully insured by the Federal Deposit Insurance Corp. (FDIC); (iv) only
to the extent permitted by Rule 3a-7 under the Investment Company Act of 1940,
investments in money market funds which invest substantially all their assets in
securities of the types described in clauses (i) through (iii) above that are
rated in the highest rating category by Moody’s or S&P; and (v) such other
investments as to which the Administrative Agent consent in its sole discretion.
Each of the Permitted Investments may be purchased by the Paying Agent or
Collateral Agent through an affiliate of the Paying Agent or Collateral Agent.
Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the S&P’s “r” symbol (or any other rating agency’s corresponding
symbol) attached to the rating (indicating high volatility or dramatic
fluctuations in their expected returns because of market risk), as well as any
mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall not have maturities in excess of one year; (iii) shall be
limited to those instruments that have a predetermined fixed dollar of principal
due at maturity that cannot vary or change; and (iv) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment. Interest may either be
fixed or variable, and any variable interest must be tied to a single interest
rate index plus a single fixed spread (if any), and move proportionately with
that index. No investment shall be made which requires a payment above par for
an obligation if the obligation may be prepaid at the option of the issuer
thereof prior to its maturity. All investments shall mature or be redeemable
upon the option of the holder thereof on or prior to




EAST\148781874.9



--------------------------------------------------------------------------------





the earlier of (x) three months from the date of their purchase or (y) the
Business Day preceding the day before the date such amounts are required to be
applied hereunder.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Pledged Receivables” shall have the meaning attributed to such term in the
Servicing Agreement.
“Portfolio” means the Receivables purchased by Company from Holdings pursuant to
the Asset Purchase Agreement.
“Portfolio Performance Covenant” means the portfolio performance covenants
specified in Appendix E.
“Prime Rate” means, as of any day, the rate of interest per annum equal to the
prime rate publicly announced by the majority of the eleven largest commercial
banks chartered under United States Federal or State banking law as its prime
rate (or similar base rate) in effect at its principal office. The determination
of such eleven largest commercial banks shall be based upon deposits as of the
prior year-end, as reported in the American Banker or such other source as may
be reasonably selected by the Paying Agent.
“Principal Office” means, for Administrative Agent, Administrative Agent’s
“Principal Office” as set forth on Appendix B, or such other office as
Administrative Agent may from time to time designate in writing to Company and
each Lender; provided, however, that for the purpose of making any payment on
the Obligations or any other amount due hereunder or any other Credit Document,
the Principal Office of Administrative Agent shall be as set forth on Appendix B
(or such other location within the City and State of New York as Administrative
Agent may from time to time designate in writing to Company and each Lender).
“Pro Rata Share” means, as the context may require, with respect to (a) any
Class A Revolving Lender, the percentage obtained by dividing (i) the Class A
Revolving Exposure of that Lender by (ii) the aggregate Class A Revolving
Exposure of all Class A Revolving Lenders, (b) any Class B Revolving Lender, the
percentage obtained by dividing (i) the Class B Revolving Exposure of that
Lender by (ii) the aggregate Class B Revolving Exposure of all Class B Revolving
Lenders and (c) any Lender, the percentage obtained by dividing (i) the
Revolving Exposure of that Lender by (ii) the aggregate Revolving Exposure of
all Lenders.
“Protective Undertaking Certification” means a certification provided by an
Equity Lienholder to the Administrative Agent, for the benefit of the Lenders,
in form and substance reasonably satisfactory to the Administrative Agent,
whereby such Equity Lienholder certifies that such Equity Lienholder will not
(a) cause the Company to commence a voluntary or involuntary proceeding under
any Debtor Relief Law, (b) in connection with any such proceeding, challenge the
“true sale” characterization of any sale of Receivables by Holdings to the
Company, or (c) in connection with any such proceeding, attempt to cause the
Company to be “substantively consolidated” with Holdings or any other Person.
“Re-Aged” means returning a delinquent, open-end account to current status
without collecting the total amount of principal, interest, and fees that are
contractually due.
“Receivable” means any loan or similar contract with a Receivables Obligor
pursuant to which Holdings or the Receivables Account Bank extends credit to
such Receivables Obligor including all




EAST\148781874.9



--------------------------------------------------------------------------------





rights under any and all security documents or supporting obligations related
thereto, including the applicable Receivable Agreements.
“Receivable Agreements” means, collectively, with respect to any Receivable, a
Business Loan and Security Agreement, a Business Loan and Security Agreement
Supplement or Loan Summary, the Authorization Agreement for Direct Deposit (ACH
Credit) and Direct Payments (ACH Debit), in each case, in substantially the form
provided to the Administrative Agent on or prior to the Third Amendment
Effective Date and as may be amended, supplemented or modified from time to time
in accordance with the terms of this Agreement and the other documents related
thereto to which the Receivables Obligor is a party.
“Receivable File” means, with respect to any Receivable, (i)  copies of each
applicable document listed in the definition of “Receivable Agreements,”
(ii) the UCC financing statement, if any, filed against the Receivables Obligor
in connection with the origination of such Receivable and (iii) copies of each
of the documents required by, and listed in, the Document Checklist attached to
the Custodial Agreement, each of which may be in electronic form.
“Receivable Yield” means, with respect to any Receivable, the imputed interest
rate that is calculated on the basis of the expected aggregate annualized rate
of return (calculated inclusive of all interest and fees (other than any Upfront
Fees)) of such Receivable over the life of such Receivable. 
Such calculation shall assume:
 (a)       52 Payment Dates per annum, for Weekly Pay Receivables; and
(b)    252 Payment Dates per annum, for Daily Pay Receivables.
“Receivables Account Bank” means, with respect to any Receivable, (i) BofI
Federal Bank, a federal savings institution, (ii) Celtic Bank, a Utah chartered
industrial bank or (iii) with the consent of the Administrative Agent (not to be
unreasonably withheld, conditioned or delayed), any other institution organized
under the laws of the United States of America or any State thereof and subject
to supervision and examination by federal or state banking authorities that
originates and owns Loans for the Seller pursuant to a Receivables Program
Agreement.
“Receivables Guarantor” means with respect to any Receivables Obligor, (a) each
holder of the Capital Stock (or equivalent ownership or beneficial interest) of
such Receivables Obligor in the case of a Receivables Obligor which is a
corporation, partnership, limited liability company, trust or equivalent entity,
who has agreed to unconditionally guarantee all of the obligations of the
related Receivables Obligor under the related Receivable Agreements or (b) the
natural person operating as the Receivables Obligor, if the Receivables Obligor
is a sole proprietor.
“Receivables Obligor” means with respect to any Receivable, the Person or
Persons obligated to make payments with respect to such Receivable, excluding
any Receivables Guarantor referred to in clause (a) of the definition of
“Receivables Guarantor.”
“Receivables Program Agreement” means the (i) Business Loan Marketing, Servicing
and Purchase Agreement, dated as of June 6, 2014, between Holdings and Celtic
Bank Corporation, a Utah industrial bank (as amended, modified or supplemented
from time to time), and (ii) any other agreement between Holdings and a
Receivables Account Bank pursuant to which Holdings may refer applicants for
small business loans conforming to the Underwriting Policies to such Receivables
Account Bank and such Receivables Account Bank has the discretion to fund or not
fund a loan to such applicant based on its own evaluation of such applicant and
containing those provisions as are reasonably necessary to ensure that the




EAST\148781874.9



--------------------------------------------------------------------------------





transfer of small business loans by such Receivables Account Bank to Holdings
thereunder are treated as absolute sales.
“Receivables Purchase Agreement” means a Bill of Sale and Assignment of Assets,
by and between Holdings and any Subsidiary of Holdings, in substantially the
form of Exhibit H hereto.
“Register” means a Class A Register or Class B Register, as applicable.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Related Agreements” means, collectively the Organizational Documents of Company
and each Receivables Program Agreement.
“Related Fund” means, with respect to any Lender that is an investment fund or
managed account, any other investment fund or managed account that invests in
commercial loans or similar debt instruments and that is managed or advised by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.
“Related Security” shall have the meaning attributed to such term in the Asset
Purchase Agreement.
“Replacement Lender” as defined in Section 2.19.
“Requirements of Law” means as to any Person, any law (statutory or common),
treaty, rule, ordinance, order, judgment, Governmental Authorization, or
regulation or determination of an arbitrator or of a Governmental Authority, in
each case applicable to or binding upon the Person or any of its property or to
which the Person or any of its property is subject.
“Requisite Class A Revolving Lenders” means one or more Class A Revolving
Lenders having or holding Class A Revolving Exposure and representing more than
50% of the sum of the aggregate Class A Revolving Exposure of all Class A
Revolving Lenders.
“Requisite Class B Revolving Lenders” means one or more Class B Revolving
Lenders having or holding Class B Revolving Exposure and representing more than
50% of the sum of the aggregate Class B Revolving Exposure of all Class B
Revolving Lenders.
“Requisite Lenders” means (a) until the Revolving Commitment Termination Date
shall have occurred and all Class A Revolving Loans and all other Obligations
owing to the Class A Revolving Lenders have been paid in full in cash, the
Requisite Class A Revolving Lenders and (b) thereafter, the Requisite Class B
Revolving Lenders.
“Reserve Account” means a Deposit Account with account number 84176301 at Wells
Fargo Bank N.A. in the name of Company.
“Reserve Account Funding Amount” means, on any day the excess, if any, of (a)
the Reserve Account Funding Requirement as of such day, over (b) the amount then
on deposit in the Reserve Account.
“Reserve Account Funding Requirement” means, on any day, the sum of (a) the
product of (i) 100 basis points and (ii) the Total Utilization of Class A
Revolving Commitments as of such day, and




EAST\148781874.9



--------------------------------------------------------------------------------





(b) the product of (i) 100 basis points and (ii) the Total Utilization of Class
B Revolving Commitments as of such day.
“Responsible Officer” means, when used with respect to any Person, any officer
of such Person, including any president, vice president, executive vice
president, assistant vice president, treasurer, secretary, assistant secretary
or any other officer thereof customarily performing functions similar to those
performed by the individuals who at the time shall be such officers,
respectively, or to whom any matter is referred because of such officer’s
knowledge of or familiarity with the particular subject and having direct
responsibility for the administration of this Agreement and the other Credit
Documents to which such Person is a party.
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Company
now or hereafter outstanding, except a dividend payable solely in shares of
Capital Stock to the holders of that class; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of Capital Stock of Company now or
hereafter outstanding; and (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of Company now or hereafter outstanding.
“Revolving Availability” means Class A Revolving Availability or Class B
Revolving Availability, as applicable.
“Revolving Commitment” means a Class A Revolving Commitment or Class B Revolving
Commitment, as applicable.
“Revolving Commitment Period” means the period from the Original Closing Date to
but excluding the Revolving Commitment Termination Date.
“Revolving Commitment Termination Date” means the earliest to occur of (i)
November 22, 2018; (ii) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.9(a); and (iii) the date of the
termination of the Revolving Commitments pursuant to Section 7.1.
“Revolving Exposure” means, (a) with respect to any Class A Revolving Lender as
of any date of determination, such Class A Revolving Lender’s Class A Revolving
Exposure and (b) with respect to any Class B Revolving Lender as of any date of
determination, such Class B Revolving Lender's Class B Revolving Exposure.
“Revolving Loan” means a Class A Revolving Loan or a Class B Revolving Loan, as
applicable.
“Revolving Loan Note” means Class A Revolving Loan Note or a Class B Revolving
Loan Note, as applicable.
“Rolling 3-Month Average Excess Spread” means, for any Monthly Period, the
arithmetic average Excess Spread for such Monthly Period and the two (2) Monthly
Periods immediately preceding such Monthly Period.
“Rolling 3-Month Average Maximum 15 Day Delinquency Rate” means, for any Monthly
Period, the arithmetic average Maximum 15 Day Delinquency Rate for such Monthly
Period and the two (2) Monthly Periods immediately preceding such Monthly
Period.




EAST\148781874.9



--------------------------------------------------------------------------------





“Rolling 3‐Month Average Maximum Default Rate” means, for any Monthly Period,
the arithmetic average Maximum Default Rate for such Monthly Period and the two
(2) Monthly Periods immediately preceding such Monthly Period.
“Rolling 3-Month Average Maximum Delinquency Rate” means, for any Monthly
Period, the arithmetic average Maximum Delinquency Rate for such Monthly Period
and the two (2) Monthly Periods immediately preceding such Monthly Period.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor's Financial
Services LLC business, and its permitted successors and assigns.
“Second Amendment Effective Date” means May 25, 2017.
“Secured Parties” shall have the meaning attributed to such term in the Security
Agreement.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit‑sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securities Account” means a “securities account” (as defined in the UCC).
“Securities Account Control Agreement” shall have the meaning attributed to such
term in the Security Agreement.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Security Agreement” means that certain Security Agreement dated as of the
Original Closing Date between Company and the Collateral Agent, as it may be
amended, restated or otherwise modified from time to time.
“Select Portfolio Weighted Average Receivable Yield” means as of any date of
determination, the quotient, expressed as a percentage, obtained by dividing (a)
the sum, for all Eligible Receivables that are Select Receivables, of the
product of (i) the Receivable Yield for each such Select Receivable multiplied
by (ii) the Outstanding Principal Balance of such Select Receivable as of such
date, by (b) the Eligible Select Portfolio Outstanding Principal Balance as of
such date.
“Select Receivables” means a Receivable designated as “Select” in the
Underwriting Policies and classified as such by Holdings.
“Seller” has the meaning set forth in the Asset Purchase Agreement.
“Servicer” means Holdings, in its capacity as the “Servicer” under the Servicing
Agreement, and, after any removal or resignation of Holdings as the “Servicer”
in accordance with the Servicing Agreement, any Successor Servicer.
“Servicer Default” shall have the meaning attributed to such term in the
Servicing Agreement.




EAST\148781874.9



--------------------------------------------------------------------------------





“Servicing Agreement” means that certain Servicing Agreement dated as of the
Original Closing Date between Company, Holdings and the Administrative Agent, as
amended by Amendment No. 1 to Servicing Agreement dated as of the Second
Amendment Effective Date, and as it may be amended, restated or otherwise
modified from time to time, and, after the appointment of any Successor
Servicer, the Successor Servicing Agreement to which such Successor Servicer is
a party, as it may be amended, restated or otherwise modified from time to time.
“Servicing Fees” shall have the meaning attributed to such term in the Servicing
Agreement; provided, however that, after the appointment of any Successor
Servicer, the Servicing Fees shall mean the Successor Servicer Fees payable to
such Successor Servicer.
“Servicing Reports” means the Servicing Reports delivered pursuant to the
Servicing Agreement, including the Monthly Servicing Report.
“Servicing Standard” shall have the meaning attributed to such term in the
Servicing Agreement.
“Servicing Transition Expenses” means all reasonable, out-of-pocket costs and
expenses actually incurred by the Successor Servicer in connection with the
assumption of servicing of the Pledged Receivables by a Successor Servicer after
the delivery of a Termination Notice to the Servicer.
“Servicing Transition Period” means the period commencing on the giving of a
Termination Notice and ending such number of days thereafter as shall be
determined by the Administrative Agent in its Permitted Discretion.
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer (or the equivalent thereof) of each of Holdings and Company
substantially in the form of Exhibit F‑2.
“Solvent” means, with respect to Company or Holdings, that as of the date of
determination, both (i) (a) the sum of such entity’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such entity’s
present assets; (b) such entity’s capital is not unreasonably small in relation
to its business as contemplated on the Original Closing Date; and (c) such
entity has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise); and (ii) such
entity is “solvent” within the meaning given that term and similar terms under
laws applicable to it relating to fraudulent transfers and conveyances. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).
“Specified Event of Default” means any Event of Default occurring under Sections
7.1(a), (g) or (h).
“Subordinated Indebtedness” means any Indebtedness of Holdings that is fully
subordinated to all senior indebtedness for borrowed money of Holdings, as to
right and time of payment and as to any other rights and remedies thereunder,
including, an agreement on the part of the holders of such Indebtedness that the
maturity of such Indebtedness cannot be accelerated prior to the maturity date
of such senior indebtedness for borrowed money.




EAST\148781874.9



--------------------------------------------------------------------------------





“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, or other business entity of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; provided, in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding.
“Subsidiary Receivables” means certain Receivables (i) owned by any Subsidiary
of Holdings, and (ii) sold by such Subsidiary of Holdings to Holdings pursuant
to a Receivables Purchase Agreement, and immediately thereafter sold by Holdings
to Company, in each case, on one or more Transfer Dates.
“Successor Servicer” shall have the meaning attributed to such term in the
Servicing Agreement.
“Successor Servicing Agreement” shall have the meaning attributed to such term
in the Servicing Agreement.
“Successor Servicer Fees” means the servicing fees payable to a Successor
Servicer pursuant to a Successor Servicing Agreement.
“Tangible Net Worth” means, as of any day, the total of (a) Holdings’ total
stockholders’ equity, minus (b) all Intangible Assets of Holdings, minus (c) all
amounts due to Holdings from its Affiliates, plus (d) any Convertible
Indebtedness, plus (e) any Warranty Liability.
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including any interest, additions to tax or penalties applicable thereto.
“Terminated Lender” as defined in Section 2.19.
“Termination Date” means the date on, and as of, which (a) all Revolving Loans
have been repaid in full in cash, (b) all other Obligations (other than
contingent indemnification obligations for which demand has not been made) under
this Agreement and the other Credit Documents have been paid in full in cash or
otherwise completely discharged, and (c) the Revolving Commitment Termination
Date shall have occurred.
“Termination Notice” shall have the meaning attributed to such term in the
Servicing Agreement.
“Third Amendment Effective Date” means the date of this Agreement.
“Third Amendment Effective Date Certificate” means a Third Amendment Effective
Date Certificate substantially in the form of Exhibit F‑1.
“Total Utilization of Class A Revolving Commitments” means, as at any date of
determination, the aggregate principal amount of all outstanding Class A
Revolving Loans.




EAST\148781874.9



--------------------------------------------------------------------------------





“Total Utilization of Class B Revolving Commitments” means, as at any date of
determination, the aggregate principal amount of all outstanding Class B
Revolving Loans.
“Transaction Costs” means the fees, costs and expenses payable by Holdings or
Company on or within ninety (90) days after (i) the Original Closing Date, (ii)
the First Amendment Effective Date, (iii) the Second Amendment Effective Date or
(iv) the Third Amendment Effective Date, in connection with the transactions
contemplated by the Credit Documents.
“Transfer Date” has the meaning assigned to such term in the Asset Purchase
Agreement.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
“UCC Agent” means Corporation Service Company, a Delaware corporation, in its
capacity as agent for Holdings or other entity providing secured party
representation services for Holdings from time to time.
“Undertakings Agreement” means that certain agreement, dated as of the Original
Closing Date, and as it may be amended, restated or otherwise modified from time
to time, by and among Holdings, the Company, the lenders party thereto, the
Paying Agent and the Administrative Agent.
“Underwriting Policies” means the credit policies and procedures of Holdings,
including the underwriting guidelines and OnDeck Score methodology, and the
collection policies and procedures of Holdings, in each case in effect as of the
Third Amendment Effective Date and in substantially the form provided to the
Administrative Agent on or prior to the Third Amendment Effective Date, as such
policies, procedures, guidelines and methodologies may be amended from time to
time in accordance with Section 6.17.
“Upfront Fees” means, with respect to any Receivable, the sum of any fees
charged by Holdings or the Receivables Account Bank, as the case may be, to a
Receivables Obligor in connection with the disbursement of a loan, as set forth
in the Receivables Agreement related to such Receivable, which are deducted from
the initial amount disbursed to such Receivables Obligor, including the
“Origination Fee” set forth on the applicable Receivable Agreement.
“Volcker Rule” means the common rule entitled “Proprietary Trading and Certain
Interests and Relationships with Covered Funds” published at 79 Fed. Reg. 5779
et seq.
“Warranty Liability” means, as of any day, the aggregate stated balance sheet
fair value of all outstanding warrants exercisable for redeemable convertible
preferred shares of Holdings determined in accordance with GAAP.
“Weekly Pay Receivable” means any Receivable for which a Payment is generally
due once per week.
1.2    Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Company to Lenders pursuant to Section 5.1(a) and
Section 5.1(b) shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(d), if applicable). If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and either Company, the Requisite
Lenders or the Administrative Agent shall so




EAST\148781874.9



--------------------------------------------------------------------------------





request, the Administrative Agent, the Lenders and Company shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP; provided that, until so amended, (a)
such ratio or requirement shall continue to be computed in accordance with GAAP
and accounting principles and policies in conformity with those used to prepare
the Historical Financial Statements and (b) Company shall provide to the
Administrative Agent and each Lender financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. If Administrative Agent, Company
and the Administrative Agent cannot agree upon the required amendments within
thirty (30) days following the date of implementation of any applicable change
in GAAP, then all financial statements delivered and all calculations of
financial covenants and other standards and terms in accordance with this
Agreement and the other Credit Documents shall be prepared, delivered and made
without regard to the underlying change in GAAP.
1.3    Interpretation, etc.
Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference. References
herein to any Section, Appendix, Schedule or Exhibit shall be to a Section, an
Appendix, a Schedule or an Exhibit, as the case may be, hereof unless otherwise
specifically provided. The use herein of the word “include” or “including,” when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
no limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.
1.4    Amendment and Restatement. In order to facilitate the Amendment and
Restatement:
(a)    Each of the parties hereto hereby agree that upon the effectiveness of
this Agreement, the terms and provisions of the Existing Credit Agreement shall
be and hereby are amended and restated to the extent provided by this Agreement.
(b)    All of the "Obligations" (as defined in the Existing Credit Agreement,
the “Existing Obligations”) outstanding under the Existing Credit Agreement and
other “Credit Documents” (as defined in the Existing Credit Agreement, the
“Existing Credit Documents”) shall continue as Obligations hereunder to the
extent not repaid on the Third Amendment Effective Date, and this Agreement is
given as a substitution of and modification of, to the extent provided herein,
and not as a payment of or novation of, the indebtedness, liabilities and
Existing Obligations of the Company under the Existing Credit Agreement, and
neither the execution and delivery of this Agreement nor the consummation of any
other transaction contemplated hereunder is intended to constitute a novation or
rescission of the Existing Credit Agreement or any obligations hereunder.
SECTION 2.
LOANS



2.1    Revolving Loans.
(a)    Revolving Commitments.
(i)    During the Revolving Commitment Period, subject to the terms and
conditions hereof, including, without limitation delivery of an updated
Borrowing Base Certificate and Borrowing Base Report pursuant to Section
3.2(a)(i), each Class A Revolving Lender severally agrees to make Class A
Revolving




EAST\148781874.9



--------------------------------------------------------------------------------





Loans to Company in an aggregate amount up to but not exceeding such Class A
Revolving Lender’s Revolving Commitment; provided that no Class A Revolving
Lender shall make any such Class A Revolving Loan or portion thereof to the
extent that, after giving effect to such Class A Revolving Loan:
(a)    the Total Utilization of Class A Revolving Commitments exceeds the Class
A Borrowing Base;
(b)    a Class A Borrowing Base Deficiency or a Class B Borrowing Base
Deficiency exists; or
(c)    the aggregate outstanding principal amount of the Class A Revolving Loans
funded by such Class A Revolving Lender hereunder shall exceed its Class A
Revolving Commitment.
(ii)    During the Revolving Commitment Period, subject to the terms and
conditions hereof, including, without limitation delivery of an updated
Borrowing Base Certificate and Borrowing Base Report pursuant to Section
3.2(a)(i), each Class B Revolving Lender severally agrees to make Class B
Revolving Loans to Company in an aggregate amount up to but not exceeding such
Lender’s Class B Revolving Commitment; provided that no Class B Revolving Lender
shall make any such Class B Revolving Loan or portion thereof to the extent
that, after giving effect to such Class B Revolving Loan:
(a)     the Total Utilization of Class B Revolving Commitments exceeds the Class
B Borrowing Base;
(b)    a Class A Borrowing Base Deficiency or a Class B Borrowing Base
Deficiency exists; or
(c)    the aggregate outstanding principal amount of the Class B Revolving Loans
funded by such Class B Revolving Lender hereunder shall exceed its Class B
Revolving Commitment.
(b)    Amounts borrowed pursuant to Section 2.1(a) may be repaid and reborrowed
during the Revolving Commitment Period subject to the terms, if any, set forth
in a Fee Letter, and any repayment of the Revolving Loans (other than (i)
pursuant to Section 2.10 (which circumstance shall be governed by Section 2.10),
(ii) on any Interest Payment Date upon which no Event of Default has occurred
and is continuing (which circumstance shall be governed by Section 2.12(a)) or
(iii) on a date upon which an Event of Default has occurred and is continuing
(which circumstances shall be governed by Section 2.12(b))) shall be applied as
directed by Company, provided that the Company (A) may not repay (x) the Class A
Revolving Loans more than three (3) times per week and (y) the Class B Revolving
Loans more than one (1) time per calendar month; provided, further, that the
Company may make one (1) additional repayment of Class B Revolving Loans during
the last week of any calendar quarter with the prior written consent of the
Requisite Class B Revolving Lenders, (B) must deliver to the Administrative
Agent, the Paying Agent and the Class B Revolving Lenders a Controlled Account
Voluntary Payment Notice pursuant to Section 2.11(c)(vii) in connection with
such repayment and (C) each repayment of the Class A Revolving Loans or Class B
Revolving Loans shall be in a minimum amount of $250,000. Each Lender’s
Revolving Commitment shall expire on the Revolving Commitment Termination Date
and all Revolving Loans and all other amounts owed hereunder with respect to the
Revolving Loans and the Revolving Commitments shall be paid in full no later
than such date.
(c)    Borrowing Mechanics for Revolving Loans.
(i)    Class A Revolving Loans shall be made in an aggregate minimum amount of
$50,000, and Class B Revolving Loans shall be made in an aggregate minimum
amount of $50,000.




EAST\148781874.9



--------------------------------------------------------------------------------





(ii)    Whenever Company desires that Lenders make Revolving Loans, Company
shall deliver a fully executed and delivered Funding Notice to (A) the
Administrative Agent, the Paying Agent and the Custodian no later than 11:00
a.m. (New York City time) at least one (1) Business Day in advance of the
proposed Credit Date with respect to Class A Revolving Loans and (B) the Class B
Revolving Lenders, the Paying Agent and the Custodian no later than 11:00 a.m.
(New York City time) five (5) Business Days in advance of the proposed Credit
Date with respect to Class B Revolving Loans, other than any borrowing of Class
B Revolving Loans on the Third Amendment Effective Date, which Funding Notice
may be delivered three (3) Business Days in advance of the Third Amendment
Effective Date. Each such Funding Notice shall be delivered with a Borrowing
Base Certificate reflecting sufficient Class A Revolving Availability and Class
B Revolving Availability, as applicable, for the requested Revolving Loans and a
Borrowing Base Report.
(iii)    Each Lender shall make the amount of its Revolving Loan available to
the Paying Agent not later than 1:00 p.m. (New York City time) on the applicable
Credit Date by wire transfer of same day funds in Dollars to the Funding
Account, and the Paying Agent shall remit such funds to the Company not later
than 3:00 p.m. (New York City time) by wire transfer of same day funds in
Dollars from the Funding Account to another account of Company designated in the
related Funding Notice.
(iv)    Company may borrow Class A Revolving Loans pursuant to this Section 2.1,
purchase Eligible Receivables pursuant to Section 2.11(c)(vii)(C) and/or repay
Class A Revolving Loans pursuant to Section 2.11(c)(vii)(B) no more than three
(3) times per week. Company may borrow Class B Revolving Loans pursuant to this
Section 2.1 no more than one (1) time a calendar month; provided, that the
Company may make one (1) additional borrowing of Class B Revolving Loans during
the last week of any calendar quarter with the written consent (to be given in
their sole discretion) of the Requisite Class B Revolving Lenders provided,
further, that with respect to the first borrowing of Class B Revolving Loans by
Company, not including a borrowing, if any, on the Third Amendment Effective
Date, the related Funding Notice shall not be delivered to the Class B Revolving
Lenders prior to January 2, 2018.
(d)    Deemed Requests for Revolving Loans to Pay Required Payments. All
payments of principal, interest, fees and other amounts payable to Lenders of
any Class under this Agreement or any Credit Document may be paid from the
proceeds of Revolving Loans of such Class, made pursuant to a Funding Notice
from Company pursuant to Section 2.1(c).
2.2    Pro Rata Shares. All Revolving Loans of each Class shall be made by Class
A Revolving Lenders or Class B Revolving Lenders, as applicable, simultaneously
and proportionately to their respective Pro Rata Shares, it being understood
that no Lender shall be responsible for any default by any other Lender in such
other Lender’s obligation to make a Revolving Loan requested hereunder nor shall
any Revolving Commitment of any Lender be increased or decreased as a result of
a default by any other Lender in such other Lender’s obligation to make a
Revolving Loan requested hereunder.
2.3    Use of Proceeds. The proceeds of Revolving Loans, if any, made on the
Original Closing Date shall be applied by Company to (a) acquire Eligible
Receivables from Holdings pursuant to the Asset Purchase Agreement and (b) pay
Transaction Costs. The proceeds of the Revolving Loans made after the Original
Closing Date shall be applied by Company to (a) finance the acquisition of
Eligible Receivables from Holdings pursuant to the Asset Purchase Agreement, (b)
pay Transaction Costs and ongoing fees and expenses of Company hereunder, (c)
make other payments in accordance with Section 2.12. and (d) in the case of
Revolving Loans made pursuant to Section 2.1(d), to make payments of principal,
interest, fees and other amounts owing to the Lenders under the Credit
Documents. The proceeds of the Class B Revolving




EAST\148781874.9



--------------------------------------------------------------------------------





Loans may also be used to make a Borrower Distribution in accordance with
Section 6.5. No portion of the proceeds of any Credit Extension shall be used in
any manner that causes or might cause such Credit Extension or the application
of such proceeds to violate Regulation T, Regulation U or Regulation X of the
Board of Governors of the Federal Reserve System or any other regulation thereof
or to violate the Exchange Act.
2.4    Evidence of Debt; Register; Lenders’ Books and Records; Notes.
(a)    Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Company to such
Lender, including the amounts of the Revolving Loans made by it and each
repayment and prepayment in respect thereof. Any such recordation shall be
conclusive and binding on Company, absent manifest error; provided, that the
failure to make any such recordation, or any error in such recordation, shall
not affect any Lender’s Revolving Commitments or Company’s Obligations in
respect of any applicable Revolving Loans; and provided further, in the event of
any inconsistency between the Registers and any Lender’s records, the
recordations in the Registers shall govern absent manifest error.
(b)    Registers.
(i)    Class A Register. The Administrative Agent, acting for this purpose as an
agent of the Company, shall maintain at its Principal Office a register for the
recordation of the names and addresses of the Class A Revolving Lenders and the
Class A Revolving Commitments and Class A Revolving Loans of each Class A
Revolving Lender from time to time (the “Class A Register”). The Class A
Register shall be available for inspection by Company or any Class A Revolving
Lender at any reasonable time and from time to time upon reasonable prior
notice. The Administrative Agent shall record in the Class A Register the Class
A Revolving Commitments and the Class A Revolving Loans, and each repayment or
prepayment in respect of the principal amount of the Class A Revolving Loans,
and any such recordation shall be conclusive and binding on Company and each
Class A Revolving Lender, absent manifest error; provided, failure to make any
such recordation, or any error in such recordation, shall not affect any Class A
Lender’s Class A Revolving Commitments or Company’s Obligations in respect of
any Class A Revolving Loan. Company hereby designates the entity serving as the
Administrative Agent to serve as Company’s agent solely for purposes of
maintaining the Class A Register as provided in this Section 2.4, and Company
hereby agrees that, to the extent such entity serves in such capacity, the
entity serving as the Administrative Agent and its officers, directors,
employees, agents and affiliates shall constitute “Indemnitees.”
(ii)    Class B Register. The Administrative Agent, acting for this purpose as
an agent of the Company, shall maintain at its Principal Office a register for
the recordation of the names and addresses of the Class B Revolving Lenders and
the Class B Revolving Commitments and Class B Revolving Loans of each Class B
Revolving Lender from time to time (the “Class B Register”). The Class B
Register shall be available for inspection by Company or any Class B Revolving
Lender at any reasonable time and from time to time upon reasonable prior
notice. The Administrative Agent shall record in the Class B Register the Class
B Revolving Commitments and the Class B Revolving Loans, and each repayment or
prepayment in respect of the principal amount of the Class B Revolving Loans,
and any such recordation shall be conclusive and binding on Company and each
Class B Revolving Lender, absent manifest error; provided, failure to make any
such recordation, or any error in such recordation, shall not affect any Class B
Lender’s Class B Revolving Commitments or Company’s Obligations in respect of
any Class B Revolving Loan. Company hereby designates the Administrative Agent
to serve as Company’s agent solely for purposes of maintaining the Class B
Register as provided in this Section 2.4, and Company hereby agrees that, to the
extent such entity




EAST\148781874.9



--------------------------------------------------------------------------------





serves in such capacity, the Administrative Agent and its officers, directors,
employees, agents and affiliates shall constitute “Indemnitees.”
(c)    Revolving Loan Notes. If so requested by any Lender by written notice to
Company (with a copy to Administrative Agent) at least two (2) Business Days
prior to the Original Closing Date, or at any time thereafter, Company shall
execute and deliver to such Lender (and/or, if applicable and if so specified in
such notice, to any Person who is an assignee of such Lender pursuant to Section
9.6) on the Original Closing Date (or, if such notice is delivered after the
Original Closing Date, promptly after Company’s receipt of such notice) a Class
A Revolving Loan Note or Class B Revolving Loan Note, as applicable, to evidence
such Lender’s Revolving Loans.
2.5    Interest on Loans.
(a)    Except as otherwise set forth herein, (i) the Class A Revolving Loans
shall accrue interest daily in an amount equal to the product of (A) the unpaid
principal amount thereof as of such day and (B) (x) during any period in which
no Event of Default has occurred and is continuing, the LIBO Rate for such
period plus the Class A Applicable Margin, and (y) during any period in which an
Event of Default has occurred and is continuing, the Base Rate for such period
plus the Class A Applicable Margin, and (ii) the Class B Revolving Loans shall
accrue interest daily in an amount equal to the product of (A) the greater of
the unpaid principal amount thereof as of such day and the Class B Minimum
Utilization Amount and (B) (x) during any period in which no Event of Default
has occurred and is continuing, the LIBO Rate for such period plus the Class B
Applicable Margin, and (y) during any period in which an Event of Default has
occurred and is continuing, the Base Rate for such period plus the Class B
Applicable Margin.
(b)    Interest payable pursuant to Section 2.5(a) shall be computed on the
basis of a 360-day year, in each case for the actual number of days elapsed in
the period during which it accrues. In computing interest on any Revolving Loan,
the date of the making of such Revolving Loan or the first day of an Interest
Period applicable to such Revolving Loan shall be included, and the date of
payment of such Revolving Loan or the expiration date of an Interest Period
applicable to such Revolving Loan shall be excluded; provided, if a Revolving
Loan is repaid on the same day on which it is made, one (1) day’s interest shall
be paid on that Revolving Loan. The Administrative Agent shall provide an
invoice of the interest accrued and to accrue to each Interest Payment Date on
its Revolving Loans not later than 3:00 p.m. (New York city time) on the
Interest Rate Determination Date immediately preceding such Interest Payment
Date.
(c)    Except as otherwise set forth herein, interest on each Revolving Loan
shall be payable in arrears (i) on and to each Interest Payment Date; (ii) upon
the request of the Administrative Agent (unless such prepayment results in a
permanent reduction of the Revolving Commitments), upon any prepayment of that
Revolving Loan, whether voluntary or mandatory, to the extent accrued on the
amount being prepaid; and (iii) at maturity.
2.6    Reserved.
2.7    Fees.
(a)    Company agrees to pay to each Person entitled to payment thereunder, in
the amounts and at the times set forth in the Fee Letters.
(b)    Except as otherwise set forth in a Fee Letter, all fees referred to in
Section 2.7(a) shall be calculated on the basis of a 360‑day year and the actual
number of days elapsed and shall be payable monthly in arrears on (i) each
Interest Payment Date during the Revolving Commitment Period, commencing




EAST\148781874.9



--------------------------------------------------------------------------------





on the first such date to occur after the Original Closing Date, and (ii) on the
Revolving Commitment Termination Date.
2.8    Repayment on or Before Revolving Commitment Termination Date. Company
shall repay (i) the Revolving Loans and (ii) all other Obligations (other than
contingent indemnification obligations for which demand has not been made) under
this Agreement and the other Credit Documents, in each case, in full in cash on
or before the Revolving Commitment Termination Date.
2.9    Voluntary Commitment Reductions.
(a)    Subject to payment of any prepayment premium described in Section 2.9(c),
except as otherwise set forth in a Fee Letter, Company may, upon not less than
three (3) Business Days’ prior written notice to Administrative Agent and the
Class B Revolving Lenders at any time and from time to time terminate in whole
or permanently reduce in part the Revolving Commitments in an amount up to the
amount by which the Class A Revolving Commitments exceed the Total Utilization
of Class A Revolving Commitments or the Class B Revolving Commitments exceed the
Total Utilization of Class B Revolving Commitments, as applicable, in each case
at the time of such proposed termination or reduction; provided, any such
partial reduction of the Class A Revolving Commitments shall be in an aggregate
minimum amount of $500,000 and integral multiples of $100,000 in excess of that
amount and any such partial reduction of the Class B Revolving Commitments shall
be in an aggregate minimum amount of $100,000 and integral multiples of $100,000
in excess of that amount.
(b)    Company’s notice shall designate the date (which shall be a Business Day)
of such termination or reduction and the amount of any partial reduction, and
such termination or reduction of the Revolving Commitments shall be effective on
the date specified in Company’s notice and shall reduce the Revolving Commitment
of each applicable Class A Revolving Lender and/or Class B Revolving Lender
proportionately to its applicable Pro Rata Share thereof.
(c)    If Company voluntarily reduces or terminates any Class A Revolving
Commitments as provided in Section 2.9(a), Company shall pay to Paying Agent, on
behalf of the Class A Revolving Lenders whose Class A Revolving Commitments were
terminated or reduced, on the date of such reduction or termination, the amounts
(if any) described in the Undertakings Agreement.     
2.10    Borrowing Base Deficiency. Company shall prepay the Revolving Loans
within two (2) Business Day of the earlier of (i) an Authorized Officer or the
Chief Financial Officer (or in each case, the equivalent thereof) of Company
becoming aware that a Borrowing Base Deficiency exists and (ii) receipt by
Company of notice from any Agent or any Lender that a Borrowing Base Deficiency
exists, in each case in an amount equal to such Borrowing Base Deficiency, which
shall be applied first, to prepay the Class A Revolving Loans as necessary to
cure any Class A Borrowing Base Deficiency, and, second, to prepay the Class B
Revolving Loans as necessary to cure any Class B Borrowing Base Deficiency.
2.11    Controlled Accounts.
(a)    Company shall establish and maintain cash management systems reasonably
acceptable to the Administrative Agent, including, without limitation, with
respect to blocked account arrangements. Other than a segregated trust account
(the “Funding Account”) maintained at the Paying Agent into which proceeds of
Revolving Loans may be funded at the direction of Company, Company shall not
establish or maintain a Deposit Account or Securities Account other than a
Controlled Account and Company shall not, and shall cause Servicer not to
deposit Collections or proceeds thereof in a Securities Account or Deposit
Account which is not a Controlled Account (provided, that, inadvertent and non-




EAST\148781874.9



--------------------------------------------------------------------------------





reoccurring errors by Servicer in applying such Collections or proceeds that are
promptly, and in any event within two (2) Business Days after Servicer or
Company has (or should have had in the exercise of reasonable diligence)
knowledge thereof, cured shall not be considered a breach of this covenant). All
Collections and proceeds of Collateral shall be subject to an express trust for
the benefit of Collateral Agent on behalf of the Secured Parties and shall be
delivered to Lenders for application to the Obligations or any other amount due
under any other Credit Document as set forth in this Agreement.
(a)(b)    On or prior to the Original Closing Date, Company shall cause to be
established and maintained, (i) a trust account (or sub-accounts) in the name of
Company and under the sole dominion and control of, the Collateral Agent
designated as the “Collection Account” in each case bearing a designation
clearly indicating that the funds and other property credited thereto are held
for Collateral Agent for the benefit of the Lenders and subject to the
applicable Securities Account Control Agreement and (ii) a Deposit Account into
which the proceeds of all Pledged Receivables, including by automatic debit from
Receivables Obligors’ operating accounts, shall be deposited in the name of
Company designated as the “Lockbox Account” as to which the Collateral Agent has
sole dominion and control over such account for the benefit of the Secured
Parties within the meaning of Section 9-104(a)(2) of the UCC pursuant to the
Lockbox Account Control Agreement. The Lockbox Account Control Agreement will
provide that all funds (less an amount of up to $10,000 or such other amount as
shall be mutually agreed in writing (which writing may be via electronic mail)
between the Administrative Agent and the Company) in the Lockbox Account will be
swept daily into the Collection Account.


(c)    Lockbox System.
(i)    Company has established pursuant to the Lockbox Account Control Agreement
and the other Control Agreements for the benefit of the Collateral Agent, on
behalf of the Secured Parties, a system of lockboxes and related accounts or
deposit accounts as described in Sections 2.11(a) and (b) (the “Lockbox System”)
into which (subject to the proviso in Section 2.11(a)) all Collections shall be
deposited.
(ii)    Company shall have identified a method reasonably satisfactory to
Administrative Agent to grant Backup Servicer (and its delegates) access to the
Lockbox Account when the Backup Servicer has become the Successor Servicer in
accordance with the Credit Documents, for purposes of initiating ACH transfers
from Receivables Obligors’ operating accounts after the Original Closing Date.
(iii)    Company shall not establish any lockbox or lockbox arrangement without
the consent of the Administrative Agent in its sole discretion, and prior to
establishing any such lockbox or lockbox arrangement, Company shall cause each
bank or financial institution with which it seeks to establish such a lockbox or
lockbox arrangement, to enter into a control agreement with respect thereto in
form and substance satisfactory to the Administrative Agent in its sole
discretion.
(iv)    Without the prior written consent of the Administrative Agent, Company
shall not (A) change the general instructions given to the Servicer in respect
of payments on account of Pledged Receivables to be deposited in the Lockbox
System or (B) change any instructions given to any bank or financial institution
which in any manner redirects any Collections or proceeds thereof in the Lockbox
System to any account which is not a Controlled Account.
(v)    Company acknowledges and agrees that (A) the funds on deposit in the
Lockbox System shall continue to be collateral security for the Obligations
secured thereby, and (B)




EAST\148781874.9



--------------------------------------------------------------------------------





upon the occurrence and during the continuance of an Event of Default, at the
election of the Requisite Lenders, the funds on deposit in the Lockbox System
may be applied as provided in Section 2.12(b).
(vi)    Company has directed, and will at all times hereafter direct, the
Servicer to direct payment from each of the Receivables Obligors on account of
Pledged Receivables directly to the Lockbox System. Company agrees (A) to
instruct the Servicer to instruct each Receivables Obligor to make all payments
with respect to Pledged Receivables directly to the Lockbox System and (B)
promptly (and, except as set forth in the proviso to this Section 2.11(c)(vi),
in no event later than two (2) Business Days following receipt) to deposit all
payments received by it on account of Pledged Receivables, whether in the form
of cash, checks, notes, drafts, bills of exchange, money orders or otherwise, in
the Lockbox System in precisely the form in which they are received (but with
any endorsements of Company necessary for deposit or collection), and until they
are so deposited to hold such payments in trust for and as the property of the
Collateral Agent; provided, however, that with respect to any payment received
that does not contain sufficient identification of the account number to which
such payment relates or cannot be processed due to an act beyond the control of
the Servicer, such deposit shall be made no later than the second Business Day
following the date on which such account number is identified or such payment
can be processed, as applicable.
(vii)    So long as no Event of Default has occurred and shall be continuing,
Company or its designee shall be permitted to direct the investment of the funds
from time to time held in the Collection Account (and, with respect to clauses
(B) and (C) below, the Reserve Account) (A) in Permitted Investments and to sell
or liquidate such Permitted Investments and reinvest proceeds from such sale or
liquidation in other Permitted Investments (but none of the Collateral Agent,
the Administrative Agent or the Lenders shall have liability whatsoever in
respect of any failure by the Controlled Account Bank to do so), with all such
proceeds and reinvestments to be held in the Collection Account; provided,
however, that the maturity of the Permitted Investments on deposit in the
Collection Account shall be no later than the Business Day immediately preceding
the date on which such funds are required to be withdrawn therefrom pursuant to
this Agreement, (B) to repay the Revolving Loans in accordance with Section
2.1(b), provided, however, that (w) in order to effect any such repayment from a
Controlled Account, Company shall deliver to the Administrative Agent, the
Paying Agent and the Class B Revolving Lenders a Controlled Account Voluntary
Payment Notice in substantially the form of Exhibit G hereto no later than 12:00
p.m. (New York City time) on the Business Day prior to the date of any such
repayment specifying the date of prepayment, the amount to be repaid per Class
and the Controlled Account from which such repayment shall be made, (x) no more
than three (3) repayments of Class A Revolving Loans pursuant to Section 2.1 may
be made in any calendar week, (y) the minimum amount of any such repayment on
the Revolving Loans shall be $50,000, and (z) after giving effect to each such
repayment, an amount equal to not less than the sum of (i) any Reserve Account
Funding Amount and (ii) the aggregate of 105% of the aggregate pro forma amount
of interest, fees and expenses projected to be due hereunder and under the
Servicing Agreement, the Backup Servicing Agreement, the Custodial Agreement and
the Successor Servicing Agreement, if any, for the remainder of the applicable
Interest Period, based on the Accrued Interest Amount on such date and a
projection of the interest to accrue on the Revolving Loans during the remainder
of the applicable Interest Period using the same assumptions as are contained in
the calculation of the Accrued Interest Amount, and the Total Utilization of
Class A Revolving Commitments and the Total Utilization of Class B Revolving
Commitments on such date (after giving effect to such repayments), shall remain
in the Controlled Accounts, or (C) to purchase additional Eligible Receivables
pursuant to the terms and conditions of the Asset Purchase Agreement, provided,
that a Borrowing Base Certificate (evidencing sufficient Revolving Availability
after giving effect to the release of Collections and the making of any
Revolving Loan being made on such date and that




EAST\148781874.9



--------------------------------------------------------------------------------





after giving effect to the release of Collections, no event has occurred and is
continuing that constitutes, or would result from such release that would
constitute, a Borrowing Base Deficiency, Default or Event of Default) and a
Borrowing Base Report shall be delivered to the Administrative Agent, the Paying
Agent, the Class B Revolving Lenders and the Custodian no later than 11:00 a.m.
(New York City time) at least two (2) Business Days in advance of any such
proposed purchase or release, (w) if such purchase of Eligible Receivables were
being funded with Revolving Loans, the conditions for making such Revolving
Loans on such date contained in Section 3.2(a)(iii) and Section 3.2(a)(vi) would
be satisfied as of such date, and provided further, that if such withdrawal from
the Collection Account does not occur simultaneously with the making of a
Revolving Loan by the Lenders hereunder pursuant to the delivery of a Funding
Notice, such withdrawal shall be considered a “Revolving Loan” solely for
purposes of Section 2.1(c)(iv), (x) no more than three (3) borrowings of Class A
Revolving Loans pursuant to Section 2.1 may be made in any calendar week, (y) no
more than one (1) borrowing of Class B Revolving Loans pursuant to Section 2.1
may be made in any calendar month; provided, that the Company may make one (1)
additional borrowing of Class B Revolving Loans during the last week of any
calendar quarter with the written consent (to be given in their sole discretion)
of the Requisite Class B Revolving Lenders and (z) after giving effect to such
release, an amount equal to not less than the sum of (i) any Reserve Account
Funding Amount and (ii) the aggregate of 105% of the aggregate pro forma amount
of interest, fees and expenses projected to be due hereunder and under the
Servicing Agreement, the Backup Servicing Agreement, the Custodial Agreement and
the Successor Servicing Agreement, if any, for the remainder of the applicable
Interest Period, based on the Accrued Interest Amount on such date and a
projection of the interest to accrue on the Revolving Loans during the remainder
of the applicable Interest Period using the same assumptions as are contained in
the calculation of the Accrued Interest Amount, and the Total Utilization of
Class A Revolving Commitments and the Total Utilization of Class B Revolving
Commitments on such date shall remain in the Controlled Accounts.
(viii)    All income and gains from the investment of funds in the Collection
Account shall be retained in the Collection Account until each Interest Payment
Date, at which time such income and gains shall be applied in accordance with
Section 2.12(a) or (b) (or, if sooner, until utilized for a repayment pursuant
to Section 2.11(c)(vii)(B) or a purchase of additional Eligible Receivables
pursuant to Section 2.11(c)(vii)(C)), as the case may be. As between Company and
Collateral Agent, Company shall treat all income, gains and losses from the
investment of amounts in the Collection Account as its income or loss for
federal, state and local income tax purposes.
(d)    Reserve Account. On or prior to the Original Closing Date, Company shall
cause to be established and maintained a Deposit Account in the name of Company
designated as the “Reserve Account” as to which the Collateral Agent has control
over such account for the benefit of the Lenders within the meaning of Section
9-104(a)(2) of the UCC pursuant to the Blocked Account Control Agreement. The
Reserve Account will be funded with funds available therefor pursuant to Section
2.12(a). At any time after the giving of a Termination Notice by the
Administrative Agent, the Paying Agent shall at the written direction of the
Administrative Agent withdraw an amount from the Reserve Account required to pay
Servicing Transition Expenses during the Servicing Transition Period (provided,
for the avoidance of doubt, only one such withdrawal may be made from the
Reserve Account to pay Servicing Transition Expenses). On the first Interest
Payment Date after the occurrence and during the continuance of an Event of
Default, the Paying Agent shall at the written direction of the Administrative
Agent transfer into the Collection Account for application on such Interest
Payment Date in accordance with Section 2.12(b) the amount by which the amount
in the Reserve Account exceeds the excess, if any, of $100,000 over the
aggregate amount previously withdrawn from the Reserve Account to pay Servicing
Transition Expenses. If the first Interest Payment Date after the end of a
Servicing Transition Period is during the continuance of an Event of Default,




EAST\148781874.9



--------------------------------------------------------------------------------





the Paying Agent shall at the written direction of the Administrative Agent
transfer into the Collection Account for application on such Interest Payment
Date in accordance with Section 2.12(b) all amounts in the Reserve Account.
2.12    Application of Proceeds.
(a)    Application of Amounts in the Collection Account. So long as no Event of
Default has occurred and is continuing (after giving effect to the application
of funds in accordance herewith on the relevant date) and the Revolving
Commitment Termination Date has not yet occurred, on each Interest Payment Date,
all amounts in the Collection Account and all amounts (if any) in the Reserve
Account in excess of the Reserve Account Funding Requirement as of such day
shall be applied by the Paying Agent based on the Monthly Servicing Report as
follows:
(i)    first, to Company, on a pari passu basis, (A) amounts sufficient for
Company to maintain its limited liability company existence and to pay similar
expenses up to an amount not to exceed $1,000 in any Fiscal Year, and only to
the extent not previously distributed to Company during such Fiscal Year
pursuant to clause (ix) below, and (B) to pay any accrued and unpaid Servicing
Fees;
(ii)    second, on a pari passu basis, (A) to the Backup Servicer to pay any
accrued and unpaid Backup Servicing Fees; (B) to the Custodian to pay any costs,
fees and indemnities then due and owing to the Custodian; and (C) to the
Controlled Account Bank to pay any costs, fees and indemnities then due and
owing to the Controlled Account Bank (in respect of the Controlled Accounts),
(D) to Administrative Agent to pay any costs, fees or indemnities then due and
owing to Administrative Agent under the Credit Documents; (E) to Collateral
Agent to pay any costs, fees or indemnities then due and owing to Collateral
Agent under the Credit Documents; and (F) to Paying Agent to pay any costs, fees
or indemnities then due and owing to Paying Agent under the Credit Documents;
provided, however, that the aggregate amount of costs, fees or indemnities
payable to the Backup Servicer, Administrative Agent, the Custodian, the
Collateral Agent, the Controlled Account Bank (in respect of the Controlled
Accounts) and the Paying Agent pursuant to this clause (ii) shall not exceed
$450,000 in any Fiscal Year;
(iii)    third, on a pro rata basis, to the Administrative Agent for further
distribution to the Class A Revolving Lenders to pay costs, fees, and accrued
interest (calculated in accordance with Section 2.5(a)) on the Class A Revolving
Loans and expenses payable pursuant to the Credit Documents;
(iv)    fourth, on a pro rata basis, to the Administrative Agent for further
distribution to the Class A Lenders in an amount necessary to reduce any Class A
Borrowing Base Deficiency to zero;
(v)    fifth, to the Administrative Agent for further distribution on a pro rata
basis, to the Class B Revolving Lenders to pay costs, fees, and accrued interest
(calculated in accordance with Section 2.5(a)) on the Class B Revolving Loans
and expenses payable pursuant to the Credit Documents;
(vi)    sixth, to the Administrative Agent for further distribution on a pro
rata basis, to the Class B Revolving Lenders in an amount necessary to reduce
any Class B Borrowing Base Deficiency to zero;




EAST\148781874.9



--------------------------------------------------------------------------------





(vii)    seventh, to pay to the Backup Servicer, the Administrative Agent, the
Custodian, the Collateral Agent, the Controlled Account Bank (in respect of the
Controlled Accounts) and the Paying Agent any costs, fees or indemnities not
paid in accordance with clause (ii) above;
(viii)    eighth, to the Reserve Account an amount equal to any Reserve Account
Funding Amount;
(ix)    ninth, to pay all other Obligations or any other amount then due and
payable hereunder;
(x)    tenth, at the election of Company, on a pro rata basis, to the
Administrative Agent for further distribution to the Class A Revolving Lenders
and the Class B Revolving Lenders, as applicable, to repay the principal of the
Revolving Loans; and
(xi)    eleventh, provided that no Borrowing Base Deficiency would occur after
giving effect to such distribution, any remainder to Company or as Company shall
direct consistent with Section 6.5.
(b)    Notwithstanding anything herein to the contrary, upon the occurrence and
during the continuance of an Event of Default, on each Interest Payment Date,
all amounts in the Controlled Accounts shall be applied by the Paying Agent
based on the Monthly Servicing Report as follows:
(i)    first, to Company, on a pari passu basis, (A) amounts sufficient for
Company to maintain its limited liability company existence and to pay similar
expenses up to an amount not to exceed $1,000 in any Fiscal Year, and only to
the extent not previously distributed to Company during such Fiscal Year
pursuant to Section 2.12(a)(i) or 2.12(a)(xi) above, and (B) to pay any accrued
and unpaid Servicing Fees;
(ii)    second, on a pari passu basis, (A) to the Backup Servicer to pay any
accrued and unpaid Backup Servicing Fees; (B) to the Custodian to pay any costs,
fees and indemnities then due and owing to the Custodian; and (C) to the
Controlled Account Bank to pay any costs, fees and indemnities then due and
owing to the Controlled Account Bank (in respect of the Controlled Accounts),
(D) to Administrative Agent to pay any costs, fees or indemnities then due and
owing to Administrative Agent under the Credit Documents; (E) to Collateral
Agent to pay any costs, fees or indemnities then due and owing to Collateral
Agent under the Credit Documents; and (F) to Paying Agent to pay any costs, fees
or indemnities then due and owing to Paying Agent under the Credit Documents;
(iii)    third, to the Administrative Agent for further distribution on a pro
rata basis, to the Class A Revolving Lenders to pay costs, fees, and accrued
interest (calculated in accordance with Section 2.5(a)) on the Class A Revolving
Loans and expenses payable pursuant to the Credit Documents;
(iv)    fourth, to the Administrative Agent for further distribution on a pro
rata basis, to the Class A Revolving Lenders until the Class A Revolving Loans
are paid in full;
(v)    fifth, to the Administrative Agent for further distribution on a pro rata
basis, to the Class B Revolving Lenders to pay costs, fees, and accrued interest
(calculated in accordance with Section 2.5(a)) on the Class B Revolving Loans
and expenses payable pursuant to the Credit Documents;




EAST\148781874.9



--------------------------------------------------------------------------------





(iv)    sixth, to the Administrative Agent for further distribution on a pro
rata basis, to the Class B Revolving Lenders until the Class B Revolving Loans
are paid in full;
(vii)    seventh, to pay all other Obligations or any other amount then due and
payable hereunder; and
(viii)    eighth, any remainder to Company.
2.13    General Provisions Regarding Payments.
(a)    All payments by Company of principal, interest, fees and other
Obligations shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and paid not later than 12:00 p.m. (New York City time) on the date
due via wire transfer of immediately available funds. Funds received after that
time on such due date shall be deemed to have been paid by Company on the next
Business Day (provided, that any repayment made pursuant to Section
2.11(c)(vii)(B) or any application of funds by Paying Agent pursuant to Section
2.12 on any Interest Payment Date shall be deemed for all purposes to have been
made in accordance with the deadlines and payment requirements described in this
Section 2.13).
(b)    All payments in respect of the principal amount of any Revolving Loan
(other than, unless requested by the Administrative Agent, voluntary prepayments
of Revolving Loans or payments pursuant to Section 2.10) shall be accompanied by
payment of accrued interest on the principal amount being repaid or prepaid.
(c)    Paying Agent shall promptly distribute to each Class A Revolving Lender
and each Class B Revolving Lender, at such address as such Lender shall indicate
in writing, the applicable Pro Rata Share of each such Lender of all payments
and prepayments of principal and interest due hereunder, together with all other
amounts due with respect thereto, including, without limitation, all fees
payable with respect thereto, to the extent received by Paying Agent.
(d)    Whenever any payment to be made hereunder shall be stated to be due on a
day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the commitment fees
hereunder.
(e)    Except as set forth in the proviso to Section 2.13(a), Paying Agent shall
deem any payment by or on behalf of Company hereunder to them that is not made
in same day funds prior to 12:00 p.m. (New York City time) to be a
non-conforming payment. Any such payment shall not be deemed to have been
received by Paying Agent until the later of (i) the time such funds become
available funds, and (ii) the applicable next Business Day. Paying Agent shall
give prompt notice via electronic mail to Company and Administrative Agent if
any payment is non-conforming. Any non-conforming payment may constitute or
become a Default or Event of Default in accordance with the terms of Section
7.1(a). Interest shall continue to accrue on any principal as to which a
non-conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the rate otherwise applicable to such
paid amount from the date such amount was due and payable until the date such
amount is paid in full.
2.14    Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided herein or in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary




EAST\148781874.9



--------------------------------------------------------------------------------





prepayment of Revolving Loans made and applied in accordance with the terms
hereof), through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Credit
Documents, or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, fees and other
amounts then due and owing to such Lender hereunder or under the other Credit
Documents (collectively, the “Aggregate Amounts Due” to such Lender) which is
greater than such Lender would be entitled pursuant to this Agreement (after
giving effect to the priority of payments determining application of payments to
the Class A Lenders and the Class B Lenders, respectively), then the Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent, Paying Agent and each Lender of the receipt of such payment and (b) apply
a portion of such payment to purchase participations (which it shall be deemed
to have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that the recovery of such Aggregate Amounts Due
shall be shared by the applicable Lenders in proportion to the Aggregate Amounts
Due to them pursuant to this Agreement; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Company or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Company expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all monies owing by Company to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.
2.15    Increased Costs; Capital Adequacy.
(a)    Compensation for Increased Costs and Taxes. Subject to the provisions of
Section 2.16 (which shall be controlling with respect to the matters covered
thereby), in the event that any Affected Party shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
Governmental Authority, in each case that becomes effective after the Third
Amendment Effective Date, or compliance by such Affected Party with any
guideline, request or directive issued or made after the date hereof (or with
respect to any Lender which becomes a Lender after the date hereof, effective
after such date) by any central bank or other Governmental Authority or
quasi‑Governmental Authority (whether or not having the force of law): (i)
subjects such Affected Party (or its applicable lending office) to any
additional Tax (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) with respect to this Agreement or any of the other Credit Documents or
any of its obligations hereunder or thereunder or any payments to such Affected
Party (or its applicable lending office) of principal, interest, fees or any
other amount payable hereunder; (ii) imposes, modifies or holds applicable any
reserve (including any marginal, emergency, supplemental, special or other
reserve), special deposit, compulsory loan, FDIC or other insurance or charge or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Affected Party; or (iii)
imposes any other condition (other than with respect to a Tax matter) on or
affecting such Affected Party (or its applicable lending office) or its
obligations hereunder; and the result of any of the foregoing is to increase the
cost to such Affected Party of agreeing to make, making or maintaining Loans
hereunder or to reduce any amount received or receivable by such Affected Party
(or its applicable lending office) with respect thereto; then, in any such case,
if such Affected Party deems such change to be material, Company shall promptly
pay to such Affected Party, upon receipt of the statement referred to in the
next sentence, such additional amount or amounts (in




EAST\148781874.9



--------------------------------------------------------------------------------





the form of an increased rate of, or a different method of calculating, interest
or otherwise as such Affected Party in its sole discretion shall determine) as
may be necessary to compensate such Affected Party for any such increased cost
or reduction in amounts received or receivable hereunder and any reasonable
expenses related thereto. Such Affected Party shall deliver to Company (with a
copy to Administrative Agent and Paying Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to such Affected Party under this Section 2.15(a), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.
(b)    Capital Adequacy Adjustment. In the event that any Affected Party shall
have determined in its sole discretion (which determination shall, absent
manifest effort, be final and conclusive and binding upon all parties hereto)
that (i) the adoption, effectiveness, phase‑in or applicability of any law, rule
or regulation (or any provision thereof) regarding capital adequacy, or any
change therein or in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or (ii) compliance by any Affected
Party (or its applicable lending office) or any company controlling such
Affected Party with any guideline, request or directive regarding capital
adequacy (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, in each case after the Third
Amendment Effective Date, has or would have the effect of reducing the rate of
return on the capital of such Affected Party or any company controlling such
Affected Party as a consequence of, or with reference to, such Affected Party’s
Loans or Revolving Commitments, or participations therein or other obligations
hereunder with respect to the Loans to a level below that which such Affected
Party or such controlling company could have achieved but for such adoption,
effectiveness, phase‑in, applicability, change or compliance (taking into
consideration the policies of such Affected Party or such controlling company
with regard to capital adequacy), then from time to time, within five (5)
Business Days after receipt by Company from such Affected Party of the statement
referred to in the next sentence, Company shall pay to such Affected Party such
additional amount or amounts as will compensate such Affected Party or such
controlling company on an after‑tax basis for such reduction. Such Affected
Party shall deliver to Company (with a copy to Administrative Agent and Paying
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Affected Party under this
Section 2.15(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error. For the avoidance of doubt, subsections
(i) and (ii) of this Section 2.15 shall apply, without limitation, to all
requests, rules, guidelines or directives concerning liquidity and capital
adequacy issued by any Governmental Authority (x) under or in connection with
the implementation of the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010, as amended to the date hereof and from time to time hereafter, and
any successor statute and (y) in connection with the implementation of the
recommendations of the Bank for International Settlements or the Basel Committee
on Banking Regulations and Supervisory Practices (or any successor or similar
authority), regardless of the date adopted, issued, promulgated or implemented.
(c)    Delay in Requests. Failure or delay on the part of any Affected Party to
demand compensation pursuant to the foregoing provisions of this Section 2.15
shall not constitute a waiver of such Affected Party's right to demand such
compensation, provided that Company shall not be required to compensate an
Affected Party pursuant to the foregoing provisions of this Section 2.15 for any
increased costs incurred or reductions suffered more than one hundred twenty
(120) days prior to the date that such Affected Party notifies Company of the
matters giving rise to such increased costs or reductions and of such Affected
Party's intention to claim compensation therefor.
Notwithstanding anything to the contrary in this Section 2.15, with respect to
any Affected Party, the Company shall not be required to pay any increased costs
under this Section 2.15 if the payment of such




EAST\148781874.9



--------------------------------------------------------------------------------





increased cost would cause the Company’s all-in cost of borrowing hereunder, for
the applicable period to be in excess of the LIBO Rate plus 10%.
2.16    Taxes; Withholding, etc.
(a)    Payments to Be Free and Clear. Subject to Section 2.16(b), all sums
payable by Company hereunder and under the other Credit Documents shall (except
to the extent required by law) be paid free and clear of, and without any
deduction or withholding on account of, any Tax imposed, levied, collected,
withheld or assessed by or within the United States or any political subdivision
in or of the United States or any other jurisdiction from or to which a payment
is made by or on behalf of Company or by any federation or organization of which
the United States or any such jurisdiction is a member at the time of payment.
(b)    Withholding of Taxes. If Company or any other Person is required by law
to make any deduction or withholding on account of any such Tax from any sum
paid or payable by Company to an Affected Party under any of the Credit
Documents: (i) Company shall notify Paying Agent of any such requirement or any
change in any such requirement as soon as Company becomes aware of it; (ii)
Company or the Paying Agent shall make such deduction or withholding and pay any
such Tax to the relevant Governmental Authority before the date on which
penalties attach thereto, such payment to be made (if the liability to pay is
imposed on Company) for its own account or (if that liability is imposed on
Paying Agent or such Affected Party, as the case may be) on behalf of and in the
name of Paying Agent or such Affected Party; (iii) if such Tax is an Indemnified
Tax, the sum payable by Company in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment (and any
withholdings imposed on additional amounts payable under this paragraph), such
Affected Party receives on the due date a net sum equal to what it would have
received had no such deduction, withholding or payment been required or made;
and (iv) within thirty (30) days after paying any sum from which it is required
by law to make any deduction or withholding, and within thirty (30) days after
the due date of payment of any Tax which it is required by clause (ii) above to
pay, Company shall deliver to Paying Agent evidence satisfactory to the other
Affected Parties of such deduction, withholding or payment and of the remittance
thereof to the relevant taxing or other authority. Each party hereto agrees that
the Paying Agent and Company have the right to withhold on payments (without any
corresponding gross-up) where a party fails to comply with the documentation
requirements set forth in Section 2.16(d). Upon request from the Paying Agent,
the Company will provide such additional information that it may have to assist
the Paying Agent in making any withholdings or informational reports.
(c)    Indemnification by Company. Company shall indemnify each Affected Party,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes payable or paid by such Affected Party or required to be
withheld or deducted from a payment to such Affected Party and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to Company by an Affected Party (with a copy to the Paying Agent), or by the
Paying Agent on its own behalf or on behalf of an Affected Party, shall be
conclusive absent manifest error.
(d)    Evidence of Exemption or Reduced Rate From U.S. Withholding Tax.
(i)    Each Lender and the Administrative Agent that is not a United States
Person (as such term is defined in Section 7701(a)(30) of the Internal Revenue
Code) for U.S. federal income tax purposes (a “Non-US Lender”) shall, to the
extent it is legally entitled to do so, deliver to Paying Agent and the Company,
on or prior to the Original Closing Date (in the case of each Lender listed




EAST\148781874.9



--------------------------------------------------------------------------------





on the signature pages hereof on the Original Closing Date) or on or prior to
the date of the Assignment Agreement pursuant to which it becomes a Lender (in
the case of each other Lender), and at such other times as may be necessary in
the determination of Company or Paying Agent (each in the reasonable exercise of
its discretion), (A) two original copies of Internal Revenue Service Form
W‑8BEN, W-8BEN-E, W-8ECI or W-8IMY, as applicable (with appropriate attachments)
(or any successor forms), properly completed and duly executed by such the
Administrative Agent or such Lender, and such other documentation required under
the Internal Revenue Code and reasonably requested by Company or the Paying
Agent to establish that the Administrative Agent or such Lender is not subject
to, or is eligible for a reduction in the rate of, deduction or withholding of
United States federal income tax with respect to any payments to Administrative
Agent or such Lender of principal, interest, fees or other amounts payable under
any of the Credit Documents, or (B) if such the Administrative Agent or such
Lender is not a “bank” or other Person described in Section 881(c)(3) of the
Internal Revenue Code and cannot deliver Internal Revenue Service Form W-8IMY or
W‑8ECI pursuant to clause (A) above and is relying on the so called “portfolio
interest exception”, a Certificate Regarding Non-Bank Status together with two
original copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable (or any successor form), properly completed and duly executed by the
Administrative Agent or such Lender, and such other documentation required under
the Internal Revenue Code and reasonably requested by Company or the Paying
Agent to establish that the Administrative Agent or such Lender is not subject,
or is eligible for a reduction in the rate of, to deduction or withholding of
United States federal income tax with respect to any payments to the
Administrative Agent or such Lender of interest payable under any of the Credit
Documents. The Administrative Agent and each Lender required to deliver any
forms, certificates or other evidence with respect to United States federal
income tax withholding matters pursuant to this Section 2.16(d)(i) or Section
2.16(d)(ii) hereby agrees, from time to time after the initial delivery by the
Administrative Agent or such Lender of such forms, certificates or other
evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that the Administrative Agent or such Lender shall promptly deliver to
Company and the Paying Agent two new original copies of Internal Revenue Service
Form W‑8BEN, W-8BEN-E, W‑8IMY, or W‑8ECI, or, if relying on the “portfolio
interest exception”, a Certificate Regarding Non-Bank Status and two original
copies of Internal Revenue Service Form W‑8BEN or W-8BEN-E, as applicable (or
any successor form), as the case may be, properly completed and duly executed by
the Administrative Agent or such Lender, and such other documentation required
under the Internal Revenue Code and reasonably requested by Company or Paying
Agent to confirm or establish that the Administrative Agent or such Lender is
not subject to, or is eligible for a reduction in the rate of, deduction or
withholding of United States federal income tax with respect to payments to the
Administrative Agent or such Lender under the Credit Documents, or notify Paying
Agent and Company of its inability to deliver any such forms, certificates or
other evidence.
(ii)    Any Lender and the Administrative Agent that is a U.S. Person shall
deliver to Company and the Paying Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement on the Original Closing Date or
pursuant to an Assignment Agreement (and from time to time thereafter upon the
reasonable request of Company or the Paying Agent), executed originals of IRS
Form W-9 certifying that such Lender is a U.S. Person and exempt from U.S.
federal backup withholding tax.
(iii)    If a payment made to the Administrative Agent or a Lender under any
Credit Document would be subject to U.S. federal withholding Tax imposed by
FATCA if the Administrative Agent or such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), the




EAST\148781874.9



--------------------------------------------------------------------------------





Administrative Agent or such Lender shall deliver to Company and the Paying
Agent at the time or times reasonably requested by Company or the Paying Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Company or the Paying Agent as may be necessary for
Company and the Paying Agent to comply with their obligations under FATCA and to
determine that the Administrative Agent or such Lender has complied with the
Administrative Agent’s or such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.16(d)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.
(e)    Payment of Other Taxes by the Company. The Company shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
2.17    Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Revolving Loans becomes aware of the occurrence of an event or the existence of
a condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.15 and/or Section
2.16, it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions through
another office of such Lender, or (b) take such other measures as such Lender
may deem reasonable, if as a result thereof the additional amounts which would
otherwise be required to be paid to such Lender pursuant to 2.15 and/or 2.16
would be materially reduced and if, as determined by such Lender in its sole
discretion, the making, issuing, funding or maintaining of such Revolving
Commitments or Revolving Loans through such other office or in accordance with
such other measures, as the case may be, would not otherwise adversely affect
such Revolving Commitments or Revolving Loans or the interests of such Lender;
provided, such Lender will not be obligated to utilize such other office
pursuant to this Section 2.17 unless Company agrees to pay all reasonable and
incremental expenses incurred by such Lender as a result of utilizing such other
office as described above. A certificate as to the amount of any such expenses
payable by Company pursuant to this Section 2.17 (setting forth in reasonable
detail the basis for requesting such amount) submitted by such Lender to Company
(with a copy to Administrative Agent) shall be conclusive absent manifest error.
2.18    Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that other than at the direction or request of any
regulatory agency or authority, any Lender defaults (in each case, a “Defaulting
Lender”) in its obligation to fund (a “Funding Default”) any Revolving Loan (in
each case, a “Defaulted Loan”), then (a) during any Default Period with respect
to such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender” for purposes of voting on any matters (including the granting of any
consents or waivers) with respect to any of the Credit Documents; (b) to the
extent permitted by applicable law, until such time as the Default Excess, if
any, with respect to such Defaulting Lender shall have been reduced to zero,
(i) any voluntary prepayment of the Revolving Loans shall be applied to the
Revolving Loans of other Lenders of the applicable Class as if such Defaulting
Lender had no Revolving Loans outstanding and the Revolving Exposure of such
Defaulting Lender were zero, and (ii) any mandatory prepayment of the Revolving
Loans of the applicable Class shall be applied to the Revolving Loans of other
Lenders (but not to the Revolving Loans of such Defaulting Lender) of such Class
as if such Defaulting Lender had funded all Defaulted Loans of such Class of
such Defaulting Lender, it being understood and agreed that Company shall be
entitled to retain any portion of any mandatory prepayment of the Revolving
Loans of the applicable Class that is not paid to such Defaulting Lender solely
as a result of the operation of the provisions of this clause (b); and (c) the
Total Utilization of Class A Revolving Commitments or the Total Utilization of
Class B Revolving Commitments, as applicable, as at any date of determination
shall be




EAST\148781874.9



--------------------------------------------------------------------------------





calculated as if such Defaulting Lender had funded all Defaulted Loans of such
Defaulting Lender. No Revolving Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this Section
2.18, performance by Company of its obligations hereunder and the other Credit
Documents shall not be excused or otherwise modified as a result of any Funding
Default or the operation of this Section 2.18. The rights and remedies against a
Defaulting Lender under this Section 2.18 are in addition to other rights and
remedies which Company may have against such Defaulting Lender with respect to
any Funding Default and which Administrative Agent or any Lender may have
against such Defaulting Lender with respect to any Funding Default or violation
of Section 8.5(c).
2.19    Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Company that such Lender is
entitled to receive payments under Section 2.15 and/or Section 2.16, (ii) the
circumstances which entitle such Lender to receive such payments shall remain in
effect, and (iii) such Lender shall fail to withdraw such notice within five (5)
Business Days after Company’s request for such withdrawal; or (b) (i) any Lender
shall become a Defaulting Lender, (ii) the Default Period for such Defaulting
Lender shall remain in effect, and (iii) such Defaulting Lender shall fail to
cure the default as a result of which it has become a Defaulting Lender within
five (5) Business Days after Company’s request that it cure such default; or (c)
in connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by Section
9.5(b), the consent of Administrative Agent and Requisite Lenders shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained
and (ii) no Default or Event of Default shall then exist; then, with respect to
each such Increased-Cost Lender, Defaulting Lender or Non-Consenting Lender (the
“Terminated Lender”), Company may, by giving written notice to any Terminated
Lender of its election to do so, elect to cause such Terminated Lender (and such
Terminated Lender and, if applicable, each other such Lender hereby irrevocably
agrees) to assign its outstanding Revolving Loans and its Revolving Commitments,
if any, in full to one or more Eligible Assignees identified by Company (each a
“Replacement Lender”) in accordance with the provisions of Section 9.6;
provided, (1) on the date of such assignment, the Replacement Lender shall pay
to the Terminated Lender and, if applicable, such other Lenders, an amount equal
to the sum of (A) an amount equal to the principal of, and all accrued interest
on, all outstanding Revolving Loans of the Terminated Lender and, if applicable,
such other Lenders, and (B) an amount equal to all accrued, but theretofore
unpaid fees owing to such Terminated Lender and, if applicable, such other
Lenders, pursuant to Section 2.7; (2) on the date of such assignment, Company
shall pay any amounts payable to such Terminated Lender and, if applicable, such
other Lenders pursuant to Section 2.15 and/or Section 2.16 and any other amounts
due to such Terminated Lender and, if applicable, such other Lenders; and (3) in
the event such Terminated Lender is an Increased-Cost Lender, such assignment
will result in a reduction in any claims for payments under Section 2.15 and/or
Section 2.16, as applicable, and (4) in the event such Terminated Lender is a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender. Upon the prepayment of all amounts owing to any
Terminated Lender and, if applicable, such other Lenders and the termination of
such Terminated Lender’s Revolving Commitments and, if applicable, the Revolving
Commitments of such other Lenders, such Terminated Lender and, if applicable,
such other Lenders shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such Terminated Lender and, if applicable, such other
Lenders to indemnification hereunder shall survive as to such Terminated Lender
and such other Lenders.
2.20    The Paying Agent. (a) The Lenders hereby appoint Wells Fargo Bank, N.A.
as the initial Paying Agent. All payments of amounts due and payable in respect
of the Obligations that are to be made from amounts withdrawn from the
Collection Account pursuant to Section 2.12 shall be made by the Paying




EAST\148781874.9



--------------------------------------------------------------------------------





Agent based on the Monthly Servicing Report (upon which the Paying Agent shall
be entitled to conclusively rely).
(b)    The Paying Agent hereby agrees that, subject to the provisions of this
Section, it shall:
(i)    hold any sums held by it for the payment of amounts due with respect to
the Obligations in trust for the benefit of the Persons entitled thereto until
such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided;
(ii)    give the Administrative Agent and the Class B Revolving Lenders notice
of any default by the Company in the making of any payment required to be made
with respect to the Obligations of which it has actual knowledge;
(iii)    comply with all requirements of the Internal Revenue Code and any
applicable State law with respect to the withholding from any payments made by
it in respect of any Obligations of any applicable withholding taxes imposed
thereon and with respect to any applicable reporting requirements in connection
therewith; and
(iv)    provide to the Agents such information as is required to be delivered
under the Internal Revenue Code or any State law applicable to the particular
Paying Agent, relating to payments made by the Paying Agent under this
Agreement.
(c)    Each Paying Agent (other than the initial Paying Agent) shall be
appointed by the Lenders with the prior written consent of the Company (if
required), in accordance with Section 2.20(r).
(d)    The Company shall indemnify the Paying Agent and its officers, directors,
employees and agents for, and hold them harmless against any loss, liability or
expense incurred, other than in connection with the willful misconduct, fraud,
gross negligence or bad faith on the part of the Paying Agent, arising out of or
in connection with the performance of its obligations under and in accordance
with this Agreement, including the costs and expenses of defending itself
against any claim or liability in connection with the exercise or performance of
any of its powers or duties under this Agreement. All such amounts shall be
payable in accordance with Section 2.12 and such indemnity shall survive the
termination of this Agreement and the resignation or removal of the Paying
Agent.
(e)    The Paying Agent undertakes to perform such duties, and only such duties,
as are expressly set forth in this Agreement. No implied covenants or
obligations shall be read into this Agreement against the Paying Agent. The
Paying Agent may conclusively rely on the truth of the statements and the
correctness of the opinions expressed in any certificates or opinions furnished
to the Paying Agent pursuant to and conforming to the requirements of this
Agreement.
(f)    The Paying Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the direction or request of Requisite Lenders or
the Administrative Agent or other relevant instructing party expressly permitted
hereunder, or (ii) in the absence of its own fraud, gross negligence or willful
misconduct as determined by a court of competent jurisdiction, no longer subject
to appeal or review.
(g)    The Paying Agent shall not be charged with knowledge of any event or
information, including any Default or Event of Default unless a Responsible
Officer of the Paying Agent obtains actual knowledge or receives written notice
of such event from the Company, the Servicer or the Administrative Agent, as the
case may be. The receipt and/or delivery of reports and other information under
this Agreement by the Paying Agent, and any publicly-available information,
shall not constitute notice or actual or




EAST\148781874.9



--------------------------------------------------------------------------------





constructive knowledge of any such event or information, including any Default
or Event of Default contained therein.
(h)    The Paying Agent shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there shall be
reasonable grounds for believing that the repayment of such funds or adequate
indemnity against such risk or liability shall not be reasonably assured to it,
and none of the provisions contained in this Agreement shall in any event
require the Paying Agent to perform, or be responsible for the manner of
performance of, any of the obligations of the Company under this Agreement.
(i)    The Paying Agent may conclusively rely and shall be protected in acting
or refraining from acting upon any resolution, certificate of an Authorized
Officer, any Monthly Servicing Report, certificate of auditors or any other
certificate, statement, instrument, opinion, report, notice, request, consent,
order, appraisal, bond or other paper or document reasonably believed by it to
be genuine and to have been signed or presented by the proper party or parties.
(j)    The Paying Agent may consult with counsel of its choice with regard to
legal questions arising out of or in connection with this Agreement and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, omitted or suffered by the Paying
Agent in good faith and in accordance therewith.
(k)    The Paying Agent shall be under no obligation to exercise any of the
rights, powers or remedies vested in it by this Agreement or to institute,
conduct or defend any litigation under this Agreement or in relation to this
Agreement, at the request, order or direction of the Administrative Agent, any
Lender or any Agent pursuant to the provisions of this Agreement, unless the
Administrative Agent, on behalf of the Secured Parties, such Lender or such
Agent shall have offered to the Paying Agent security or indemnity satisfactory
to it against the costs, expenses and liabilities that may be incurred therein
or thereby.
(l)    Except as otherwise expressly set forth in Section 2.21, the Paying Agent
shall not be bound to make any investigation into the facts of matters stated in
any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, approval, bond or other paper or document, unless
requested in writing so to do by the Administrative Agent; provided, that if the
payment within a reasonable time to the Paying Agent of the costs, expenses or
liabilities likely to be incurred by it in the making of such investigation
shall be, in the opinion of the Paying Agent, not reasonably assured by the
Company, the Paying Agent may require reasonable indemnity against such cost,
expense or liability as a condition to so proceeding. The reasonable expense of
every such examination shall be paid by the Company or, if paid by the Paying
Agent, shall be reimbursed by the Company to the extent of funds available
therefor pursuant to Section 2.12.
(m)    The Paying Agent shall not be responsible for the acts or omissions of
the Administrative Agent, the Company, the Servicer, any Agent, any Lender or
any other Person, and may assume compliance by such parties with their
obligations, unless a Responsible Officer of the Paying Agent shall have
received written notice to the contrary.
(n)    Any Person into which the Paying Agent may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which to Paying Agent shall be a party, or any
Person succeeding to the business of the Paying Agent, shall be the successor of
the Paying Agent under this Agreement, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.




EAST\148781874.9



--------------------------------------------------------------------------------





(o)    The Paying Agent shall not be liable for ensuring that the Secured
Parties’ interest in the Collateral is valid or enforceable, and does not assume
and shall have no responsibility for, and makes no representation as to,
monitoring the status of any lien or performance or value of any Collateral.
(p)    If the Paying Agent shall at any time receive conflicting instructions
from the Administrative Agent and the Company or the Servicer or any other party
to this Agreement and the conflict between such instructions cannot be resolved
by reference to the terms of this Agreement, the Paying Agent shall follow the
instructions of the Administrative Agent. The Paying Agent may rely upon the
validity of documents delivered to it, without investigation as to their
authenticity or legal effectiveness, and the parties to this Agreement will hold
the Paying Agent harmless from any claims that may arise or be asserted against
the Paying Agent because of the invalidity of any such documents or their
failure to fulfill their intended purpose.
(q)    The Paying Agent is authorized, in its sole discretion, to disregard any
and all notices or instructions given by any other party hereto or by any other
person, firm or corporation, except only such notices or instructions as are
herein provided for and orders or process of any court entered or issued with or
without jurisdiction. If any property subject hereto is at any time attached,
garnished or levied upon under any court order or in case the payment,
assignment, transfer, conveyance or delivery of any such property shall be
stayed or enjoined by any court order, or in case any order, judgment or decree
shall be made or entered by any court affecting such property or any part
hereof, then and in any of such events the Paying Agent is authorized, in its
sole discretion, to rely upon and comply with any such order, writ, judgment or
decree, and if it complies with any such order, writ, judgment or decree it
shall not be liable to any other party hereto or to any other person, firm or
corporation by reason of such compliance even though such order, writ, judgment
or decree maybe subsequently reversed, modified, annulled, set aside or vacated.
(r)    The Paying Agent may: (i) terminate its obligations as Paying Agent under
this Agreement (subject to the terms set forth herein) upon at least 30 days’
prior written notice to the Company, the Servicer and the Administrative Agent;
provided, however, that, without the consent of the Administrative Agent, such
resignation shall not be effective until a successor Paying Agent reasonably
acceptable to the Administrative Agent and, so long as no Event of Default is
then existing, the Company (such consent not to be unreasonably withheld or
delayed) shall have accepted appointment by the Lenders as Paying Agent,
pursuant hereto and shall have agreed to be bound by the terms of this
Agreement; or (ii) be removed at any time upon thirty (30) days’ written notice
by the Administrative Agent (acting at the direction of the Requisite Lenders),
delivered to the Paying Agent, the Company and the Servicer. In the event of
such termination or removal, the Lenders with, so long as no Event of Default is
then existing, the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall appoint a successor paying agent. If, however, a
successor paying agent is not appointed by the Lenders within sixty (60) days
after the giving of notice of resignation or removal, the Paying Agent may
petition a court of competent jurisdiction for the appointment of a successor
Paying Agent.
(s)    Any successor Paying Agent appointed pursuant hereto shall (i) execute,
acknowledge, and deliver to the Company, the Servicer, the Administrative Agent,
and to the predecessor Paying Agent an instrument accepting such appointment
under this Agreement. Thereupon, the resignation or removal of the predecessor
Paying Agent shall become effective and such successor Paying Agent, without any
further act, deed or conveyance, shall become fully vested with all the rights,
powers, duties, and obligations of its predecessor as Paying Agent under this
Agreement, with like effect as if originally named as Paying Agent. The
predecessor Paying Agent shall upon payment of its fees and expenses deliver to
the successor Paying Agent all documents and statements and monies held by it
under this Agreement; and the Company and the predecessor Paying Agent shall
execute and deliver such instruments and do such other things as




EAST\148781874.9



--------------------------------------------------------------------------------





may reasonably be requested for fully and certainly vesting and confirming in
the successor Paying Agent all such rights, powers, duties, and obligations.
(t)    The Company shall reimburse the Paying Agent for the reasonable
out-of-pocket expenses of the Paying Agent actually incurred in connection with
the succession of any successor Paying Agent including in transferring any funds
in its possession to the successor Paying Agent.
(u)    The Paying Agent shall have no obligation to invest and reinvest any cash
held in the Collection Account or any other moneys held by the Paying Agent
pursuant to this Agreement in the absence of timely and specific written
investment direction from Company. In no event shall the Paying Agent be liable
for the selection of investments or for investment losses incurred thereon. The
Paying Agent shall have no liability in respect of losses incurred as a result
of the liquidation of any investment prior to its stated maturity or the failure
of the Company to provide timely written investment direction.
(v)    If the Paying Agent shall be uncertain as to its duties or rights
hereunder or under any other Credit Documents or shall receive instructions from
any of the parties hereto pursuant to this Agreement which, in the reasonable
opinion of the Paying Agent, are in conflict with any of the provisions of this
Agreement or another Credit Document to which it is a party, the Paying Agent
shall be entitled (without incurring any liability therefor to the Company or
any other Person) to (i) consult with counsel of its choosing and act or refrain
from acting based on the advice of such counsel and (ii) refrain from taking any
action until it shall be directed otherwise in writing by all of the parties
hereto or by final order of a court of competent jurisdiction.
(w)    The Paying Agent shall incur no liability nor be responsible to Company
or any other Person for delays or failures in performance resulting from acts
beyond its control that significantly and adversely affect the Paying Agent’s
ability to perform with respect to this Agreement. Such acts shall include, but
not be limited to, acts of God, strikes, work stoppages, acts of terrorism,
civil or military disturbances, nuclear or natural catastrophes, or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility.
(x)    The Paying Agent may execute any of its powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys, provided
that the Paying Agent shall remain obligated and liable for the administration
of its duties hereunder, to the same extent and under the same terms and
conditions as if it alone were acting as Paying Agent.
(y)    The Paying Agent shall not be required to take any action that is not in
accordance with applicable law. The right of the Paying Agent to perform any
permissive or discretionary act enumerated in this Agreement or any related
document shall not be construed as a duty.
(z)    Knowledge of the Paying Agent shall not be attributed or imputed to Wells
Fargo’s other roles in the transaction and knowledge of the Custodian,
Collateral Agent or Controlled Account Bank shall not be attributed or imputed
to the Paying Agent (other than those where the roles are performed by the same
group or division within Wells Fargo or otherwise share the same Responsible
Officers), or any affiliate, line of business, or other division of Wells Fargo
(and vice versa).
(aa)    The Paying Agent shall not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting any security interest in the
Collateral. It is expressly agreed, to the maximum extent permitted by
applicable law, that the Paying Agent shall have no responsibility for (A)
monitoring the perfection, continuation of perfection or the sufficiency or
validity of any security interest in or related to the Collateral,




EAST\148781874.9



--------------------------------------------------------------------------------





(B) taking any necessary steps to preserve rights against any Person with
respect to any Collateral, or (C) taking any action to protect against any
diminution in value of the Collateral.
(bb)    The Lenders hereby authorize and direct the Paying Agent to execute and
deliver the Undertakings Agreement.
2.21    Duties of Paying Agent.
(a)    Borrowing Base Reports. Upon receipt of any Borrowing Base Report and the
related Borrowing Base Certificate delivered pursuant to Section 2.1(c)(ii),
Section 2.11(c)(vii)(B) or Section 2.11(c)(vii)(C), Paying Agent shall, on the
Business Day following receipt of such Borrowing Base Report, to the extent that
Paying Agent has access to all information necessary to perform the duties set
forth herein:
(i)    compare the ending Eligible Portfolio Outstanding Principal Balance set
forth in such Borrowing Base Report with the aggregate Outstanding Principal
Balance of the Eligible Receivables listed in the Master Record and identify any
discrepancy;
(ii)    compare the number of Pledged Receivables listed in the Master Record
with the number of Pledged Receivables provided to the Paying Agent by the
Servicer pursuant to Section 4.3 of the Custodial Agreement as the number of
Pledged Receivables for which the Custodian holds a Receivables File pursuant to
the Custodial Agreement and identify any discrepancy;
(iii)    confirm that each Pledged Receivable listed in the Master Record has a
unique loan identification number;
(iv)    compare the amount set forth in such Borrowing Base Report as the amount
on deposit in the Collection Account with the amount shown on deposit in the
Collection Account as of the date of such Borrowing Base Report and identify any
discrepancy;
(v)    in the case of a Borrowing Base Report delivered pursuant to Section
2.11(c)(vii)(B) or Section 2.11(c)(vii)(C), recalculate the amount set forth in
such Borrowing Base Report as the amount that will be on deposit in the
Collection Account after giving effect to the related repayment of Loans or the
related purchase of Eligible Receivables set forth therein and identify any
discrepancy;
(vi)    confirm that the Accrued Interest Amount and an estimate of accrued fees
as of the date of repayment or the Transfer Date, as the case may be, multiplied
by 105%, is the amount set forth in such Borrowing Base Request as 105% of the
estimated amount of accrued interest and fees and identify any discrepancy;
(vii)    recalculate the Class A Revolving Availability and the Class B
Revolving Availability, based on the Class A Borrowing Base and the Class B
Borrowing Base set forth in such Borrowing Base Report and the Total Utilization
of Class A Revolving Commitments and the Total Utilization of Class B Revolving
Commitments set forth in the Paying Agent’s records and identify any
discrepancies;
(viii)    in the case of a Borrowing Base Report delivered pursuant to Section
3.2(a)(i), (A) confirm that the Class A Revolving Loans requested in the related
Funding Request are not greater than the Class A Revolving Availability and the
amount of Class B Revolving Loans requested in the related Funding Request are
not greater than the Class B Revolving Availability and (B) confirm that, after
giving effect to such Revolving Loans, the Total Utilization of Class A
Revolving Loans




EAST\148781874.9



--------------------------------------------------------------------------------





will not exceed the Class A Revolving Commitments and the Total Utilization of
Class B Revolving Loans will not exceed the Class B Revolving Commitments; and
(ix)    notify the Administrative Agent and the Lenders of the results of such
review.
(b)    Monthly Servicing Reports. Upon receipt of any Monthly Servicing Report
delivered pursuant to Section 5.1(f), Paying Agent shall, to the extent that
Paying Agent has access to all information necessary to perform the duties set
forth herein:
(i)    compare the Eligible Portfolio Outstanding Principal Balance set forth
therein with the aggregate Outstanding Principal Balance of the Eligible
Receivables listed in the Master Record and identify any discrepancy;
(ii)    confirm the aggregate repayments of Revolving Loans during the period
covered by the Monthly Servicing Report set forth therein with the Borrowing
Base Reports delivered to Paying Agent pursuant to Section 2.11(c)(vii)(B)
during such period and identify any discrepancies;
(iii)    compare the amount set forth therein as the amount on deposit in the
Collection Account with the amount shown on deposit in the Collection Account as
of the date of such Monthly Servicing Report and identify any discrepancy;
(iv)    compare the amount of accrued and unpaid interest and unused fees
payable to the Class A Revolving Lenders and the amount of accrued and unpaid
interest and unused fees payable to the Class B Revolving Lenders, respectively,
set forth therein to the amounts set forth in the related invoices received by
Paying Agent and identify any discrepancies;
(v)    compare the amount of Servicing Fees payable to the Servicer set forth
therein to the amount set forth in the related invoice received by Paying Agent
and identify any discrepancy;
(vi)    compare the amount of Backup Servicing Fees and expenses payable to the
Backup Servicer set forth therein to the amounts set forth in the related
invoice received by Paying Agent and identify any discrepancy;
(vii)    compare the amount of fees and expenses payable to the Custodian set
forth therein to the amounts set forth in the related invoice received by Paying
Agent and identify any discrepancy;
(viii)    compare the amount of fees and expenses payable to the Collateral
Agent set forth therein to the amounts set forth in the related invoice received
by Paying Agent and identify any discrepancy;
(ix)    compare the amount of fees and expenses payable to the Paying Agent set
forth therein to the amounts set forth in the related invoice submitted by
Paying Agent and identify any discrepancy;
(x)    recalculate the Class A Revolving Availability and the Class B Revolving
Availability based on the Class A Borrowing Base and the Class B Borrowing Base
set forth therein and the Total Utilization of Class A Revolving Commitments and
the Total Utilization of Class B Revolving Commitments set forth in the Paying
Agent’s records and identify any discrepancies; and
(xi)    notify the Administrative Agent and the Lenders of the results of such
review.




EAST\148781874.9



--------------------------------------------------------------------------------





(c)    For the avoidance of doubt, Paying Agent’s sole responsibility with
respect to the obligations set forth in Section 2.21 is to compare or confirm
information in the Borrowing Base Report or Monthly Servicing Report, as
applicable, in accordance with Section 2.21 based on the information indicated
therein received by Paying Agent from Company, the Servicer or the Custodian, as
the case may be.
2.22    Collateral Agent.
(a)    The Collateral Agent shall be entitled to the same rights, protections,
indemnities and immunities as the Paying Agent hereunder.


(b)    In addition to Section 2.22(a), the Collateral Agent shall be entitled to
the following additional protections:


(i)    The Collateral Agent shall have no duty (A) to see to any recording,
filing, or depositing of this Agreement or any agreement referred to herein or
any financing statement or continuation statement evidencing a security
interest, or to see to the maintenance of any such recording or filing or
depositing or to any rerecording, re-filing or re-depositing of any thereof, (B)
to see to any insurance, or (C) to see to the payment or discharge of any tax,
assessment, or other governmental charge or any lien or encumbrance of any kind
owing with respect to, assessed or levied against, any part of the Collateral;


(ii)    The Collateral Agent shall be authorized to, but shall not be
responsible for, filing any financing or continuation statements or recording
any documents or instruments in any public office at any time or times or
otherwise perfecting any security interest in the Collateral. It is expressly
agreed, to the maximum extent permitted by applicable law, that the Collateral
Agent shall have no responsibility for (A) monitoring the perfection,
continuation of perfection or the sufficiency or validity of any security
interest in or related to the Collateral, (B) taking any necessary steps to
preserve rights against any Person with respect to any Collateral, or (C) taking
any action to protect against any diminution in value of the Collateral;


(iii)    The Collateral Agent shall be fully justified in failing or refusing to
take any action under this Agreement and any other Credit Document (A) if such
action would, in the reasonable opinion of the Collateral Agent, in good faith
(which may be based on the advice or opinion of counsel), be contrary to
applicable law, this Agreement or any other Credit Document, (B) if such action
is not provided for in this Agreement or any other Credit Document, (C) if, in
connection with the taking of any such action hereunder, under any other Credit
Document that would constitute an exercise of remedies, it shall not first be
indemnified to its satisfaction by the Administrative Agent and/or the Lenders
against any and all risk of nonpayment, liability and expense that may be
incurred by it, its agents or its counsel by reason of taking or continuing to
take any such action, or (D) if the Collateral Agent would be required to make
payments on behalf of the Lenders pursuant to its obligations as Collateral
Agent hereunder, it does not first receive from the Lenders sufficient funds for
such payment;


(iv)    The Collateral Agent shall not be required to take any action under this
or any other Credit Document if taking such action (A) would subject the
Collateral Agent to a tax in any jurisdiction where it is not then subject to a
tax, or (B) would require the Collateral Agent to qualify to do business in any
jurisdiction where it is not then so qualified;






EAST\148781874.9



--------------------------------------------------------------------------------





(v)    Neither the Collateral Agent nor its respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
the Administrative Agent or the Lenders, or to take any other action whatsoever
with regard to the Collateral or any part thereof. The powers conferred on the
Collateral Agent hereunder are solely to protect the Collateral Agent’s and the
Lenders’ interests in the Collateral and shall not impose any duty upon the
Collateral Agent to exercise any such powers. The Collateral Agent shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Administrative Agent or the
Lenders for any act or failure to act hereunder, except for its own fraud, gross
negligence or willful misconduct.


2.23    Intention of Parties.
It is the intention of the parties that the Revolving Loans be characterized as
indebtedness for federal income tax purposes. The terms of the Revolving Loans
shall be interpreted to further this intention and neither the Lenders nor
Company will take an inconsistent position on any federal, state or local tax
return.
SECTION 3.
CONDITIONS PRECEDENT



3.1    Conditions Precedent to Effectiveness of the Existing Credit Agreement.
The Existing Credit Agreement became effective on the Second Amendment Effective
Date subject to the satisfaction of the conditions precedent set forth in
Section 3.1 of the Existing Credit Agreement.
3.2    Conditions Precedent to Effectiveness of the Amended and Restated Credit
Agreement
. The amendment and restatement of the Existing Credit Agreement provided for
hereby shall become effective on the Third Amendment Effective Date subject to
the satisfaction, or waiver in accordance with Section 9.5, of the following
conditions on or before the Third Amendment Effective Date:
(a)    Credit Documents and Related Agreements. The Administrative Agent shall
have received copies of each Credit Document, originally executed and delivered
by each applicable Person and copies of each Related Agreement.
(b)    Organizational and Capital Structure. The organizational structure and
capital structure of Company shall be as described in Section 4.2.
(d)    Transaction Costs. On or prior to the Third Amendment Effective Date,
Company shall have delivered to Administrative Agent, Company’s reasonable best
estimate of the Transaction Costs (other than fees payable to any Agent).
(e)    Governmental Authorizations and Consents. Company and Holdings shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable to be obtained by them, in connection
with the transactions contemplated by the Credit Documents and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to the Administrative Agent. All applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Credit Documents or the financing
thereof and no action, request for stay, petition for review or rehearing,
reconsideration, or appeal with




EAST\148781874.9



--------------------------------------------------------------------------------





respect to any of the foregoing shall be pending, and the time for any
applicable agency to take action to set aside its consent on its own motion
shall have expired.
(f)    Opinions of Counsel to Company and Holdings. The Administrative Agent and
counsel to Administrative Agent shall have received executed copies of the
favorable written opinions of DLA Piper LLP, counsel for Company and Holdings,
as to such matters as the Administrative Agent may reasonably request, dated as
of the Third Amendment Effective Date and otherwise in form and substance
reasonably satisfactory to the Administrative Agent (and Company hereby
instructs, and Holdings shall instruct, such counsel to deliver such opinions to
Agents and Lenders).
(g)    Third Amendment Effective Date Certificate. Holdings and Company shall
have delivered to the Administrative Agent an originally executed Third
Amendment Effective Date Certificate, together with all attachments thereto.
(h)    No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable discretion of the Administrative Agent, singly or in the
aggregate, materially impairs any of the transactions contemplated by the Credit
Documents or that would reasonably be expected to result in a Material Adverse
Effect.
(i)    Reserve Account. Company shall have deposited an amount equal to the
Reserve Account Funding Requirement into the Reserve Account.
(j)    No Material Adverse Change. Since December 31, 2016, no event,
circumstance or change shall have occurred that has caused or evidences, either
in any case or in the aggregate, a Material Adverse Effect.
(k)    Completion of Proceedings. All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto shall be satisfactory
in form and substance to the Administrative Agent and counsel to Administrative
Agent, and the Administrative Agent, and counsel to Administrative Agent shall
have received all such counterpart originals or certified copies of such
documents as they may reasonably request.
The Administrative Agent and each Lender, by delivering its signature page to
this Agreement, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Credit Document and each other document required to be
approved by the Administrative Agent, Requisite Lenders or Lenders, as
applicable on the Third Amendment Effective Date.
3.3    Conditions to Each Credit Extension.
(a)    Conditions Precedent. The obligation of each Lender to make any Revolving
Loan on any Credit Date, including if applicable the Third Amendment Effective
Date, is subject to the satisfaction, or waiver in accordance with Section 9.5,
of the following conditions precedent:
(i)    Administrative Agent, the Paying Agent, the Custodian and the Class B
Revolving Lenders shall have received a fully executed and delivered Funding
Notice together with a Borrowing Base Certificate, evidencing sufficient
Revolving Availability with respect to the requested Revolving Loans, and a
Borrowing Base Report;
(ii)    both before and after making any Revolving Loans requested on such
Credit Date, the Total Utilization of Class A Revolving Commitments shall not
exceed the Class A Borrowing




EAST\148781874.9



--------------------------------------------------------------------------------





Base and the Total Utilization of Class B Revolving Commitments shall not exceed
the Class B Borrowing Base;
(iii) as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, other than those representations and warranties
which are qualified by materiality, in which case, such representation and
warranty shall be true and correct in all respects on and as of that Credit
Date, except, in each case, to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects, or true
and correct in all respects, as the case may be on and as of such earlier date;
(iv)    as of such Credit Date, no event shall have occurred and be continuing
or would result from the consummation of the applicable Credit Extension that
would constitute an Event of Default or a Default;
(v)    the Administrative Agent, the Class B Revolving Lenders and the Paying
Agent shall have received the Borrowing Base Report for the Business Day prior
to the Credit Date which shall be delivered on a pro forma basis for the first
Credit Date hereunder;
(vi)    in accordance with the terms of the Custodial Agreement, Company has
delivered, or caused to be delivered to the Custodian, the Receivable File
related to each Receivable, if any, that is, on such Credit Date, being
transferred and delivered to Company pursuant to the Asset Purchase Agreement,
and the Administrative Agent has received a Collateral Receipt and Exception
Report from the Custodian, which Collateral Receipt and Exception Report is
acceptable to the Administrative Agent in its Permitted Discretion; and
Notwithstanding anything contained herein to the contrary, neither the Paying
Agent nor the Collateral Agent shall be responsible or liable for determining
whether any conditions precedent to making a Loan have been satisfied.
(b)    Notices. Any Funding Notice shall be executed by an Authorized Officer in
a writing delivered to Administrative Agent, the Class B Revolving Lenders and
the Paying Agent.
SECTION 4.
REPRESENTATIONS AND WARRANTIES



In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, Company represents and warrants to
each Agent and Lender, on the Third Amendment Effective Date, and on each Credit
Date and on each Transfer Date following the Third Amendment Effective Date,
that the following statements are true and correct:
4.1    Organization; Requisite Power and Authority; Qualification; Other Names.
Company (a) is duly organized or formed, validly existing and in good standing
under the laws of the State of Delaware, (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Credit Documents to
which it is a party and to carry out the transactions contemplated thereby, and
(c) is qualified to do business and in good standing in every jurisdiction where
its assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and would not reasonably be expected to result in a
Material Adverse Effect. Company does not operate or do business under any
assumed, trade or fictitious name. Company has no Subsidiaries.




EAST\148781874.9



--------------------------------------------------------------------------------





4.2    Capital Stock and Ownership. The Capital Stock of Company has been duly
authorized and validly issued and is fully paid and non‑assessable. As of the
Original Closing Date, there is no existing option, warrant, call, right,
commitment or other agreement to which Company is a party requiring, and there
is no membership interest or other Capital Stock of Company outstanding which
upon conversion or exchange would require, the issuance by Company of any
additional membership interests or other Capital Stock of Company or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of
Company. All membership interests in the Company as of the Third Amendment
Effective Date are owned by Holdings.
4.3    Due Authorization. The execution, delivery and performance of the Credit
Documents to which Company is a party have been duly authorized by all necessary
action of Company.
4.4    No Conflict. The execution, delivery and performance by Company of the
Credit Documents to which it is party and the consummation of the transactions
contemplated by the Credit Documents do not and will not (a) violate in any
material respect any provision of any law or any governmental rule or regulation
applicable to Company, any of the Organizational Documents of Company, or any
order, judgment or decree of any court or other Governmental Authority binding
on Company; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Company; (c) result in or require the creation or imposition of any Lien upon
any of the properties or assets of Company (other than any Liens created under
any of the Credit Documents in favor of Collateral Agent, on behalf of Secured
Parties); or (d) require any approval of stockholders, members or partners or
any approval or consent of any Person under any Contractual Obligation of
Company, except as would not reasonably be expected to result in a Material
Adverse Effect.


4.5    Governmental Consents. The execution, delivery and performance by Company
of the Credit Documents to which Company is a party and the consummation of the
transactions contemplated by the Credit Documents do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to Collateral Agent
for filing and/or recordation, as of the Original Closing Date other than (a)
those that have already been obtained and are in full force and effect, or (b)
any consents or approvals the failure of which to obtain will not have a
Material Adverse Effect.
4.6    Binding Obligation. Each Credit Document to which Company is a party has
been duly executed and delivered by Company and is the legally valid and binding
obligation of Company, enforceable against Company in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.
4.7    Eligible Receivables. Each Receivable that is identified by Company as an
Eligible Receivable in a Borrowing Base Certificate satisfies all of the
criteria set forth in the definition of Eligibility Criteria.
4.8    Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year‑end adjustments.




EAST\148781874.9



--------------------------------------------------------------------------------





4.9    No Material Adverse Effect. Since December 31, 2016, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.
4.10    Adverse Proceedings, etc. There are no Adverse Proceedings (other than
counter claims relating to ordinary course collection actions by or on behalf of
Company) pending against Company that challenges Company’s right or power to
enter into or perform any of its obligations under the Credit Documents to which
it is a party or that would reasonably be expected to result in a Material
Adverse Effect.  Company is not (a) in violation of any applicable laws in any
material respect, or (b) subject to or in default with respect to any judgments,
writs, injunctions, decrees, rules or regulations of any court or any federal,
state, municipal or other Governmental Authority, except as would not reasonably
be expected to result in a Material Adverse Effect.
4.11    Payment of Taxes. Except as otherwise permitted under Section 5.3, all
material tax returns and reports of Company required to be filed by it have been
timely filed, and all material taxes shown on such tax returns to be due and
payable and all assessments, fees and other governmental charges upon Company
and upon its properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. Company
knows of no proposed tax assessment against Company which is not being actively
contested by Company in good faith and by appropriate proceedings; provided,
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.
4.12    Title to Assets. Company has no fee, leasehold or other property
interests in any real property assets. Company has good and valid title to all
of its assets reflected in the most recent financial statements delivered
pursuant to Section 5.1. Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens. All Liens purported to be
created in any Collateral pursuant to any Collateral Document in favor of
Collateral Agent are First Priority Liens.
4.13    No Indebtedness. Company has no Indebtedness, other than Indebtedness
incurred under (or contemplated by) the terms of this Agreement or otherwise
permitted hereunder.
4.14    No Defaults. Company is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
of its Contractual Obligations, and no condition exists which, with the giving
of notice or the lapse of time or both, could constitute such a default, except
where the consequences, direct or indirect, of such default or defaults, if any,
would not reasonably be expected to result in a Material Adverse Effect.
4.15    Material Contracts. Company is not a party to any Material Contracts.
4.16    Government Contracts. Company is not a party to any contract or
agreement with any Governmental Authority, and the Pledged Receivables are not
subject to the Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any
similar state or local law.
4.17    Governmental Regulation. Company is not subject to regulation under the
Public Utility Holding Company Act of 2005, the Federal Power Act or the
Investment Company Act of 1940 (without reliance on the exemptions provided
under Sections 3(c)(1) or 3(c)(7) thereof) or under any other federal or state
statute or regulation which may limit its ability to incur Indebtedness or which
may otherwise render all or any portion of the Obligations unenforceable.
Company is not a “registered investment company” or




EAST\148781874.9



--------------------------------------------------------------------------------





a company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.
4.18    Margin Stock. Company is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the
Revolving Loans made to Company will be used to purchase or carry any such
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such Margin Stock or for any purpose that violates, or is
inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.
4.19    Employee Benefit Plans. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Company does not maintain or contribute to
any Employee Benefit Plan.
4.20    Solvency; Fraudulent Conveyance. Company is and, upon the incurrence of
any Credit Extension by Company on any date on which this representation and
warranty is made, will be, Solvent. Company is not transferring any Collateral
with any intent to hinder, delay or defraud any of its creditors. Company shall
not use the proceeds from the transactions contemplated by this Agreement to
give preference to any class of creditors. Company has given fair consideration
and reasonably equivalent value in exchange for the sale of the Receivables by
Holdings under the Asset Purchase Agreement.
4.21    Compliance with Statutes, etc. Company is in compliance in all material
respects with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property, except as would
not reasonably be expected to result in a Material Adverse Effect.
4.22    Matters Pertaining to Related Agreements.
(a)    Delivery. Company has delivered, or caused to be delivered, to each Agent
and each Lender complete and correct copies of (i) each Related Agreement and of
all exhibits and schedules thereto as of the Original Closing Date, and (ii)
copies of any material amendment, restatement, supplement or other modification
to or waiver of each Related Agreement entered into after the Original Closing
Date.
(b)    The Asset Purchase Agreement creates a valid transfer and assignment to
Company of all right, title and interest of Holdings in and to all Pledged
Receivables and all Related Security conveyed to Company thereunder and Company
has a First Priority perfected security interest therein. Company has given
reasonably equivalent value to Holdings in consideration for the transfer to
Company by Holdings of the Pledged Receivables and Related Security pursuant to
the Asset Purchase Agreement.
(c)    Each Receivables Program Agreement creates a valid transfer and
assignment to Holdings of all right, title and interest of the Receivables
Account Bank in and to all Receivables and Related Security conveyed or
purported to be conveyed to Holdings thereunder. Holdings has given reasonably
equivalent value to the Receivables Account Bank in consideration for the
transfer to Holdings by the Receivables Account Bank of the Receivables and
Related Security pursuant to the applicable Receivables Program Agreement.
4.23    Disclosure. No documents, certificates, written statements or other
written information furnished to Lenders by or on behalf of Holdings or Company
for use in connection with the transactions contemplated hereby, taken as a
whole, contains any untrue statement of a material fact, or taken as a whole,




EAST\148781874.9



--------------------------------------------------------------------------------





omits to state a material fact (known to Holdings or Company, in the case of any
document not furnished by either of them) necessary in order to make the
statements contained therein not misleading in light of the circumstances in
which the same were made, provided, that, projections and pro forma financial
information contained in such materials were prepared based upon good faith
estimates and assumptions believed by the preparer thereof to be reasonable at
the time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected results
and such differences may be material.
4.24    Patriot Act. To the extent applicable, Company and Holdings are in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto, and
(b) Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”). No part
of the proceeds of the Revolving Loans will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended to the date hereof and from time to time
hereafter, and any successor statute.
4.25    Remittance of Collections.
Company represents and warrants that each remittance of Collections by it
hereunder to any Agent or any Lender hereunder will have been (a) in payment of
a debt incurred by Company in the ordinary course of business or financial
affairs of Company and (b) made in the ordinary course of business or financial
affairs.
4.26    Tax Status.
(a)Company is, and shall at all relevant times continue to be, a “disregarded
entity” within the meaning of U.S. Treasury Regulation § 301.7701-3.


(b)Company is not and will not at any relevant time become an association (or a
publicly traded partnership) taxable as a corporation for U.S. federal income
tax purposes.


SECTION 5.AFFIRMATIVE COVENANTS


Company covenants and agrees that until the Termination Date, Company shall
perform (or cause to be performed, as applicable) all covenants in this
Section 5.
5.1    Financial Statements and Other Reports. Unless otherwise provided below,
Company or its designee will deliver to each Agent and each Lender:
(a)    Quarterly Financial Statements. Promptly after becoming available, and in
any event within forty-five (45) days after the end of each Fiscal Quarter
(other than the fourth Fiscal Quarter) of each Fiscal Year, the consolidated
balance sheet of Holdings as at the end of such Fiscal Quarter and the related
consolidated statements of income, stockholders’ equity and cash flows of
Holdings for such Fiscal Quarter and for the period from the beginning of the
then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year, all in reasonable detail, together with a
Financial Officer Certification with respect thereto;




EAST\148781874.9



--------------------------------------------------------------------------------





(b)    Annual Financial Statements. Promptly after becoming available, and in
any event within ninety (90) days after the end of each Fiscal Year, (i) the
consolidated balance sheets of Holdings as at the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows of Holdings for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail, together with a Financial Officer Certification with respect
thereto; and (ii) with respect to such consolidated financial statements a
report thereon of Ernst & Young LLP or other independent certified public
accountants of recognized national standing as to going concern and scope of
audit, and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of
Holdings as at the dates indicated and the results of their operations and their
cash flows for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except as otherwise disclosed in such financial
statements) and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards);
(c)    Compliance Certificates. Together with each delivery of financial
statements of Holdings pursuant to Sections 5.1(a) and 5.1(b), a duly executed
and completed Compliance Certificate;
(d)    Statements of Reconciliation after Change in Accounting Principles. If,
as a result of any change in accounting principles and policies from those used
in the preparation of the Historical Financial Statements, the consolidated
financial statements of (i) Holdings and (ii) Company delivered pursuant to
Section 5.1(a) or 5.1(b) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to
Administrative Agent;
(e)    Public Reporting. The obligations in Sections 5.1(a) and (b) may be
satisfied by furnishing, at the option of Holdings, the applicable financial
statements as described above or an Annual Report on Form 10-K or Quarterly
Report on Form 10-Q for Holdings for any Fiscal Year, as filed with the U.S.
Securities and Exchange Commission.
(f)    Collateral Reporting.
(i)    On each Monthly Reporting Date, with each Funding Notice, and at such
other times as any Agent or Lender shall request in its Permitted Discretion, a
Borrowing Base Certificate (calculated as of the close of business of the
previous Monthly Period or as of a date no later than three (3) Business Days
prior to such request), together with a reconciliation to the most recently
delivered Borrowing Base Certificate and Borrowing Base Report, in form and
substance reasonably satisfactory to Administrative Agent. Each Borrowing Base
Certificate delivered to Administrative Agent, the Class B Revolving Lenders and
Paying Agent shall bear a signed statement by an Authorized Officer certifying
the accuracy and completeness in all material respects of all information
included therein. The execution and delivery of a Borrowing Base Certificate
shall in each instance constitute a representation and warranty by Company to
Administrative Agent, the Class B Revolving Lenders and Paying Agent that each
Receivable included therein as an “Eligible Receivable” is, in fact, an Eligible
Receivable. For avoidance of doubt, and without derogation of the Company’s
obligations hereunder, in the event any request for a Revolving Loan, or a
Borrowing Base Certificate or other information required by this Section 5.1(f)
is delivered to Administrative Agent, the Class B Revolving Lenders and Paying
Agent by Company electronically or otherwise without signature, such request, or
such Borrowing Base Certificate or other information shall, upon such delivery,
be deemed to be signed and certified on behalf of Company by an Authorized
Officer and constitute a




EAST\148781874.9



--------------------------------------------------------------------------------





representation to Administrative Agent, the Class B Revolving Lenders and Paying
Agent as to the authenticity thereof. The Administrative Agent shall have the
right to review and adjust any such calculation of the Borrowing Base to reflect
exclusions from Eligible Receivables or such other matters as are necessary to
determine the Borrowing Base, but in each case only to the extent the
Administrative Agent is expressly provided such discretion by this Agreement.
(ii)    On each Monthly Reporting Date, the Master Record and the Monthly
Servicing Report to Administrative Agent, the Class B Revolving Lenders and
Paying Agent on the terms and conditions set forth in the Servicing Agreement.
(g)    Notice of Default. Promptly, and in any event within two (2) Business
Days, upon an Authorized Officer of Company obtaining knowledge (i) of any
condition or event that constitutes a Default or an Event of Default or that
notice has been given to Holdings or Company with respect thereto; (ii) that any
Person has given any notice to Holdings or Company or taken any other action
with respect to any event or condition set forth in Section 7.1(b); (iii) that a
breach of any Portfolio Performance Covenant shall have occurred; or (iv) of the
occurrence of any event or change that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect, a certificate of its
Authorized Officers specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, default, event
or condition, and what action Holdings or Company, as applicable, has taken, is
taking and proposes to take with respect thereto;
(h)    Notice of Litigation. Promptly upon any Authorized Officer of Company
obtaining knowledge of an Adverse Proceeding that is reasonably likely to have a
Material Adverse Effect, written notice thereof together with such other
information as may be reasonably available to Company or Holdings to enable
Lenders and their counsel to evaluate such matters;
(i)    ERISA. (i) Promptly upon any Authorized Officer of Company becoming aware
of the occurrence of or forthcoming occurrence of any ERISA Event, a written
notice specifying the nature thereof, what action Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates has taken, is taking or
proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto; and (ii) with reasonable promptness, copies of (1) each
Schedule SB (Actuarial Information) to the annual report (Form 5500 Series)
filed by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates with the Internal Revenue Service with respect to each affected
Pension Plan; (2) all notices received by Holdings, any of its Subsidiaries or
any of their respective ERISA Affiliates from a Multiemployer Plan sponsor
concerning an ERISA Event; and (3) copies of such other documents or
governmental reports or filings relating to any affected Employee Benefit Plan
of Holdings or any of its Subsidiaries thereof, or, with respect to any affected
Pension Plan or affected Multiemployer Plan, any of their respective ERISA
Affiliates (with respect to an affected Multiemployer Plan, to the extent that
Holdings or the Subsidiary or ERISA Affiliate, as applicable, has rights to
access such documents, reports or filings), as any Agent or Lender shall
reasonably request;
(j)    Information Regarding Collateral. Prior written notice to Collateral
Agent and Administrative Agent of any change (i) in Company’s corporate name,
(ii) in Company’s identity, corporate structure or jurisdiction of organization,
or (iii) in Company’s Federal Taxpayer Identification Number. Company agrees not
to effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral and for the
Collateral at all times following such change to have a valid, legal and
perfected security interest as contemplated in the Collateral Documents;




EAST\148781874.9



--------------------------------------------------------------------------------





(k)    Other Information.
(i)    not later than Friday of each week (or if such day is not a Business Day,
the immediately preceding Business Day) in which a Borrowing Base Report has not
otherwise been delivered hereunder, a Borrowing Base Report; and
(ii)    such material information and data with respect to Holdings or any of
its Subsidiaries as from time to time may be reasonably requested by any Agent
or Lender, in each case, which relate to Company’s or Holdings’ financial or
business condition or the Collateral.
5.2    Existence. Except as otherwise permitted under Section 6.8, Company will
at all times preserve and keep in full force and effect its existence and all
rights and franchises, licenses and permits material to its business.
5.3    Payment of Taxes and Claims. Company will pay all material Taxes imposed
upon it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, no such Tax or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (a) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim. Company will not file or consent to the filing of any
consolidated income tax return with any Person (other than Holdings or any of
its Subsidiaries). In addition, Company agrees to pay to the relevant
Governmental Authority in accordance with applicable law any current or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies (including, without limitation, mortgage recording taxes,
transfer taxes and similar fees) imposed by any Governmental Authority that
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement or any Credit
Document.
5.4    Insurance. Company shall cause Holdings to maintain or cause to be
maintained, with financially sound and reputable insurers, (a) all insurance
required to be maintained under the Servicing Agreement, (b) business
interruption insurance reasonably satisfactory to Administrative Agent, and
(c) casualty insurance, such public liability insurance, third party property
damage insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Holdings and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self‑insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Each Agent and Lender hereby agrees and acknowledges that the insurance
maintained by Holdings on the Original Closing Date satisfies the requirements
set forth in this Section 5.4.
5.5    Inspections; Compliance Audits.
(a)    At any time during the existence of an Event of Default, and otherwise
not more than one (1) time during the 2017 Fiscal Year nor more than two (2)
times per other Fiscal Year, Company will, upon reasonable advance notice by the
Administrative Agent, permit or cause to be permitted, as applicable, one or
more authorized representatives designated by the Administrative Agent and the
Class B Revolving Lenders to visit and inspect (a “Compliance Review”) during
normal working hours any of the properties of Company or Holdings to (i)
inspect, copy and take extracts from relevant financial and accounting records,




EAST\148781874.9



--------------------------------------------------------------------------------





and to discuss its affairs, finances and accounts with any Person, including,
without limitation, employees of Company or Holdings and independent public
accountants and (ii) verify the compliance by Company or Holdings with the
Credit Agreement, the other Credit Documents and/or the Underwriting Policies,
as applicable; provided, that Company shall not be obligated to pay more than
$100,000 in the aggregate during any Fiscal Year in connection with any
Compliance Review and inspection pursuant to Section 2.4 of the Custodial
Agreement; provided, further that such expense reimbursement limitation shall
not apply to a Compliance Review conducted during the existence of an Event of
Default. In connection with any such Compliance Review, Company will permit any
authorized representatives designated by the Administrative Agent and the Class
B Revolving Lenders to review Company’s form of Receivable Agreements,
Underwriting Policies, information processes and controls, and compliance
practices and procedures (“Materials”). Such authorized representatives may make
written recommendations regarding Company’s compliance with applicable
Requirements of Law, and Company shall consult in good faith with the
Administrative Agent and the Class B Revolving Lenders regarding such
recommendations. The Administrative Agent and the Class B Revolving Lenders
agree to use a single independent certified public accountants or other
third-party provider in connection with any Compliance Review pursuant to this
Section 5.5 and the results of such review will be provided to the
Administrative Agent and the Class B Revolving Lenders.
(b)    If the Administrative Agent engages any independent certified public
accountants or other third-party provider to prepare any report in connection
with the Compliance Review, the Administrative Agent shall make such report
available to any Lender, upon request, provided, that delivery of any such
report may be conditioned on prior receipt by such independent certified public
accountants or other third party provider of the acknowledgements and agreements
that such independent certified public accountants or third party provider
customarily requires of recipients of reports of that kind.
(c)    In connection with a Compliance Review, the Administrative Agent or its
designee may contact a Receivables Obligor as reasonably necessary to perform
such inspection or Compliance Review, as the case may be, provided, however,
such contact shall be made in the name of, and in cooperation with, Holdings and
Company.
5.6    Compliance with Laws. Company shall, and shall cause Holdings to, comply
with the Requirements of Law, noncompliance with which could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
5.7    Separateness. The Company shall at all times comply with the separateness
covenants set forth in the Company’s Limited Liability Company Agreement.
5.8    Further Assurances. At any time or from time to time upon the request of
any Agent or Lender, Company will, at its expense, promptly execute, acknowledge
and deliver such further documents and do such other acts and things as such
Agent or Lender may reasonably request in order to effect fully the purposes of
the Credit Documents, including providing Lenders with any information
reasonably requested pursuant to Section 9.21. In furtherance and not in
limitation of the foregoing, Company shall take such actions as the
Administrative Agent may reasonably request from time to time to ensure that the
Obligations are secured by substantially all of the assets of Company.
5.9    Communication with Accountants.
(a)At any time during the existence of an Event of Default, Company authorizes
Administrative Agent to communicate directly with Company’s independent
certified public accountants and authorizes and shall instruct such accountants
to communicate directly with Administrative Agent and




EAST\148781874.9



--------------------------------------------------------------------------------





authorizes such accountants to (and, upon Administrative Agent’s request
therefor (at the request of any Agent), shall request that such accountants)
communicate to Administrative Agent information relating to Company with respect
to the business, results of operations and financial condition of Company
(including the delivery of audit drafts and letters to management), provided
that advance notice of such communication is given to Company, and Company is
given a reasonable opportunity to cause an officer to be present during any such
communication.


(b)If the independent certified public accountants report delivered in
connection with Section 5.1(b) is qualified, then the Company authorizes the
Administrative Agent to communicate directly with the Company’s independent
certified public accountants with respect to such qualification, provided that
advance notice of such communication is given to the Company, and the Company is
given a reasonable opportunity to cause an officer to be present during any such
communication.
(c)The failure of the Company to be present during any communication permitted
under Section 5.9(a) and/or Section 5.9(b) after the Company has been given a
reasonable opportunity to cause an officer to be present shall in no way impair
the rights of the Administrative Agent under Section 5.9(a) and/or Section
5.9(b).


5.10    Acquisition of Receivables from Holdings. With respect to each Pledged
Receivable, Company shall (a) acquire such Receivable pursuant to and in
accordance with the terms of the Asset Purchase Agreement, (b) take all actions
necessary to perfect, protect and more fully evidence Company’s ownership of
such Receivable, including, without limitation, executing or causing to be
executed (or filing or causing to be filed) such other instruments or notices as
may be necessary or appropriate and (c) take all additional action that the
Administrative Agent may reasonably request to perfect, protect and more fully
evidence the respective interests of Company, the Agents and the Lenders.
5.11    Class B Revolving Lenders Information Rights. Company shall provide to
the Class B Revolving Lenders (a) substantially contemporaneously with its
provision to the Administrative Agent any written information required to be
provided to the Administrative Agent under any Credit Document, and (b) prompt
written notice of (i) any Event of Default under this Agreement and (ii) any
written waiver or consent provided under, or any amendment of, any Credit
Document.
SECTION 6.
NEGATIVE COVENANTS



Company covenants and agrees that, until the Termination Date, Company shall
perform (or cause to be performed, as applicable) all covenants in this
Section 6.
6.1    Indebtedness. Company shall not directly or indirectly, create, incur,
assume or guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness, except the Obligations.
6.2    Liens. Company shall not directly or indirectly, create, incur, assume or
permit to exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Company, whether now owned or hereafter acquired, or any income
or profits therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Lien with respect
to any such property, asset, income or profits under the UCC of any State or
under any similar recording or notice statute, except Liens in favor of
Collateral Agent for the benefit of Secured Parties granted pursuant to any
Credit Document.
6.3    Equitable Lien. If Company shall create or assume any Lien upon any of
its properties or assets, whether now owned or hereafter acquired, other than
Liens created under the Credit Documents, it




EAST\148781874.9



--------------------------------------------------------------------------------





shall make or cause to be made effective provisions whereby the Obligations will
be secured by such Lien equally and ratably with any and all other Indebtedness
secured thereby as long as any such Indebtedness shall be so secured; provided,
notwithstanding the foregoing, this covenant shall not be construed as a consent
by Requisite Lenders to the creation or assumption of any such Lien not
otherwise permitted hereby.
6.4    No Further Negative Pledges. Except pursuant to the Credit Documents
Company shall not enter into any Contractual Obligation prohibiting the creation
or assumption of any Lien upon any of its properties or assets, whether now
owned or hereafter acquired.
6.5    Restricted Junior Payments. Company shall not through any manner or means
or through any other Person to, directly or indirectly, declare, order, pay,
make or set apart, or agree to declare, order, pay, make or set apart, any sum
for any Restricted Junior Payment except that, Restricted Junior Payments may be
made by Company from time to time with respect to any amounts distributed to
Company (a) in accordance with Section 2.12(a)(xi) or (b) from and after the
occurrence and during the continuation of an Event of Default, in accordance
with Section 2.12(b)(viii) only. Notwithstanding anything herein to the
contrary, on any Credit Date with respect to a Credit Extension of a Class B
Revolving Loan, Company may without further action on the part of Company
distribute the proceeds of such Class B Revolving Loan to Holdings so long as no
Class B Borrowing Base Deficiency or Class A Borrowing Base Deficiency has
occurred or would result therefrom (a “Borrower Distribution”).
6.6    Subsidiaries. Company shall not form, create, organize, incorporate or
otherwise have any Subsidiaries.
6.7    Investments. Company shall not, directly or indirectly, make or own any
Investment in any Person, including without limitation any Joint Venture, except
Investments in Cash, Permitted Investments and Receivables (and property
received from time to time in connection with the workout or insolvency of any
Receivables Obligor), and Permitted Investments in the Controlled Accounts.
6.8    Fundamental Changes; Disposition of Assets; Acquisitions. Company shall
not enter into any transaction of merger or consolidation, or liquidate, wind‑up
or dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub lease (as lessor or sublessor), exchange, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any part of
its business, assets or property of any kind whatsoever, whether real, personal
or mixed and whether tangible or intangible, whether now owned or hereafter
acquired (other than, provided no Event of Default pursuant to Section 7.1(a),
7.1(g), 7.1(h) or 7.1(p) has occurred and is continuing, Permitted Asset Sales,
provided, that Permitted Asset Sales under clause (d) of the definition thereof
shall be permitted at all times subject to receipt of the consent required
therein), or acquire by purchase or otherwise (other than acquisitions of
Eligible Receivables, or Permitted Investments in a Controlled Account (and
property received from time to time in connection with the workout or insolvency
of any Receivables Obligor)) the business, property or fixed assets of, or stock
or other evidence of beneficial ownership of, any Person or any division or line
of business or other business unit of any Person.
6.9    Sales and Lease-Backs. Company shall not, directly or indirectly, become
or remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which Company (a) has sold or transferred or is to sell or
to transfer to any other Person, or (b) intends to use for substantially the
same purpose as any other property which has been or is to be sold or
transferred by Company to any Person in connection with such lease.
6.10    Transactions with Shareholders and Affiliates. Company shall not,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of ten percent (10%) or more of any class of Capital
Stock




EAST\148781874.9



--------------------------------------------------------------------------------





of Holdings or any of its Subsidiaries or with any Affiliate of Holdings or of
any such holder other than the transactions contemplated or permitted by the
Credit Documents and the Related Agreements.
6.11    Conduct of Business. From and after the Original Closing Date, Company
shall not engage in any business other than the businesses engaged in by Company
on the Original Closing Date.
6.12    Fiscal Year. Company shall not change its Fiscal Year‑end from December
31st.
6.13    Servicer; Backup Servicer; Custodian. Company shall use its commercially
reasonable efforts to cause Servicer, the Backup Servicer and the Custodian
respectively, to comply at all times with the applicable terms of the Servicing
Agreement, the Backup Servicing Agreement and the Custodial Agreement
respectively. The Company may not (i) terminate, remove, replace Servicer,
Backup Servicer or the Custodian or (ii) subcontract out any portion of the
servicing or permit third party servicing other than the Backup Servicer,
except, in each case, as expressly set forth in the applicable Credit Document
and subject to satisfaction of the related requirements therein. The
Administrative Agent may not terminate, remove, replace Servicer, Backup
Servicer or the Custodian except as expressly set forth in the applicable Credit
Document and subject to satisfaction of the related requirements therein.
6.14    Acquisitions of Receivables. Company may not acquire Receivables from
any Person other than Holdings pursuant to the Asset Purchase Agreement.
6.15    Independent Manager. Company shall not fail at any time to have at least
one independent manager (an “Independent Manager”) who:
(a)    is provided by a nationally recognized provider of independent directors;
(b)    is not and has not been employed by Company or Holdings or any of their
respective Subsidiaries or Affiliates as an officer, director, partner, manager,
member (other than as a special member in the case of single member Delaware
limited liability companies), employee, attorney or counsel of, Company or
Holdings or any of their respective Affiliates within the five years immediately
prior to such individual’s appointment as an Independent Manager, provided that
this paragraph (b) shall not apply to any person who serves as an independent
director or an independent manager for any Affiliate of any of Company or
Holdings;
(c)    is not, and has not been within the five years immediately prior to such
individual’s appointment as an Independent Manager, a customer or creditor of,
or supplier to, Company or Holdings or any of their respective Affiliates who
derives any of its purchases or revenue from its activities with Company or
Holdings or any of their respective Affiliates thereof (other than a de minimis
amount);
(d)    is not, and has not been within the five years immediately prior to such
individual’s appointment as an Independent Manager, a person who controls or is
under common control with any Person described by clause (b) or (c) above;
(e)    does not have, and has not had within the five years immediately prior to
such individual’s appointment as an Independent Manager, a personal services
contract with Company or Holdings or any of their respective Subsidiaries or
Affiliates, from which fees and other compensation received by the person
pursuant to such personal services contract would exceed 5% of his or her gross
revenues during the preceding calendar year;
(f)    is not affiliated with a tax-exempt entity that receives, or has received
within the five years prior to such appointment as an Independent Manager,
contributions from Company or Holdings or




EAST\148781874.9



--------------------------------------------------------------------------------





any of their respective Subsidiaries or Affiliates, in excess of the lesser of
(i) 3% of the consolidated gross revenues of Holdings and its Subsidiaries
during such fiscal year and (ii) 5% of the contributions received by the
tax-exempt entity during such fiscal year;
(g)    is not and has not been a shareholder (or other equity owner) of any of
Company or Holdings or any of their respective Affiliates within the five years
immediately prior to such individual’s appointment as an Independent Manager;
(h)    is not a member of the immediate family of any Person described by clause
(b) through (g) above;
(i)    is not, and was not within the five years prior to such appointment as an
Independent Manager, a financial institution to which Company or Holdings or any
of their respective Subsidiaries or Affiliates owes outstanding Indebtedness for
borrowed money in a sum exceeding more than 5% of Holdings’ total consolidated
assets;
(j)    has prior experience as an independent director or manager for a
corporation or limited liability company whose charter documents required the
unanimous consent of all independent directors thereof before such corporation
or limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy; and
(k)    has at least three (3) years of employment experience with one or more
entities that provide, in the ordinary course of their respective businesses,
advisory, management or placement services to issuers of securitization or
structured finance instruments, agreements or securities.
Upon Company learning of the death or incapacity of an Independent Manager,
Company shall have ten (10) Business Days following such death or incapacity to
appoint a replacement Independent Manager. Any replacement of an Independent
Manager will be permitted only upon (a) two (2) Business Days’ prior written
notice to each Agent and Lender, (b) Company’s certification that any
replacement manager will satisfy the criteria set forth in clauses (a)-(i) of
this Section 6.15 and (c) the Administrative Agent’ written consent to the
appointment of such replacement manager. For the avoidance of doubt, other than
in the event of the death or incapacity of an Independent Manager, Company shall
at all times have an Independent Manager and may not terminate any Independent
Manager without the prior written consent of the Administrative Agent, which
consent the Administrative Agent may withhold in its sole discretion.
6.16    Organizational Agreements. Except as otherwise expressly permitted by
other provisions of this Agreement or any other Credit Document, Company shall
not (a) amend, restate, supplement or modify, or permit any amendment,
restatement, supplement or modification to, its Organizational Documents,
without obtaining the prior written consent of the Requisite Lenders to such
amendment, restatement, supplement or modification, as the case may be; (b)
agree to any termination, amendment, restatement, supplement or other
modification to, or waiver of, or permit any termination, amendment,
restatement, supplement or other modification to, or waivers of, any of the
provisions of any Credit Document without the prior written consent of the
Requisite Lenders; or (c) amend, restate, supplement or modify in any material
respect, or permit any amendments, restatements, supplements or modifications in
any material respect, to any Receivables Program Agreement in a manner that
could reasonably be expected to be materially adverse to the Lenders.
6.17    Changes in Underwriting or Other Policies. Company shall provide the
Administrative Agent and the Requisite Class B Revolving Lenders (collectively,
the “Notice Parties”) with prior written notice of any change or modification to
the Underwriting Policies that would reasonably be expected to be




EAST\148781874.9



--------------------------------------------------------------------------------





adverse to the Lenders. Without the prior consent of the Administrative Agent
and the Requisite Class B Revolving Lenders, such consent not to be unreasonably
withheld, conditioned or delayed (with any such consent being deemed to be
automatically granted by the Administrative Agent and the Requisite Class B
Revolving Lenders on the fifteenth (15th) calendar day after the Administrative
Agent and the Requisite Class B Revolving Lenders confirms receipt of notice of
the applicable change unless the Administrative Agent or the Requisite Class B
Revolving Lenders shall have notified the Company in writing that the requested
consent is not being provided and its rationale therefor), the Company shall not
agree to, and shall cause Holdings not to, (a) make any change to (i) the forms
of Business Loan and Security Agreement, Business Loan and Security Agreement
Supplement and Loan Summary used to originate Receivables from the form provided
to the Administrative Agent prior to the Third Amendment Effective Date, or (ii)
the form of Authorization Agreement for Direct Deposit (ACH Credit) and Direct
Payments (ACH Debit) used in connection with the origination of Loans in
substantially the form provided to the Administrative Agent on or prior to the
Third Amendment Effective Date that, in any such case, would reasonably be
expected to result in an Adverse Effect, or (b) make any change to the
Underwriting Policies that would reasonably be expected to be materially adverse
to the Lenders (provided, that any change to the Underwriting Policies which (A)
has the effect of modifying the Eligibility Criteria or (B) changes the
calculation of the Class A Borrowing Base and the Class B Borrowing Base shall
be deemed to be materially adverse to the Lenders for purposes of this Section
6.17).
6.18    Receivable Program Agreements. The Company shall (a) perform and comply
with its obligations under the Receivables Program Agreements and (b) enforce
the rights and remedies afforded to it against the Receivables Account Bank
under the Receivables Program Agreements, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
an Adverse Effect.
SECTION 7.
EVENTS OF DEFAULT



7.1    Events of Default. If any one or more of the following conditions or
events shall occur.
(a)    Failure to Make Payments When Due. Other than with respect to a Borrowing
Base Deficiency, failure by Company to pay (i) when due, the principal on any
Revolving Loan whether at stated maturity, by acceleration or otherwise; (ii)
within two (2) Business Days after its due date, any interest on any Revolving
Loan or any fee due hereunder; (iii) within thirty (30) days after its due date,
any other amount due hereunder; or (iv) the amounts required to be paid pursuant
to Section 2.8 on or before the Revolving Commitment Termination Date; or
(b)    Default in Other Agreements.
(i)    Failure of Company to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 7.1(a)), in each case beyond the grace
period, if any, provided therefor; or (ii) breach or default by Company with
respect to any other material term of (1) one or more items of Indebtedness
referred to in clause (i) above, or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace period, if any, provided therefore, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be;
(ii)    (A) Failure of Holdings or any Domestic Subsidiary of Holdings (other
than Company) to pay when due any principal of or interest on or any other
amount payable in respect of




EAST\148781874.9



--------------------------------------------------------------------------------





one or more items of Indebtedness for borrowed money with a principal amount in
excess of $1,000,000, in each case beyond the grace period, if any, provided
therefor; or (B) breach or default by Holdings or any Domestic Subsidiary of
Holdings (other than Company) with respect to any other material term of (1) one
or more items of Indebtedness for borrowed money with a principal amount in
excess of $1,000,000, or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness for borrowed money, and, in
each case described in this clause (B), such failure, breach or default, as the
case may be, results in the acceleration of amounts owed thereunder, provided
that any such failure, breach or default, as the case may be, and acceleration,
if applicable, shall constitute an Event of Default hereunder only after the
Administrative Agent shall have provided written notice to Company that such
failure, breach or default constitutes an Event of Default hereunder; or
(c)    Breach of Certain Covenants. Failure of Company to perform or comply with
any term or condition contained in Section 2.3, Section 2.11, Section 5.1(g),
Section 5.1(h), Section 5.1(j), Section 5.2, Section 5.7 or Section 6, or
failure to distribute Collections in accordance with Section 2.12; or
(d)    Breach of Representations, etc. Any representation or warranty,
certification or other statement made or deemed made by Company or Holdings (or
Holdings as Servicer) in any Credit Document or in any statement or certificate
at any time given by Company or Holdings (or Holdings as Servicer) in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect, other than any representation, warranty, certification
or other statement which is qualified by materiality or “Material Adverse
Effect”, in which case, such representation, warranty, certification or other
statement shall be true and correct in all respects, in each case, as of the
date made or deemed made and such default shall not have been remedied or waived
within thirty (30) days after the earlier of (i) an Authorized Officer of
Company or Holdings becoming aware of such default, or (ii) receipt by Company
of notice from any Agent or Lender of such default; or
(e)    Other Defaults Under Credit Documents. Company or Holdings shall default
in the performance of or compliance with any term contained herein or any of the
other Credit Documents other than any such term referred to in any other Section
of this Section 7.1 and such default shall not have been remedied or waived
within thirty (30) days (or, in the case of a default under (A) Section 5.1(f),
five (5) Business Days or (B) Section 5.1(k)(i), two (2) Business Days) after
the earlier of (i) an Authorized Officer of Company or Holdings becoming aware
of such default, or (ii) receipt by Company or Holdings of notice from
Administrative Agent or any Lender of such default; or
(f)    Breach of Portfolio Performance Covenants. A breach of any Portfolio
Performance Covenant shall have occurred and the Administrative Agent shall have
provided written notice to the Company that an Event of Default under this
Section 7.1(f) has occurred and is continuing; or
(g)    Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Company or Holdings in an involuntary case under the Bankruptcy Code or under
any other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against Company or Holdings under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Company or Holdings, or
over all or a substantial part of its respective property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of Company




EAST\148781874.9



--------------------------------------------------------------------------------





or Holdings for all or a substantial part of its respective property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of Company or Holdings, and any
such event described in this clause (ii) shall continue for sixty (60) days
without having been dismissed, bonded or discharged; or
(h)    Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Company or
Holdings shall have an order for relief entered with respect to it or shall
commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its respective
property; or Company or Holdings shall make any assignment for the benefit of
creditors; or (ii) Company or Holdings shall be unable, or shall fail generally,
or shall admit in writing its inability, to pay its debts as such debts become
due; or the board of directors (or similar governing body) of Company or
Holdings (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 7.1(g); or
(i)    Judgments and Attachments.
(i)    Any money judgment, writ or warrant of attachment or similar process (to
the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against Company or any of its assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of thirty (30) days; or
(ii)    Any money judgment, writ or warrant of attachment or similar process
involving (i) in any individual case an amount in excess of $2,000,000 or (ii)
in the aggregate at any time an amount in excess of $5,000,000 (in either case
to the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against Holdings (or Holdings as Servicer) or any of its assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of sixty (60)
days; or
(iii)    Any tax lien or lien of the PBGC shall be entered or filed against
Company or Holdings (involving, with respect to Holdings only, an amount in
excess of $1,000,000) or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of ten (10) days;
(j)    Dissolution. Any order, judgment or decree shall be entered against
Company or Holdings decreeing the dissolution or split up of Company or
Holdings, as the case may be, and such order shall remain undischarged or
unstayed for a period in excess of thirty (30) days; or
(k)    Employee Benefit Plans. (i) There shall occur one or more ERISA Events
which individually or in the aggregate results in or might reasonably be
expected to result in a Material Adverse Effect during the term hereof or result
in a Lien being imposed on the Collateral; or (ii) Company shall establish or
contribute to any Employee Benefit Plan; or
(l)    Change of Control. A Change of Control shall occur; or
(m)    Collateral Documents and other Credit Documents. Company or Holdings
shall contest the validity or enforceability of any Credit Document in writing
or deny in writing that it has any further




EAST\148781874.9



--------------------------------------------------------------------------------





liability, including with respect to future advances by Lenders, under any
Credit Document to which it is a party; or
(n)    Servicing Agreement. A Servicer Default shall have occurred and be
continuing; or
(o)    Backup Servicer Default. The Backup Servicing Agreement shall terminate
for any reason and, provided that the Administrative Agent shall have used
commercially reasonable efforts to timely engage a replacement Backup Servicer
following such termination, within ninety (90) days of such termination no
replacement agreement with an alternative backup servicer shall be effective; or
(p)    Borrowing Base Deficiency; Repurchase Failure. (i) Failure by Company to
cure any Borrowing Base Deficiency within two (2) Business Days after the due
date thereof, or (ii) failure of Holdings to repurchase any Receivable as and
when required under the Asset Purchase Agreement; or
(q)    Collateral Documents and other Credit Documents. At any time after the
execution and delivery thereof, (i) this Agreement or any Collateral Document
ceases to be in full force and effect (other than in accordance with its terms)
or shall be declared null and void by a court of competent jurisdiction or the
enforceability thereof shall be impaired in any material respect, or the
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document (in each case, other
than (A) by reason of a release of Collateral in accordance with the terms
hereof or thereof or (B) the satisfaction in full of the Obligations and any
other amount due hereunder or any other Credit Document in accordance with the
terms hereof); or (ii) any of the Credit Documents for any reason, other than
the satisfaction in full of all Obligations and any other amount due hereunder
or any other Credit Document (other than contingent indemnification obligations
for which demand has not been made), shall cease to be in full force and effect
(other than in accordance with its terms) or shall be declared to be null and
void by a court of competent jurisdiction or a party thereto, as the case may
be, or Holdings shall repudiate its obligations thereunder or shall contest the
validity or enforceability of any Credit Document in writing; or
(r)    Breach of Financial Covenants. A breach of any Financial Covenant shall
have occurred; or
(s)    Investment Company Act. Holdings or Company become subject to any federal
or state statute or regulation which may render all or any portion of the
Obligations unenforceable, or Company becomes a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940;
THEN, upon the occurrence of any Event of Default, the Administrative Agent may,
and shall, at the written request of the Requisite Lenders (in all cases subject
to the terms of the Intercreditor Side Letter), take any of the following
actions: (w) upon notice to the Company, terminate the Revolving Commitments, if
any, of each Lender having such Revolving Commitments, (x) upon notice to the
Company, declare the unpaid principal amount of and accrued interest on the
Revolving Loans and all other Obligations immediately due and payable, in each
case without presentment, demand, protest or other requirements of any kind, all
of which are hereby expressly waived by Company; (y) direct the Collateral Agent
to enforce any and all Liens and security interests created pursuant to the
Collateral Documents and (z) take any and all other actions and exercise any and
all other rights and remedies of the Administrative Agent under the Credit
Documents; provided that upon the occurrence of any Event of Default described
in Section 7.1(g) or 7.1(h), the unpaid principal amount of and accrued interest
on the Revolving Loans and all other Obligations shall immediately become due
and payable, and  the Revolving Commitments shall automatically and immediately
terminate,




EAST\148781874.9



--------------------------------------------------------------------------------





in each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by Company. 
SECTION 8.
AGENTS



8.1    Appointment of Agents. Each Lender hereby authorizes SunTrust Bank to act
as Administrative Agent to the Lenders hereunder and under the other Credit
Documents and each Lender hereby authorizes SunTrust Bank, in such capacity, to
act as its agent in accordance with the terms hereof and the other Credit
Documents. Each Lender hereby authorizes Wells Fargo Bank N.A., to act as the
Collateral Agent and Paying Agent on its behalf under the Credit Documents. Each
Agent hereby agrees to act upon the express conditions contained herein and the
other Credit Documents, as applicable. The provisions of this Section 8 are
solely for the benefit of Agents and Lenders and neither Company or Holdings
shall have any rights as a third party beneficiary of any of the provisions
thereof. In performing its functions and duties hereunder, each Agent (other
than Administrative Agent) shall act solely as an agent of Lenders and does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Holdings or any of its Subsidiaries.
8.2    Powers and Duties. Each Lender irrevocably authorizes each Agent (other
than Administrative Agent) to take such action on such Lender’s behalf and to
exercise such powers, rights and remedies hereunder and under the other Credit
Documents as are specifically delegated or granted to such Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. Each Lender irrevocably authorizes Administrative
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Credit Documents as are
specifically delegated or granted to Administrative Agent by the terms hereof
and thereof, together with such powers, rights and remedies as are reasonably
incidental thereto. Each Agent shall have only those duties and responsibilities
that are expressly specified herein and the other Credit Documents. Each such
Agent may exercise such powers, rights and remedies and perform such duties by
or through its agents or employees. No such Agent shall have, by reason hereof
or any of the other Credit Documents, a fiduciary relationship in respect of any
Lender; and nothing herein or any of the other Credit Documents, expressed or
implied, is intended to or shall be so construed as to impose upon any such
Agent any obligations in respect hereof or any of the other Credit Documents
except as expressly set forth herein or therein.
8.3    General Immunity.
(a)    No Responsibility for Certain Matters. No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of Company or
Holdings to any Agent or any Lender in connection with the Credit Documents and
the transactions contemplated thereby or for the financial condition or business
affairs of Company or Holdings or any other Person liable for the payment of any
Obligations or any other amount due hereunder or any other Credit Document, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Revolving Loans or as to the existence or possible existence of any Event of
Default or Default or to make any disclosures with respect to the foregoing.
Anything contained herein to the contrary notwithstanding, neither the Paying
Agent nor the Administrative Agent shall not have any liability arising from
confirmations of the amount of outstanding Revolving Loans or the component
amounts thereof.




EAST\148781874.9



--------------------------------------------------------------------------------





(b)    Exculpatory Provisions Relating to Agents. No Agent nor any of its
officers, partners, directors, employees or agents shall be liable to Lenders
for any action taken or omitted by any Agent under or in connection with any of
the Credit Documents except to the extent caused by such Agent’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final, non-appealable order. Each such Agent shall be entitled
to refrain from any act or the taking of any action (including the failure to
take an action) in connection herewith or any of the other Credit Documents or
from the exercise of any power, discretion or authority vested in it hereunder
or thereunder unless and until such Agent shall have received instructions in
respect thereof from the Administrative Agent or the Requisite Lenders, as
applicable (or such other Lenders as may be required to give such instructions
under Section 9.5) and, upon receipt of such instructions from the
Administrative Agent or Requisite Lenders, as applicable (or such other Lenders,
as the case may be), such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions. Without prejudice to the
generality of the foregoing, (i) each such Agent shall be entitled to rely, and
shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for Holdings and Company), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against any such Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 9.5).
For the avoidance of doubt, the Paying Agent and the Collateral Agent shall take
direction hereunder only in accordance with the written direction of the
Administrative Agent (and not at the direction of any Lender or the Requisite
Lenders).
8.4    Agents Entitled to Act as Lender. Any agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Revolving Loans, each Agent shall have
the same rights and powers hereunder as any other Lender and may exercise the
same as if it were not performing the duties and functions delegated to it
hereunder, and the term “Lender” shall, unless the context clearly otherwise
indicates, include each Agent in its individual capacity. Any Agent and its
Affiliates may accept deposits from, lend money to, own securities of, and
generally engage in any kind of banking, trust, financial advisory or other
business with Holdings or any of its Affiliates as if it were not performing the
duties specified herein, and may accept fees and other consideration from
Company for services in connection herewith and otherwise without having to
account for the same to Lenders.
8.5    Lenders’ Representations, Warranties and Acknowledgment.
(a)    Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and Company in
connection with Credit Extensions hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of Holdings and
Company. No Agent shall have any duty or responsibility, either initially or on
a continuing basis, to make any such investigation or any such appraisal on
behalf of Lenders or to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before the making of
the Revolving Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.
(b)    Each Lender, by delivering its signature page to this Agreement, shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
Requisite Lenders or Lenders, as applicable on the Third Amendment Effective
Date.




EAST\148781874.9



--------------------------------------------------------------------------------





8.6    Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, their Affiliates and their respective
officers, partners, directors, trustees, employees and agents of each Agent
(each, an “Indemnitee Agent Party”), to the extent that such Indemnitee Agent
Party shall not have been reimbursed by Company or Holdings, for and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Indemnitee Agent Party in exercising its powers,
rights and remedies or performing its duties hereunder or under the other Credit
Documents or otherwise in its capacity as such Indemnitee Agent Party in any way
relating to or arising out of this Agreement or the other Credit Documents, IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY;
provided, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Indemnitee Agent Party’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final non-appealable order. If any indemnity furnished to any
Indemnitee Agent Party for any purpose shall, in the opinion of such Indemnitee
Agent Party, be insufficient or become impaired, such Indemnitee Agent Party may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished; provided, in
no event shall this sentence require any Lender to indemnify any Indemnitee
Agent Party against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof; provided, this sentence shall not be deemed to require any
Lender to indemnify any Indemnitee Agent Party against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence; and
provided, further, that this Section 8.6 is subject to the terms of the
Intercreditor Side Letter.
8.7    Successor Administrative Agent and Collateral Agent.
(a)    Administrative Agent.
(i)    Administrative Agent may resign at any time by giving thirty (30) days’
prior written notice thereof to the Lenders and Company. Upon any such notice of
resignation, the Requisite Lenders shall have the right, upon five (5) Business
Days’ notice to Company, to appoint a successor Administrative Agent provided,
that the appointment of a successor Administrative Agent shall require the
approval of the Requisite Class B Revolving Lenders and (so long as no Default
or Event of Default has occurred and is continuing) Company’s approval, which
approval shall not be unreasonably withheld, delayed or conditioned. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent and the retiring Administrative Agent shall
promptly (i) transfer to such successor Administrative Agent all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Administrative Agent under the Credit Documents, and
(ii) take such other actions, as may be necessary or appropriate in connection
with the appointment of such successor Administrative Agent, whereupon such
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 8 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder. If Administrative Agent is a Class A Revolving
Lender or an Affiliate thereof on the date on which the Revolving Commitment
Termination Date shall have occurred and all Class A Revolving Loans and all
other Obligations owing to the Class A Revolving Lenders have been paid in full
in




EAST\148781874.9



--------------------------------------------------------------------------------





cash, such Administrative Agent shall provide immediate notice of resignation to
the Company and the Class B Revolving Lenders, and the Requisite Class B
Revolving Lenders shall have the right, upon five (5) Business Days’ notice to
the Company, to appoint a successor Administrative Agent; provided, that the
appointment of any successor Administrative Agent that is not a Class B
Revolving Lender or an Affiliate thereof shall require (so long as no Default or
Event of Default has occurred and is continuing) Company’s approval, which
approval shall not be unreasonably withheld, delayed or conditioned.
(ii)    Notwithstanding anything herein to the contrary, Administrative Agent
may assign its rights and duties as Administrative Agent hereunder to one of its
Affiliates without the prior written consent of, or prior written notice to,
Company or the Revolving Lenders; provided that Company and the Lenders may deem
and treat such assigning Administrative Agent as Administrative Agent for all
purposes hereof, unless and until such assigning Administrative Agent provides
written notice to Company and the Lenders of such assignment. Upon such
assignment such Affiliate shall succeed to and become vested with all rights,
powers, privileges and duties as Administrative Agent hereunder and under the
other Credit Documents.
(b)    Collateral Agent.
(i)    Collateral Agent may resign at any time by giving thirty (30) days’ prior
written notice thereof to Lenders and Company. Upon any such notice of
resignation, the Requisite Lenders shall have the right, upon five (5) Business
Days’ notice to Company, to appoint a successor Collateral Agent provided, that
the appointment of a successor Collateral Agent shall require (so long as no
Default or Event of Default has occurred and is continuing) Company’s approval,
which approval shall not be unreasonably withheld, delayed or conditioned. If,
however, a successor Collateral Agent is not appointed within sixty (60) days
after the giving of notice of resignation, the Collateral Agent may petition a
court of competent jurisdiction for the appointment of a successor Collateral
Agent. Upon the acceptance of any appointment as Collateral Agent hereunder by a
successor Collateral Agent, that successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent and the retiring Collateral Agent shall
promptly (i) transfer to such successor Collateral Agent all sums, Securities
and other items of Collateral held under the Collateral Documents, together with
all records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under the Credit
Documents, and (ii) execute and deliver to such successor Collateral Agent such
amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the appointment of such successor
Collateral Agent and the assignment to such successor Collateral Agent of the
security interests created under the Collateral Documents, whereupon such
retiring Collateral Agent shall be discharged from its duties and obligations
hereunder. After any retiring Collateral Agent’s resignation hereunder as
Collateral Agent, the provisions of this Section 8 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Collateral Agent
hereunder.
(ii)    Notwithstanding anything herein to the contrary, Collateral Agent may
assign its rights and duties as Collateral Agent hereunder to one of its
Affiliates without the prior written consent of, or prior written notice to,
Company or the Lenders; provided that Company and the Lenders may deem and treat
such assigning Collateral Agent as Collateral Agent for all purposes hereof,
unless and until such assigning Collateral Agent provides written notice to
Company and the Lenders of such assignment. Upon such assignment such Affiliate
shall succeed to and become vested with all rights, powers, privileges and
duties as Collateral Agent hereunder and under the other Credit Documents.




EAST\148781874.9



--------------------------------------------------------------------------------







8.8    Collateral Documents.
(a)    Collateral Agent under Collateral Documents. Each Lender hereby further
authorizes Collateral Agent, on behalf of and for the benefit of the Secured
Parties, to be the agent for and representative of the Secured Parties with
respect to the Collateral and the Collateral Documents. Subject to Section 9.5,
without further written consent or authorization from Lenders, Collateral Agent
may execute any documents or instruments necessary to release any Lien
encumbering any item of Collateral that is the subject of a sale or other
disposition of assets permitted hereby or to which Requisite Lenders (or such
other Lenders as may be required to give such consent under Section 9.5) have
otherwise consented. Anything contained in any of the Credit Documents to the
contrary notwithstanding, Company, the Agents and each Lender hereby agree that
(i) no Lender shall have any right individually to realize upon any of the
Collateral, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by Collateral Agent acting at the written
direction of the Administrative Agent (unless otherwise expressly set forth
herein or in another Credit Document), on behalf of the Secured Parties in
accordance with the terms hereof and all powers, rights and remedies under the
Collateral Documents may be exercised solely by Collateral Agent acting at the
written direction of the Administrative Agent, and (ii) in the event of a
foreclosure by Collateral Agent (acting at the written direction of the
Administrative Agent; provided, that the Administrative Agent shall have
provided each Class B Revolving Lender 30 days' prior written notice of its
intent to direct the Collateral Agent to start the foreclosure process) on any
of the Collateral pursuant to a public or private sale, Collateral Agent or any
Lender may be the purchaser of any or all of such Collateral at any such sale
and Collateral Agent, as agent for and representative of Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless Requisite Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations or any other amount due hereunder as a
credit on account of the purchase price for any collateral payable by Collateral
Agent at such sale. In the event of a foreclosure by Collateral Agent (acting at
the written direction of the Administrative Agent), on any of the Collateral
pursuant to a public or private sale, the Collateral Agent will seek firm bids
from at least two bidders and the Class B Revolving Lenders or its designee
(collectively, the “Bidders”) for the purchase of all or a portion of the
Collateral for scheduled settlement substantially in accordance with the
then-current market practice in the principal market for the Collateral;
provided, that the Class B Revolving Lenders shall have the right but not the
obligation to provide any firm bid. The Collateral Agent shall sell the
Collateral to the Bidder(s) providing the highest firm bid or weighted average
of combined firm bids; provided, however, that in the event two or more Bidders
provide equal firm bids constituting the highest firm bid, and one such Bidder
is a Class B Revolving Lender, the firm bid provided by such Class B Revolving
Lender shall be deemed to constitute the highest firm bid; provided, further
that if the bid from the Class B Revolving Lender is not the highest or if the
Class B Revolving Lender does not make a bid, and the initial firm bid is in an
amount less than the amount necessary to pay in full the Class B Revolving Loans
then outstanding (after application of the proceeds thereof to the then
outstanding Class A Revolving Loans), the Class B Revolving Lender shall be
given three (3) Business Days' prior written notice of such sale and shall have
the right of first refusal with respect to such sale. If one or more firm bids
cannot be obtained in accordance with the foregoing, then the Collateral Agent
shall use commercially reasonable efforts to obtain firm bids again by following
the same process until a firm bid is obtained and settlement is completed.
SECTION 9.
MISCELLANEOUS







EAST\148781874.9



--------------------------------------------------------------------------------





9.1    Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given to Company,
Collateral Agent, Paying Agent or Administrative Agent shall be sent to such
Person’s address as set forth on Appendix B or in the other relevant Credit
Document, and in the case of any Lender, the address as indicated on Appendix B
or otherwise indicated to Administrative Agent in writing. Each notice hereunder
shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three (3)
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed; provided, no notice to any Agent shall be effective
until received by such Agent, provided, however, that Company may deliver, or
cause to be delivered, the Borrowing Base Certificate, Borrowing Base Report,
Funding Notices, Controlled Account Voluntary Payment Notice and any financial
statements or reports (including the Financial Plan and any collateral
performance tests) by electronic mail pursuant to procedures approved by the
Administrative Agent until any Agent or Lender notifies Company that it can no
longer receive such documents using electronic mail. Any Borrowing Base
Certificate, Borrowing Base Report, Funding Notice, Controlled Account Voluntary
Payment Notice or financial statements or reports sent to an electronic mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
if available, return electronic mail or other written acknowledgement),
provided, that if such document is sent after 5:00 p.m. Eastern Standard time,
such document shall be deemed to have been sent at the opening of business on
the next Business Day.
9.2    Expenses. Company agrees to pay promptly (a) (i) all the Administrative
Agent’s actual, reasonable and documented out-of-pocket costs and expenses
(including reasonable and customary fees and expenses of counsel to the
Administrative Agent of negotiation, preparation, execution and administration
of the Credit Documents and any consents, amendments, waivers or other
modifications thereto, (ii) reasonable and customary fees and expenses of a
single counsel to the Class A Revolving Lenders in connection with any consents,
amendments, waivers or other modifications to the Credit Documents; and (iii)
reasonable and customary fees and expenses of counsel (including regulatory
counsel) to the Class B Revolving Lenders in connection with this Agreement in
an aggregate amount as set forth in the Fee Letter, and reasonable and customary
fees and expenses of a single counsel to the Class B Revolving Lenders in
connection with any consents, amendments, waivers or other modifications to the
Credit Documents; (b) all the actual, documented out-of-pocket costs and
reasonable out-of-pocket expenses of creating, perfecting and enforcing Liens in
favor of Collateral Agent, for the benefit of Secured Parties, including filing
and recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable and documented out-of-pocket fees,
expenses and disbursements of a single counsel for all Lenders; (c) subject to
the terms of this Agreement (including any limitations set forth in Section
5.5), all the Administrative Agent’s actual, reasonable and documented
out-of-pocket costs and reasonable fees, expenses for, and disbursements of any
of Administrative Agent’s, auditors, accountants, consultants or appraisers
incurred by Administrative Agent; (d) subject to the terms of this Agreement,
all the actual, reasonable and documented out-of-pocket costs and expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or retained by Collateral Agent and
its counsel) in connection with the custody or preservation of any of the
Collateral; (e) subject in all cases to any express limitations set forth in any
Credit Document, all other actual, reasonable and documented out-of-pocket costs
and expenses incurred by each Agent in connection with the syndication of the
Revolving Loans and Commitments and the negotiation, preparation and execution
of the Credit Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby; and (f) after
the occurrence of a Default or an Event of Default, all documented,
out-of-pocket costs and expenses, including reasonable attorneys’ fees, and
costs of settlement, incurred by any Agent or any Lender in enforcing any
Obligations of or in collecting any payments due from Company or Holdings
hereunder or




EAST\148781874.9



--------------------------------------------------------------------------------





under the other Credit Documents by reason of such Default or Event of Default
(including in connection with the sale of, collection from, or other realization
upon any of the Collateral) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work out” or pursuant to any insolvency or bankruptcy cases or proceedings.
9.3    Indemnity.
(a)    In addition to the payment of expenses pursuant to Section 9.2, whether
or not the transactions contemplated hereby shall be consummated, Company agrees
to defend (subject to Indemnitees’ selection of counsel), indemnify, pay and
hold harmless, each Affected Party and each Agent, their Affiliates and their
respective officers, partners, directors, trustees, employees and agents (each,
an “Indemnitee”), from and against any and all Indemnified Liabilities, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory, or sole negligence of such INDEMNITEE excluding any
amounts not otherwise payable by Company under Section 2.16(b)(iii); provided,
Company shall not have any obligation to any Indemnitee hereunder with respect
to any Indemnified Liabilities to the extent such Indemnified Liabilities arise
from the gross negligence, bad faith or willful misconduct, as determined by a
court of competent jurisdiction in a final non-appealable order of that
Indemnitee. To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 9.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, Company shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
(b)    To the extent permitted by applicable law, no party hereto shall assert,
and all parties hereto hereby waive, any claim against any other parties and
their respective Affiliates, directors, employees, attorneys or agents, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) (whether or not the claim therefor is
based on contract, tort or duty imposed by any applicable legal requirement)
arising out of, in connection with, as a result of, or in any way related to,
this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Revolving Loan or the use of
the proceeds thereof or any act or omission or event occurring in connection
therewith, and all parties hereto hereby waive, release and agree not to sue
upon any such claim or any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.
9.4    Reserved.
9.5    Amendments and Waivers.
(a)    Requisite Lenders’ Consent. Subject to Sections 9.5(b) and 9.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by Company or Holdings therefrom, shall
in any event be effective without the written concurrence of Company,
Administrative Agent and the Requisite Lenders.
(b)    Affected Lenders’ Consent. Without the written consent of each Lender
(other than a Defaulting Lender) that would be affected thereby (without giving
effect to any distinctions between the Class A Lenders and the Class B Lenders),
no amendment, modification, termination, or consent shall be effective if the
effect thereof would:
(i)    extend the scheduled final maturity of any Revolving Loan or Revolving
Loan Note;




EAST\148781874.9



--------------------------------------------------------------------------------





(ii)    waive, reduce or postpone any scheduled repayment (but not prepayment);
(iii)    reduce the rate of interest on any Revolving Loan (other than any
waiver of any increase in the interest rate applicable to any Revolving Loan
pursuant to Section 2.8) or any fee payable hereunder;
(iv)    extend the time for payment of any such interest or fees;
(v)    reduce the principal amount of any Revolving Loan;
(vi)    (x) amend the definition of “Class A Borrowing Base” or “Class B
Borrowing Base” or (y) amend, modify, terminate or waive Section 2.12, Section
2.13 or Section 2.14 or any provision of this Section 9.5(b) or Section 9.5(c);
(vii)    amend the definition of “Requisite Lenders”, “Requisite Class A
Revolving Lenders,” “Requisite Class B Revolving Lenders,” “Class A Revolving
Exposure,” “Class B Revolving Exposure,” “Committed Lender Pro Rata Share,” “Pro
Rata Share,” “Applicable Class A Advance Rate,” “Applicable Class B Advance
Rate,” “Class A Revolving Availability,” “Class B “Revolving Availability” or
any definition used therein; provided, with the consent of Administrative Agent,
Company and the Requisite Lenders, additional extensions of credit pursuant
hereto may be included in the determination of “Requisite Lenders” or “Pro Rata
Share” on substantially the same basis as the Revolving Commitments and the
Revolving Loans are included on the Original Closing Date;
(viii)    release all or substantially all of the Collateral except as expressly
provided in the Credit Documents; or
(ix)    consent to the assignment or transfer by Company or Holdings of any of
its respective rights and obligations under any Credit Document.
(c)    Other Consents. Subject to the terms of the Intercreditor Side Letter, no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by Company or Holdings therefrom, shall:
(i)    increase any Revolving Commitment of any Lender over the amount thereof
then in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;
(ii)    amend, modify, terminate or waive any provision of Section 3.2(a) with
regard to any Credit Extension of the Class A Revolving Lenders without the
consent of the Class A Requisite Lenders; or amend, modify, terminate or waive
any provision of Section 3.2(a) with regard to any Credit Extension of the Class
B Revolving Lenders without the consent of the Requisite Class B Revolving
Lenders;
(iii)    amend the definitions of “Eligibility Criteria” or “Eligible
Receivables Obligor” or amend any portion of Appendix C without the consent of
each of the Requisite Class A Revolving Lenders and the Requisite Class B
Revolving Lenders;




EAST\148781874.9



--------------------------------------------------------------------------------





(iv)    amend or modify any provision of Sections 2.11, other than Sections
2.11(c)(vii) and 2.11(d), without the consent of each of the Requisite Class A
Revolving Lenders and the Requisite Class B Revolving Lenders;
(v)    amend or modify any provision of Section 7.1 without the consent of each
of the Requisite Class A Revolving Lenders and the Requisite Class B Revolving
Lenders; provided, however, that, notwithstanding the foregoing, any waiver of
the occurrence of a Default or an Event of Default shall only require the
consent of the Requisite Lenders; or
(vi)    amend, modify, terminate or waive any provision of Section 8 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent. In the event of any amendment or waiver of this Agreement without the
consent of the Collateral Agent or Paying Agent, the Company shall promptly
deliver a copy of such amendment or waiver to the Collateral Agent and the
Paying Agent upon the execution thereof.
(d)    Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of the Requisite Lenders or any Lender,
execute amendments, modifications, waivers or consents on behalf of the
Requisite Lenders or such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on Company or Holdings in any case shall entitle Company or
Holdings to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 9.5 shall be binding upon each Lender
at the time outstanding, each future Lender and, if signed by Company, on
Company. Notwithstanding anything to the contrary contained in this Section 9.5,
if the Administrative Agent and Company shall have jointly identified an obvious
error or any error or omission of a technical nature, in each case that is
immaterial (as determined by the Administrative Agent in its sole discretion),
in any provision of the Credit Documents, then the Administrative Agent (as
applicable, and in its respective capacity thereunder, the Administrative Agent
or Collateral Agent) and Company shall be permitted to amend such provision and
such amendment shall become effective without any further action or consent by
the Requisite Lenders if the same is not objected to in writing by the Requisite
Lenders within five (5) Business Days following receipt of notice thereof.
9.6    Successors and Assigns; Participations.
(a)    Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders. Neither Company’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by it without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, Indemnitee Agent Parties under Section
8.6, Indemnitees under Section 9.3, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Register. Company, the Paying Agent, Administrative Agent and Lenders
shall deem and treat the Persons listed as Lenders in the Registers as the
holders and owners of the corresponding Commitments and Revolving Loans listed
therein for all purposes hereof, and no assignment or transfer of any such
Revolving Commitment or Revolving Loan shall be effective, in each case, unless
and until an Assignment Agreement effecting the assignment or transfer thereof
shall have been delivered to and accepted by Administrative Agent and recorded
in the Registers as provided in Section 9.6(e). Prior to such recordation, all
amounts owed with respect to the applicable Revolving Commitment or Revolving
Loan




EAST\148781874.9



--------------------------------------------------------------------------------





shall be owed to the Lender listed in the Registers as the owner thereof, and
any request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Registers as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Revolving Commitments or Revolving Loans.
(c)    Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Revolving
Commitment or Revolving Loans owing to it or other Obligations (provided,
however, that each such assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any Revolving
Loan and any related Revolving Commitments) to any Person constituting an
Eligible Assignee. Each such assignment pursuant to this Section 9.6(c) (other
than an assignment to any Person meeting the criteria of clause (i) of the
definition of the term of “Eligible Assignee”) shall be in an aggregate amount
of not less than $1,000,000 (or such lesser amount as may be agreed to by
Company and Administrative Agent or as shall constitute the aggregate amount of
the Revolving Commitments and Revolving Loans of the assigning Lender) with
respect to the assignment of the Revolving Commitments and Revolving Loans.
(d)    Mechanics. The assigning Lender and the assignee thereof shall execute
and deliver to Administrative Agent an Assignment Agreement, together with such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver to Administrative Agent pursuant to Section
2.16(d).
(e)    Notice of Assignment. Upon the Administrative Agent’s receipt and
acceptance of a duly executed and completed Assignment Agreement and any forms,
certificates or other evidence required by this Agreement in connection
therewith, Administrative Agent, shall (i) record the information contained in
such notice in the Class A Register or the Class B Register, as applicable, (ii)
give prompt notice thereof to Company, and (iii) maintain a copy of such
Assignment Agreement.
(f)    Representations and Warranties of Assignee. Each Lender, upon execution
and delivery of this Agreement or upon executing and delivering an Assignment
Agreement, as the case may be, represents and warrants as of the Third Amendment
Effective Date or as of the applicable Effective Date (as defined in the
applicable Assignment Agreement) that (i) it is an Eligible Assignee; (ii) it
has experience and expertise in the making of or investing in commitments or
loans such as the applicable Revolving Commit-ments or Revolving Loans, as the
case may be; and (iii) it will make or invest in, as the case may be, its
Revolving Commitments or Revolving Loans for its own account in the ordinary
course of its business and without a view to distribution of such Revolving
Commitments or Revolving Loans within the meaning of the Securities Act or the
Exchange Act or other federal securities laws (it being understood that, subject
to the provisions of this Section 9.6, the disposition of such Revolving
Commitments or Revolving Loans or any interests therein shall at all times
remain within its exclusive control).
(g)    Effect of Assignment. Subject to the terms and conditions of this Section
9.6, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under Section
9.8) and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Credit Documents to the
contrary notwithstanding, such assigning




EAST\148781874.9



--------------------------------------------------------------------------------





Lender shall continue to be entitled to the benefit of all indemnities hereunder
as specified herein with respect to matters arising prior to the effective date
of such assignment; (iii) the Revolving Commitments shall be modified to reflect
the Revolving Commitment of such assignee and any Revolving Commitment of such
assigning Lender, if any; and (iv) if any such assignment occurs after the
issuance of any Revolving Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Revolving Loan Notes to Administrative Agent for
cancellation, and thereupon Company shall issue and deliver new Revolving Loan
Notes, if so requested by the assignee and/or assigning Lender, to such assignee
and/or to such assigning Lender, with appropriate insertions, to reflect the new
Revolving Commitments and/or outstanding Revolving Loans of the assignee and/or
the assigning Lender.
(h)    Participations. Each Lender shall have the right at any time to sell one
or more participations to any Person (other than Holdings, any of its
Subsidiaries or any of its Affiliates or a Direct Competitor) in all or any part
of its Revolving Commitments, Revolving Loans or in any other Obligation. The
holder of any such participation, other than an Affiliate of the Lender granting
such participation, shall not be entitled to require such Lender to take or omit
to take any action hereunder except with respect to any amendment, modification
or waiver that would (i) extend the final scheduled maturity of any Revolving
Loan or Revolving Loan Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Revolving Commitment shall not constitute a
change in the terms of such participation, and that an increase in any Revolving
Commitment or Revolving Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by Company of any of its
rights and obligations under this Agreement, or (iii) release all or
substantially all of the Collateral under the Collateral Documents (except as
expressly provided in the Credit Documents) supporting the Revolving Loans
hereunder in which such participant is participating. Company agrees that each
participant shall be entitled to the benefits of Sections 2.15 or 2.16 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (c) of this Section; provided, (i) a participant shall not be
entitled to receive any greater payment under Sections 2.15 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, except to the extent such entitlement to
receive a greater payment results from a change in law that occurs after the
participant acquired the applicable participation, unless the sale of the
participation to such participant is made with Company’s prior written consent,
and (ii) a participant that would be a Non-US Lender if it were a Lender shall
not be entitled to the benefits of Section 2.16 unless Company (through a
Designated Officer) is notified of the participation at the time it is sold to
such participant and such participant agrees, for the benefit of Company, to
comply with Section 2.16 as though it were a Lender. To the extent permitted by
law, each participant also shall be entitled to the benefits of Section 9.4 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.14 as though it were a Lender. Any Lender that sells such a
participation shall, acting solely for this purpose as an agent of the Company,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in such participation and other obligations under this Agreement (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person other than
Company (through a Designated Officer), including the identity of any
Participant or any information relating to a Participant’s interest or
obligations under any Credit Document, except to the extent that such disclosure
is necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded




EAST\148781874.9



--------------------------------------------------------------------------------





in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Paying Agent (in its capacity as Paying Agent) shall have no
responsibility for maintaining a Participant Register. The Participant Register
shall be available for inspection by Company at any reasonable time and from
time to time upon reasonable prior notice. Company shall not disclose the
identity of any Participant of any Lender or any information relating to such
Participant's interest or obligation to any Person, provided that Company may
make (1) disclosures of such information to Affiliates of such Lender and to
their agents and advisors provided that such Persons are informed of the
confidential nature of the information and will be instructed to keep such
information confidential, and (2) disclosures required or requested by any
Governmental Authority or repre-sentative thereof or by the NAIC or pursuant to
legal or judicial process or other legal proceeding; provided, that unless
specifically prohibited by applicable law or court order, Company shall make
reasonable efforts to notify the applicable Lender of any request by any
Governmental Authority or representative thereof (other than any such request in
connection with any examina-tion of the financial condition or other routine
examination of Company by such Governmental Authority) for disclosure of any
such non-public information prior to disclosure of such information.
(i)    Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 9.6 any Lender may assign, pledge and/or grant a
security interest in, all or any portion of its Revolving Loans, the other
Obligations owed by or to such Lender, and its Revolving Loan Notes, if any, to
secure obligations of such Lender including, without limitation, any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any operating circular issued by
such Federal Reserve Bank; provided, no Lender, as between Company and such
Lender, shall be relieved of any of its obligations hereunder as a result of any
such assignment and pledge, and provided further, in no event shall the
applicable Federal Reserve Bank, pledgee or trustee be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.
9.7    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
9.8    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of Company set forth in Sections 2.15, 2.16, 9.2, 9.3 and 9.10, the
agreements of Lenders set forth in Sections 2.14 and 8.6 shall survive the
payment of the Revolving Loans and the termination hereof.
9.9    No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.
9.10    Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of Company or any other
Person or against or in payment of any




EAST\148781874.9



--------------------------------------------------------------------------------





or all of the Obligations or any other amount due hereunder. To the extent that
Company makes a payment or payments to Administrative Agent or Lenders (or to
Administrative Agent, on behalf of Lenders), or Administrative Agent, Collateral
Agent or Lenders enforce any security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.
9.11    Severability. In case any provision in or obligation hereunder or any
Revolving Loan Note or other Credit Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
9.12    Obligations Several; Actions in Concert. The obligations of Lenders
hereunder are several and no Lender shall be responsible for the obligations or
Commitment of any other Lender hereunder. Nothing contained herein or in any
other Credit Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity. Anything in this Agreement or any
other Credit Document to the contrary notwithstanding, each Lender hereby agrees
with each other Lender that no Lender shall take any action to protect or
enforce its rights arising out of this Agreement or any Revolving Loan Note or
otherwise with respect to the Obligations without first obtaining the prior
written consent of the Administrative Agent, it being the intent of Lenders that
any such action to protect or enforce rights under this Agreement and any
Revolving Loan Note or otherwise with respect to the Obligations shall be taken
in concert and at the direction or with the consent of the Administrative Agent.
9.13    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
9.14    APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
9.15    CONSENT TO JURISDICTION.
(A)    ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST COMPANY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT,
COMPANY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (a)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS; (b) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (c) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO COMPANY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.1 AND TO ANY PROCESS AGENT
APPOINTED BY IT IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER COMPANY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE




EAST\148781874.9



--------------------------------------------------------------------------------





CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (d) AGREES THAT
AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST COMPANY IN THE COURTS OF ANY
OTHER JURISDICTION.
(B)    COMPANY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS SPECIFIED IN
SECTION 9.1 OR ON HOLDINGS, WHICH COMPANY HEREBY APPOINTS AS ITS AGENT FOR
SERVICE OF PROCESS HEREUNDER. ANY AND ALL SERVICE OF PROCESS AND ANY OTHER
NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST COMPANY
IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY ANY
OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID, MAILED AS
PROVIDED ABOVE. IN THE EVENT HOLDINGS SHALL NOT BE ABLE TO ACCEPT SERVICE OF
PROCESS AS AFORESAID AND IF COMPANY SHALL NOT MAINTAIN AN OFFICE IN NEW YORK
CITY, COMPANY SHALL PROMPTLY APPOINT AND MAINTAIN AN AGENT QUALIFIED TO ACT AS
AN AGENT FOR SERVICE OF PROCESS WITH RESPECT TO THE COURTS SPECIFIED IN THIS
SECTION 9.15 ABOVE, AND ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AS COMPANY’S
AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON COMPANY’S BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION, SUIT OR PROCEEDING.
9.16    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL‑ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE REVOLVING
LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.




EAST\148781874.9



--------------------------------------------------------------------------------





9.17    Confidentiality. Each Agent and Lender shall hold all non-public
information regarding Holdings and its Affiliates and their businesses obtained
by such Lender or Agent confidential and shall not disclose information of such
nature, it being understood and agreed by Company that, in any event, a Lender
or Agent may make (a) disclosures of such information to Affiliates of such
Lender or Agent and to their agents, auditors, attorneys and advisors (and to
other persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 9.17) provided that such Persons are informed of
the confidential nature of the information and agree to keep, or with respect to
the Collateral Agent and Paying Agent will be instructed to keep, such
information confidential, provided, further that no disclosure shall be made to
any Person that is a Direct Competitor or, with respect to the Collateral Agent
and Paying Agent only, any Person that the Collateral Agent and/or Paying Agent
has actual knowledge is a Direct Competitor, (b) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation by such Lender of any Revolving Loans or any participations
therein, provided that such Persons are informed of the confidential nature of
the information and agree to keep such information confidential pursuant to a
non-disclosure agreement, (c) disclosure to any rating agency when required by
it provided that such Persons are informed of the confidential nature of the
information and agree to keep, or with respect to the Collateral Agent and
Paying Agent will be instructed to keep, such information confidential, (d)
disclosures required by any applicable statute, law, rule or regulation or
requested by any Governmental Authority or representative thereof or by any
regulatory body or by the NAIC or pursuant to legal or judicial process or other
legal proceeding; provided, that unless specifically prohibited by applicable
law or court order, each Lender or Agent shall make reasonable efforts to notify
Company of any request by any Governmental Authority or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of such Lender or Agent by such
Governmental Authority) for disclosure of any such non-public information prior
to disclosure of such information, and (e) any other disclosure authorized by
the Company in writing in advance. Notwithstanding the foregoing, (i) the
foregoing shall not be construed to prohibit the disclosure of any information
that is or becomes publicly known or information obtained by a Lender or Agent
from sources other than the Company other than as a result of a disclosure by an
Agent or Lender in violation of this Section 9.17, and (ii) on or after the
Original Closing Date, the Administrative Agent may, at its own expense issue
news releases and publish “tombstone” advertisements and other announcements
generally describing this transaction in newspapers, trade journals and other
appropriate media (which may include use of logos of Company or Holdings)
(collectively, “Trade Announcements”). Company shall not issue, and shall cause
Holdings not to issue, any Trade Announcement using the name of any Agent or
Lender, or their respective Affiliates or referring to this Agreement or the
other Credit Documents, or the transactions contemplated thereunder except (x)
disclosures required by applicable law, regulation, legal process or the rules
of the Securities and Exchange Commission or (y) with the prior approval of
Administrative Agent (such approval not to be unreasonably withheld).
9.18    Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Revolving Loans made hereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect. In
addition, if when the Revolving Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, Company shall pay to




EAST\148781874.9



--------------------------------------------------------------------------------





Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and Company to conform strictly to any
applicable usury laws. Accordingly, if any Lender contracts for, charges, or
receives any consideration which constitutes interest in excess of the Highest
Lawful Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Revolving Loans made hereunder or be refunded to Company. In
determining whether the interest contracted for, charged, or received by
Administrative Agent or a Lender exceeds the Highest Lawful Rate, such Person
may, to the extent permitted by applicable law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest, throughout the contemplated term of the Obligations hereunder.
9.19    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
9.20    Effectiveness. This Agreement shall become effective upon the execution
of a counterpart hereof by each of the parties hereto and receipt by Company and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.
9.21    Patriot Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Company that pursuant to the requirements
of the Act, it is required to obtain, verify and record information that
identifies Company, which information includes the name and address of Company
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Company in accordance with the Act.


[Remainder of page intentionally left blank]




































EAST\148781874.9



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.




RECEIVABLE ASSETS OF ONDECK, LLC, as
Company




By:    /s/ Howard Katzenberg        
Name: Howard Katzenberg
Title: Chief Financial Officer




SUNTRUST BANK,
as Administrative Agent




By:    /s/ Emily Shields         
Name: Emily Shields
Title: First Vice President






SUNTRUST BANK,
as a Lender




By:    /s/ Emily Shields         
Name: Emily Shields
Title: First Vice President






WELLS FARGO BANK, N.A.,
as Paying Agent and Collateral Agent




By:    /s/ Chris Wall            
Name: Chris Wall
Title: Assistant Vice President






















EAST\148781874.9



--------------------------------------------------------------------------------







Please signify your agreement to and acceptance of the foregoing by executing
this letter in the space provided below.






Very truly yours,
                            
FIXED INCOME OPPORTUNITIES NERO, LLC,
as Class B Revolving Lender


By:     BlackRock Financial Management, Inc., its
Investment Manager




By:     /s/ Rick Rieder            
Name: Rick Rieder
Title: Chief Investment Officer


































































Signature Page to Fee Letter (Class B)




EAST\148781874.9

